Exhibit 10(a)

 

 

CREDIT AGREEMENT

 

Dated as of December 17, 2002

 

Among:

 

INTERTAN CANADA LTD.

as Borrower

 

- and -

 

THE BANK OF NOVA SCOTIA

as Lender

 

AND SUCH OTHER LENDERS AS MAY BECOME PARTY HERETO

 

(collectively, “Lenders”)

 

- and -

 

THE BANK OF NOVA SCOTIA

as Administrative Agent

 

GOWLING LAFLEUR HENDERSON LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND INTERPRETATION

  

1

        SECTION 1.1

  

DEFINITIONS

  

1

        SECTION 1.2

  

HEADINGS, ETC.

  

26

        SECTION 1.3

  

AUDITED FINANCIAL STATEMENTS

  

26

        SECTION 1.4

  

NUMBER, GENDER AND EXPRESSIONS

  

27

        SECTION 1.5

  

TIME

  

27

        SECTION 1.6

  

NON-BUSINESS DAYS

  

27

        SECTION 1.7

  

CONFLICTS

  

27

        SECTION 1.8

  

STATUTORY REFERENCES

  

27

        SECTION 1.9

  

SEVERABILITY

  

28

        SECTION 1.10

  

ENTIRE AGREEMENT

  

28

        SECTION 1.11

  

GOVERNING LAW

  

28

        SECTION 1.12

  

CURRENCY AND OUTSTANDING BORROWINGS OR ACCOMMODATION

  

28

        SECTION 1.13

  

SCHEDULES

  

29

ARTICLE 2 THE CREDITS

  

30

        SECTION 2.1

  

ESTABLISHMENT OF OPERATING CREDIT

  

30

        SECTION 2.2

  

ESTABLISHMENT OF SEASONAL CREDIT

  

31

        SECTION 2.3

  

ESTABLISHMENT OF TERM A CREDIT

  

31

        SECTION 2.4

  

PURPOSE OF THE CREDITS

  

31

        SECTION 2.5

  

BORROWINGS UNDER THE CREDITS

  

32

        SECTION 2.6

  

BORROWING

  

34

        SECTION 2.7

  

NOTICE PERIODS

  

34

        SECTION 2.8

  

MANNER OF ADVANCE

  

34

        SECTION 2.9

  

BANKERS’ ACCEPTANCES

  

36

        SECTION 2.10

  

LIBOR LOANS

  

39

        SECTION 2.11

  

LETTERS OF CREDIT

  

40

        SECTION 2.12

  

LOANS UNDER THE OVERDRAFT TRANCHE

  

42

        SECTION 2.13

  

ILLEGALITY

  

42

        SECTION 2.14

  

ADMINISTRATIVE AGENT’S AND OVERDRAFT LENDER’S ACCOUNTS

  

43

        SECTION 2.15

  

OPTIONAL REDUCTION OF LIMIT OF REVOLVING COMMITMENT

  

44

        SECTION 2.16

  

MATURITIES

  

44

ARTICLE 3 ROLLOVERS AND CONVERSIONS

  

44

        SECTION 3.1

  

BANKERS’ ACCEPTANCES

  

44

        SECTION 3.2

  

LIBOR LOANS

  

45

        SECTION 3.3

  

NOTICE OF ROLLOVER

  

45

        SECTION 3.4

  

CONVERTING ONE TYPE OF LOAN INTO ANOTHER TYPE OF LOAN

  

45

        SECTION 3.5

  

CONVERTING A LOAN TO BANKERS’ ACCEPTANCES

  

45

        SECTION 3.6

  

CONVERTING BANKERS’ ACCEPTANCES TO A LOAN

  

46

        SECTION 3.7

  

NOTICE OF CONVERSION

  

46

ARTICLE 4 INTEREST AND FEES

  

46

        SECTION 4.1

  

LOANS IN RESPECT OF OPERATING CREDIT, SEASONAL CREDIT AND TERM A CREDIT

  

46

        SECTION 4.2

  

OVERDUE PRINCIPAL AND INTEREST

  

47

        SECTION 4.3

  

INTEREST ON OTHER AMOUNTS

  

47

        SECTION 4.4

  

INTEREST PAYMENT DATES

  

48

        SECTION 4.5

  

FEES FOR BANKERS’ ACCEPTANCES

  

48

        SECTION 4.6

  

FEES FOR LETTERS CREDIT

  

49

 

i



--------------------------------------------------------------------------------

 

        SECTION 4.7

  

STANDBY FEES

  

49

        SECTION 4.8

  

FAILURE TO DELIVER COMPLIANCE CERTIFICATE/DEFAULT

  

51

        SECTION 4.9

  

FEES

  

52

        SECTION 4.10

  

DETERMINATION OF RATES AND BASIS OF CALCULATION OF INTEREST

  

52

        SECTION 4.11

  

MAXIMUM RETURN

  

53

ARTICLE 5 REPAYMENT OF ACCOMMODATION

  

54

        SECTION 5.1

  

OPTIONAL REPAYMENT

  

54

        SECTION 5.2

  

SCHEDULED REPAYMENTS UNDER CREDITS AND TERMINATION

  

55

        SECTION 5.3

  

MANDATORY PREPAYMENTS

  

56

        SECTION 5.4

  

APPLICATION TO TERM LOANS

  

57

        SECTION 5.5

  

CURRENCY FLUCTUATIONS

  

58

        SECTION 5.6

  

MANDATORY REPAYMENT OF OPERATING CREDIT AND SEASONAL CREDIT

  

58

        SECTION 5.7

  

NO RE-BORROWING OF TERM LOANS

  

58

ARTICLE 6 PAYMENTS AND INDEMNITIES

  

60

        SECTION 6.1

  

METHOD AND PLACE OF PAYMENTS

  

60

        SECTION 6.2

  

CURRENCY OF PAYMENT

  

61

        SECTION 6.3

  

TAXES

  

62

        SECTION 6.4

  

INCREASED COSTS

  

63

        SECTION 6.5

  

INDEMNITIES

  

64

        SECTION 6.6

  

COMPENSATION

  

66

ARTICLE 7 SECURITY

  

66

        SECTION 7.1

  

SECURITY DELIVERED ON THE CLOSING DATE

  

66

        SECTION 7.2

  

SATISFACTORY TO ADMINISTRATIVE AGENT

  

68

        SECTION 7.3

  

GENERAL PROVISIONS RELATING TO THE SECURITY

  

68

        SECTION 7.4

  

SECURITY CHARGING REAL PROPERTY

  

69

        SECTION 7.5

  

RATE PROTECTION AGREEMENTS

  

69

        SECTION 7.6

  

REGISTRATION

  

69

ARTICLE 8 REPRESENTATIONS AND WARRANTIES

  

70

        SECTION 8.1

  

DELIVERY OF REPRESENTATIONS AND WARRANTIES

  

70

        SECTION 8.2

  

REPETITION OF REPRESENTATIONS AND WARRANTIES

  

76

ARTICLE 9 COVENANTS

  

76

        SECTION 9.1

  

AFFIRMATIVE COVENANTS

  

76

        SECTION 9.2

  

NEGATIVE COVENANTS

  

85

        SECTION 9.3

  

FINANCIAL COVENANTS

  

90

ARTICLE 10 EVENTS OF DEFAULT

  

91

        SECTION 10.1

  

EVENTS OF DEFAULT

  

91

        SECTION 10.2

  

REMEDIES

  

94

        SECTION 10.3

  

TERMINATION OF OVERDRAFT TRANCHE

  

95

        SECTION 10.4

  

BENEFIT OF SECURITY; SET-OFF; SHARING OF PAYMENTS

  

96

        SECTION 10.5

  

REMEDIES CUMULATIVE

  

98

        SECTION 10.6

  

APPROPRIATION OF MONEYS RECEIVED

  

98

        SECTION 10.7

  

NON-MERGER

  

98

ARTICLE 11 CONDITIONS PRECEDENT TO BORROWINGS

  

99

        SECTION 11.1

  

CONDITIONS PRECEDENT TO THE INITIAL BORROWING

  

99

        SECTION 11.2

  

CONDITIONS PRECEDENT TO SUBSEQUENT BORROWING

  

102

ARTICLE 12 THE ADMINISTRATIVE AGENT

  

103

 

-ii-



--------------------------------------------------------------------------------

 

        SECTION 12.1

  

APPOINTMENT OF ADMINISTRATIVE AGENT

  

103

        SECTION 12.2

  

INDEMNITY FROM LENDERS

  

104

        SECTION 12.3

  

EXCULPATION

  

104

        SECTION 12.4

  

RELIANCE ON INFORMATION

  

105

        SECTION 12.5

  

RELIANCE UPON ADMINISTRATIVE AGENT

  

105

        SECTION 12.6

  

KNOWLEDGE AND REQUIRED ACTION

  

105

        SECTION 12.7

  

REQUEST FOR INSTRUCTIONS

  

106

        SECTION 12.8

  

AUTHORIZATION TO RELEASE LIENS

  

106

        SECTION 12.9

  

EXCHANGE OF INFORMATION

  

106

        SECTION 12.10

  

THE ADMINISTRATIVE AGENT

  

107

        SECTION 12.11

  

RESIGNATION AND TERMINATION

  

107

        SECTION 12.12

  

ACTIONS BY LENDERS

  

107

        SECTION 12.13

  

PROVISIONS FOR BENEFIT OF LENDERS ONLY

  

109

ARTICLE 13 MISCELLANEOUS

  

109

        SECTION 13.1

  

PARTICIPATIONS, ASSIGNMENTS AND TRANSFERS

  

109

        SECTION 13.2

  

WAIVER

  

113

        SECTION 13.3

  

FURTHER ASSURANCES

  

114

        SECTION 13.4

  

NOTICES

  

114

        SECTION 13.5

  

DISCLOSURE AND CONFIDENTIALITY

  

114

        SECTION 13.6

  

SURVIVAL

  

115

        SECTION 13.7

  

QUANTITIES OF DOCUMENTS

  

115

        SECTION 13.8

  

REPRODUCTION OF DOCUMENTS

  

115

        SECTION 13.9

  

COUNTERPARTS

  

115

        SECTION 13.10

  

BENEFIT OF AGREEMENT

  

116

 

-iii-



--------------------------------------------------------------------------------

         THIS CREDIT AGREEMENT dated as of December 17, 2002.

 

A M O N G:

 

         INTERTAN CANADA LTD., a corporation existing under the laws of the
Province of British Columbia, as Borrower

 

OF THE FIRST PART

 

         - and -

 

         THE BANK OF NOVA SCOTIA, as Lender, and such other lenders as may
become parties hereto (collectively, “Lenders”)

 

OF THE SECOND PART

 

         - and -

 

         THE BANK OF NOVA SCOTIA, as Administrative Agent

 

OF THE THIRD PART

 

              THIS CREDIT AGREEMENT WITNESSES that, for valuable consideration
(the receipt and sufficiency of which are acknowledged by each of the parties to
this Agreement) the parties to this Agreement agree as follows:

 

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

Section 1.1 Definitions

 

         In this Agreement, unless the context otherwise requires:

 

  (a)   “Accommodation” shall mean Loans, Bankers’ Acceptances or Letters of
Credit made, deemed made, accepted, purchased or issued, as the case may be, by
the Lenders or, where so indicated, by an individual Lender, under a Credit or
any combination thereof and “type” of Accommodation shall refer to whether any
particular Accommodation is a Prime Rate Loan, a U.S. Base Rate Loan, a LIBOR
Loan, a Bankers’ Acceptance or a Letter of Credit.

 

  (b)   “Account Debtor” shall mean any Person who is obligated pursuant to any
Receivable to the Borrower.

 

  (c)   “Acquisition” shall mean, with respect to any Credit Party or Subsidiary
thereof, any investment in or purchase or other acquisition of some or all of:
(i) the Capital



--------------------------------------------------------------------------------

         Stock of any other Person, or (ii) all or substantially all of the
property or assets of any other Person.

 

  (d)   “Adjusted Debt” shall mean, at any time, the consolidated Debt of the
Borrower at such time plus: (i) the product obtained by multiplying eight (8) by
the actual gross amount of consolidated Rent of the Borrower during the
immediately preceding 12 month period; plus (ii) without duplication, the
consolidated amount of all present or future debts, liabilities and obligations,
contingent or otherwise, pursuant to indemnities granted in connection with the
sale of InterTAN U.K. Limited in respect of certain lease obligations.

 

  (e)   “Adjusted Debt to EBITDAR Ratio” shall mean, at any time, the ratio
calculated by dividing: (i) Adjusted Debt at such time by (ii) EBITDAR for the
12 month period immediately preceding the date of calculation.

 

  (f)   “Administrative Agent” shall mean The Bank of Nova Scotia in its
capacity as administrative agent under the Credit Documents or such other
financial institution as may be appointed as the successor Administrative Agent
in the manner and to the extent described in Section 12.11.

 

  (g)   “Administrative Agent’s Payment Branch” shall mean the office of the
Administrative Agent at 2 nd Mezzanine Level, Scotia Plaza, 40 King Street West,
Toronto, Ontario, Canada, M5H 1H1 or such other office of the Administrative
Agent in Canada as the Administrative Agent may from time to time designate in
writing to the Borrower.

 

  (h)   “Affiliate” shall mean, with respect to any Person, any other Person
which, directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person, and “Affiliated” shall have an analogous
meaning.

 

  (i)   “Agreement” means this agreement and the schedules and exhibits hereto
and any amendments, restatements or supplements to this agreement or the
schedules or exhibits at any time and from time to time.

 

  (j)   “Applicable Law” shall mean, at any time, in respect of any Person,
property, transaction, event or other matter, as applicable, all then current
laws, rules, statutes, by-laws, regulations, treaties, orders, judgments and
decrees and all official directives, rules, guidelines, codes, ordinances,
orders, policies and other requirements of any Governmental Authority (whether
or not having the force of law) (collectively the “Law”) relating or applicable
to such Person, property, transaction, event or other matter.

 

  (k)   “Applicable LC Fee Rate” shall have the meaning specified in Section
4.6(b).

 

  (l)   “Applicable Loan Spread” shall have the meaning specified in Section
4.1.

 

  (m)   “Applicable Reference Rate” for a type of Loan shall mean:

 

-2-



--------------------------------------------------------------------------------

 

  (i)   with respect to Prime Rate Loans, the Prime Rate in effect from time to
time;

 

  (ii)   with respect to U.S. Base Rate Loans, the U.S. Base Rate in effect from
time to time; and

 

  (iii)   with respect to LIBOR Loans during any applicable LIBOR Period, the
LIBOR determined for such LIBOR Period in accordance with the provisions of this
Agreement.

 

         With respect to Prime Rate Loans and U.S. Base Rate Loans, the
Applicable Reference Rate will change automatically without notice to the
Borrower as and when the Prime Rate and the U.S. Base Rate, as the case may be,
shall change.

 

  (n)   “Applicable Seasonal Standby Fee Rate” shall have the meaning specified
in Section 4.7(b).

 

  (o)   “Applicable Stamping Fee” shall have the meaning specified in Section
4.5.

 

  (p)   “Applicable Standby Fee Rate” shall have the meaning specified in
Section 4.7(a).

 

  (q)   “Asset Sale” shall mean any sale, transfer, lease, sale and leaseback,
conveyance or other disposition of any property or other assets of any nature or
kind by a Credit Party or Borrower Subsidiary (other than inventory or obsolete
property in the ordinary course of business) or series of related Asset Sales.

 

  (r)   “Assignment Agreement” shall have the meaning specified in Section
13.1(a)(iv).

 

  (s)   “BA Discount Proceeds” shall mean, with respect to any Bankers’
Acceptance, an amount (rounded to the nearest full cent), calculated on the
applicable Borrowing Date which is equal to the face (or principal) amount of
such Bankers’ Acceptance divided by the sum of one plus the product of (i) the
BA Discount Rate applicable to such Bankers’ Acceptance multiplied by (ii) a
fraction, the numerator of which is the term of such Bankers’ Acceptance and the
denominator of which is 365.

 

  (t)   “BA Discount Rate” means the BA Schedule I Discount Rate or BA
Non-Schedule I Discount Rate, as the case may be.

 

  (u)   “BA Loan” shall have the meaning ascribed thereto in Section 2.9(m).

 

  (v)   “BA Non-Schedule I Discount Rate” means, with respect to an issue of
Bankers’ Acceptances with the same maturity date to be accepted by any Lender
that is not a Schedule I Lender, including, for certainty, all Non BA Lenders,
the lesser of (i) the discount rate of such Lender (if any) determined in
accordance with its

 

-3-



--------------------------------------------------------------------------------

 

         normal practice at or about 10:00 a.m. on the date of issue and
acceptance of such Bankers’ Acceptances for bankers’ acceptances having a
comparable face value and an identical maturity date to the face value and
maturity date of such Bankers’ Acceptances; and (ii) the CDOR at or about 10:00
a.m. (Toronto time) on the date of issue and acceptance of such Bankers’
Acceptances for bankers’ acceptances having a comparable maturity date (or as
close as possible) to the maturity date of such Bankers’ Acceptances plus 0.10%
per annum.

 

  (w)   “BA Schedule I Discount Rate” means, with respect to an issue of
Bankers’ Acceptances with the same maturity date to be accepted by a Schedule I
Lender hereunder, the CDOR at or about 10:00 a.m. (Toronto time) on the date of
issue and acceptance of such Bankers’ Acceptances for bankers’ acceptances
having a comparable maturity date (or as close as possible) to the maturity date
of such issue of Bankers’ Acceptances.

 

  (x)   “Bankers’ Acceptances” shall mean:

 

  (i)   Drafts denominated in Cdn. Dollars drawn by the Borrower and accepted by
a Lender as provided in Section 2.9; and

 

  (ii)   includes BA Loans.

 

  (y)   “Borrower” shall mean InterTAN Canada Ltd., a corporation incorporated
pursuant to the laws of the Province of Alberta and continued under the laws of
the Province of British Columbia, and its successors and permitted assigns.

 

  (z)   “Borrower Subsidiaries” shall mean all Subsidiaries of the Borrower
(other than InterTAN France SNC and 587255 Ontario Limited), and their
successors and assigns, and “Borrower Subsidiary” means any one of such
Subsidiaries.

 

  (aa)   “Borrowing” shall mean the aggregate Accommodation obtained or to be
obtained by the Borrower under a Credit, or any Tranche of a Credit, on any
Borrowing Date (for greater certainty including any Bankers’ Acceptances
obtained or to be obtained on the maturity of any outstanding Bankers’
Acceptances, any LIBOR Loan continued for a further LIBOR Period on a rollover
of such LIBOR Loan on the expiry of the applicable LIBOR Period, and any
Accommodation obtained or to be obtained on the continuation of any outstanding
Accommodation into another type of Accommodation).

 

  (bb)   “Borrowing Base” shall mean, at any time, an amount equal to: (i) 75%
of the aggregate amount of all Eligible Accounts Receivable at such time plus
(ii) the lesser of: (A) to the extent that Eligible Inventory at such time is
located in the province of Quebec, 35% of such Eligible Inventory, plus, without
duplication, to the extent that Eligible Inventory at such time is located in a
Canadian province outside of the province of Quebec, 50% of such Eligible
Inventory; and (B) 80% of the aggregate amount of the Operating Credit
Commitment and Seasonal

 

-4-



--------------------------------------------------------------------------------

         Commitments (to the extent available) at such time; less (iii) the
amount of Priority Claims at such time. The Borrowing Base shall be computed
hereunder on a monthly basis based on all information reasonably available to
the Administrative Agent, including without limitation, the periodic reports and
listings and Borrowing Base Certificate delivered to the Administrative Agent in
accordance with Section 9.1(i)(v).

 

  (cc)   “Borrowing Base Certificate” shall mean a certificate of a Responsible
Officer in form and substance acceptable to the Administrative Agent.

 

  (dd)   “Borrowing Date” means the date upon which a Borrowing is obtained, the
date on which a conversion is made and the date on which a rollover occurs, as
applicable.

 

  (ee)   “Business” shall mean the business of purchasing, distributing and
reselling and development of electronic and other consumer goods.

 

  (ff)   “Business Day” shall mean any day, other than a Saturday or Sunday, on
which Canadian chartered banks are open for domestic and foreign exchange
business in Toronto, Canada; provided that, with respect to any LIBOR Loan,
“Business Day” shall mean any day, other than a Saturday or Sunday, on which
dealings in U.S. Dollars may be carried on by and between prime banks in the
London interbank market, except any such day on which banks are lawfully closed
for business in New York, New York, United States of America, London, England or
Toronto, Canada.

 

  (gg)   “Capital Expenditures” shall mean any expenditures of the Borrower on a
consolidated basis made in connection with the purchase, lease, acquisition,
erection or construction of property, machinery or equipment which are required
to be capitalized in accordance with GAAP and, for greater certainty, includes
expenditures on fixed assets, real property and Capital Leases; provided that
the term “Capital Expenditures” shall exclude: (i) expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed from insurance proceeds paid on account of the loss of or damage
to the assets being replaced or restored; and (ii) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

 

  (hh)   “Capital Leases” shall mean any lease of any property (whether real,
personal or mixed) by a Person that is required by GAAP to be capitalized.

 

  (ii)   “Capital Stock” shall mean any and all shares of and interests in the
capital stock of a corporation and any and all equivalent ownership interests in
a Person (other than a corporation).

 

-5-



--------------------------------------------------------------------------------

 

  (jj)   “Capitalized Lease Obligation” shall mean, for any Person, any
obligation of such Person, as lessee, with respect to Capital Leases.

 

  (kk)   “Cash Collateral” shall mean cash or any Cash Equivalent acceptable to
the Lenders in their sole discretion.

 

  (ll)   “Cash Equivalents” shall mean:

 

  (i)   marketable direct obligations issued by, or unconditionally guaranteed
by, the Canadian Government or the United States Government, as the case may be,
or issued by any agency thereof and backed by the full faith and credit of
Canada or the United States, as the case may be, in each case maturing within
one year from the date of acquisition;

 

  (ii)   certificates of deposit, time deposits or overnight bank deposits
having maturities of six months or less from the date of acquisition issued by
any Lender, any bank listed on Schedule 1 to the Bank Act (Canada) or by any
commercial bank organized under the laws of Canada or the United States of
America or any stated thereof having combined capital and surplus of not less
than $500,000,000;

 

  (iii)   commercial paper of an issuer rated at least A-1+ by Standard & Poor’s
Ratings Services (“S&P”) or Canadian Bond Rating Service (“CBRS”), P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or R-1 (High) by Dominion Bond
Rating Service (“DBRS”) and maturing within six (6) months from the date of
acquisition;

 

  (iv)   repurchase obligations of any Lender, any bank listed on Schedule 1 to
the Bank Act (Canada) or of any commercial bank satisfying the requirements of
clause (ii) of this definition, having a term of not more than thirty (30) days
with respect to securities issued or fully guaranteed or insured by the Canadian
Government or the United States government;

 

  (v)   securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any province, state, commonwealth or
territory of the United States or Canada, by any political subdivision or taxing
authority of any such province, state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P, CBRS or DBRS or A-2 by Moody’s;

 

  (vi)   securities with maturities of six (6) months or less from the date of
acquisition backed by standby letters of credit issued by any Lender, any bank
listed on Schedule 1 to the Bank Act (Canada) or any commercial bank satisfying
the requirements of clause (ii) of this definition; or

 

-6-



--------------------------------------------------------------------------------

 

  (vii)   shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (i) through (vi) of
this definition.

 

  (mm)   “Cdn. Dollars” and “Cdn. $” shall mean lawful currency of Canada.

 

  (nn)   “CDOR” shall mean, for any day and relative to Bankers’ Acceptances
having any specified term, the average of the annual rates for Cdn. Dollar
bankers’ acceptances, having such specified term (or a term as closely as
possible comparable to such specified term), of the Schedule I Lenders that
appears on the Reuters Screen CDOR Page as of at 10:00 a.m. on such day (or, if
such day is not a Business Day, as of 10:00 a.m. on the immediately preceding
Business Day), provided that if such rates do not appear on the Reuters Screen
CDOR page at such time on such date, the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 a.m. on such day at which the Administrative Agent is then offering to
purchase Canadian dollar bankers’ acceptances accepted by it having such
specified term (or a term as closely as possible comparable to such specified
term) and face amount comparable to the applicable Bankers’ Acceptances.

 

  (oo)   “Change of Control” shall mean and be deemed to have occurred if: (i)
Holdco shall, at any time after the Closing Date, cease to directly own, in the
aggregate, beneficially and of record, at least 100% of all of the Capital Stock
of the Borrower; (ii) the board of directors of any Credit Party is changed such
that, on the date of such change, such board of directors is composed of
directors more than 50% of which (excluding those members elected or appointed
to replace deceased directors or replacing any executive officer of any of the
Credit Parties who was a director on or prior to May 1, 2001) were not members
of the board of directors of such Credit Party two (2) years prior to the date
of such change, unless the Administrative Agent, in its sole discretion acting
reasonably, has otherwise provided its written consent to such change in the
composition of the board of directors; or (iii) any one shareholder (including
all Affiliates of such shareholder) or multiple shareholders acting collectively
(including all Affiliates of such shareholders) shall, at any time after the
Closing Date, own, in the aggregate, directly or indirectly, beneficially and of
record, at least 20% of the issued and outstanding Voting Stock of Holdco.

 

  (pp)   “Closing Date” shall mean December 18, 2002 or such later date agreed
upon between the parties hereto on which all of the conditions set forth in
Section 11.1 have been satisfied.

 

  (qq)   “Collateral” shall mean all of the property, assets and undertaking,
new, owned or hereafter acquired, real and personal, tangible and intangible of
the Credit Parties and their Subsidiaries.

 

-7-



--------------------------------------------------------------------------------

 

  (rr)   “Commitment” shall mean, with respect to a particular Lender under a
particular Tranche or Credit, the aggregate of the commitments of each Lender
set out in Schedule 1.1(rr), as the same may be revised, adjusted or reduced
from time to time pursuant to the terms of this Agreement.

 

  (ss)   “Compliance Certificate” shall mean a certificate of a Responsible
Officer substantially in the form attached hereto as Schedule 1.1(ss) certifying
the matters described in Section 9.1(i)(iv).

 

  (tt)   “Contaminant” shall mean any pollutant, hazardous material, contaminant
or other substance that when released to the Natural Environment is likely to
cause, at some immediate or future time, material harm or degradation to the
Natural Environment or material risk to human health and without restricting the
generality of the foregoing, Contaminant includes any pollutant, contaminant,
waste, hazardous waste or dangerous good as defined by applicable Environmental
Laws, asbestos and polychlorinated biphenyls.

 

  (uu)   “contested” shall mean contested in good faith by appropriate
proceedings promptly initiated and diligently conducted.

 

  (vv)   “Contingent Obligation” shall mean, as to any Person, any obligation,
whether secured or unsecured, of such Person guaranteeing or having the effect
of guaranteeing any indebtedness, leases, dividends, letters of credit or other
obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, all as reasonably
determined by Holdco’s auditors.

 

  (ww)   “Control” of a Person shall mean the power, directly or indirectly,
either to: (i) vote 50% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person; or (ii) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise; and “Controlled” shall have an
analogous meaning.

 

  (xx)   “Credit Documents” shall mean this Agreement, the Security, the fee
letter from The Bank of Nova Scotia to the Borrower dated August 23, 2002 (the
“Fee Letter”), all of the Administrative Agent’s agency fee letters from time to
time, any promissory notes delivered pursuant to Section 13.1(b), all Rate
Protection Agreements, all documents related hereto and thereto and any other
document which, pursuant to the provisions of this Agreement, is stated to be a
Credit Document or is acknowledged in writing from time to time by any Credit
Party or any Subsidiary of a Credit Party to be a Credit Document.

 

  (yy)   “Credit Parties” shall mean, collectively, the Borrower and Holdco and
“Credit Party” shall mean any one of them.

 

-8-



--------------------------------------------------------------------------------

 

  (zz)   “Credits” shall mean, collectively, the Operating Credit, the Seasonal
Credit and the Term A Credit and “Credit” shall mean any one of the Credits.

 

  (aaa)   “Current Assets” shall mean, at any time, that amount equal to the
aggregate of the value of the assets of the Borrower on a consolidated basis
which may properly be classified as current assets in accordance with GAAP,
other than intangible assets, provided that any security (as defined in the
Securities Act (Ontario)) included in Current Assets shall be stated and
included at the lower of its actual cost or its market value.

 

  (bbb)   “Current Liabilities” shall mean, at any time, the aggregate amount of
all liabilities of the Borrower on a consolidated basis which may properly be
classified as current liabilities in accordance with GAAP, and including that
portion of Debt of the Borrower on a consolidated basis which will be maturing
within one year of the date such liabilities are calculated.

 

  (ccc)   “Current Ratio” shall mean, at any time, the ratio calculated by
dividing: (i) Current Assets at such time by (ii) Current Liabilities at such
time.

 

  (ddd)   “Debt” shall mean, at any time, on a consolidated basis for any
Person, without duplication and without regard to the interest component
thereof:

 

  (i)   all indebtedness and obligations of such Person in respect of borrowed
money including, without limitation, all outstanding Accommodation, the deferred
purchase price of property or services, all obligations to re-purchase all or
any portion of any property transferred or sold by such Person, all convertible
debt and all other obligations arising under arrangements or agreements that, in
substance, provide financing to such Person;

 

  (ii)   all securitized amounts of such Person to the extent that there is
recourse to such Person for such amounts;

 

  (iii)   the principal portion of all Capitalized Lease Obligations of such
Person;

 

  (iv)   all obligations arising in connection with an acceptance facility or a
letter of credit or letter of guarantee issued for the account of such Person to
assure payment of borrowed money or other financial obligations of any Person;

 

  (v)   all Contingent Obligations of such Person;

 

  (vi)   all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under said agreement in
the event of failure are limited to repossession or sale of such property);

 

-9-



--------------------------------------------------------------------------------

 

  (vii)   all obligations, contingent or otherwise, of such Person to purchase,
redeem, retire or otherwise acquire for value any of its Capital Stock; and

 

  (viii)   all obligations of the kind referred to in each of the clauses above
secured by (or for which a holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation;

 

and, for greater certainty, shall specifically exclude:

 

  (ix)   deferred taxes of such Person;

 

  (x)   obligations of such Person to trade creditors incurred in the ordinary
course of business;

 

  (xi)   subject to Section 1.01(ddd)(i), (v), (vi) and (viii) above,
liabilities of such Person in respect of advances made to such Person by its
customers under contracts between such Person and such customers to the extent
that such advances are made in the ordinary course of business;

 

  (xii)   subject to Section 1.01(ddd)(i), (v), (vi) and (viii) above, unearned
revenue of such Person;

 

  (xiii)   subject to Section 1.01(ddd)(i), (v), (vii) and (viii) above, Capital
Stock issued by such Person; and

 

  (xiv)   obligations of such Person under operating leases other than operating
leases which are considered by the Administrative Agent, acting reasonably, to
be synthetic leases or similar instruments.

 

  (eee)   “Default” shall mean any event, act, omission or condition which with
the giving of notice or the passage of time, or both, would result in an Event
of Default.

 

  (fff)   “Depreciation Expense” shall mean, with respect to any period,
depreciation, amortization, depletion and other like reductions to income of the
Borrower on a consolidated basis for such period not involving any outlay of
cash, all determined in accordance with GAAP.

 

  (ggg)   “Discharge” when used as a verb, includes add, deposit, leak or emit
and, when used as a noun includes addition, deposit, emission or leak.

 

  (hhh)   “Discount Note” shall mean a non-interest-bearing promissory note
denominated in Cdn. Dollars issued by the Borrower to a Non BA Lender to
evidence a BA Loan.

 

-10-



--------------------------------------------------------------------------------

 

  (iii   “Draft” shall have the meaning specified in Section 2.9(e).

 

  (jjj)   “EBITDA” shall mean, for any period, Net Income of the Borrower on a
consolidated basis for such period plus, without duplication, but only to the
extent such amounts were deducted in determining Net Income for such period: (i)
Interest Expense for such period, (ii) Income Tax Expense for such period, (iii)
Depreciation Expense for such period, and (iv) non-cash losses incurred by the
Borrower during such period.

 

  (kkk)   “EBITDAR” shall mean, for any period, EBITDA of the Borrower on a
consolidated basis for such period plus, without duplication, but only to the
extent such amounts were deducted in determining Net Income for such period, the
gross amount of Rent of the Borrower during such period.

 

  (lll)   “Eligible Accounts Receivable” shall mean, at the time of any
determination thereof, those Receivables of the Borrower which constitute
“Accounts Receivable, less allowance for doubtful accounts” as set out in the
InterTAN Statements for the Borrower (consistent with the treatment of “Accounts
Receivable, less allowance for doubtful accounts” as set out in the balance
sheet of Holdco dated as of June 30, 2002 contained in Holdco’s 2002 annual
report) less, without duplication, those Receivables of the Borrower for which
each of the following requirements has not been fulfilled to the satisfaction of
the Administrative Agent:

 

  (i)   the Receivable must be a valid, binding and legally enforceable
obligation of the Account Debtor and not encumbered by any Lien other than a
Permitted Lien which is not a Permitted Lien pursuant to Section 1.1(xi), (xii)
or (xiii);

 

  (ii)   the Receivable must not be the subject of any set-off, deduction,
chargeback, counterclaim, material dispute or other material claim or bona fide
defence on the part of the Account Debtor (collectively, “Set-off Claims”),
provided that if a part of any Receivable is subject to any Set-off Claims, the
portion that is not subject to any Set-off Claims shall, if the other
requirements set out in this Section 1.1(lll) are satisfied, constitute an
Eligible Accounts Receivable;

 

  (iii)   with respect to any such Receivable:

 

  (A)   the Account Debtor is not an employee of, director of, related to, or an
Affiliate of any Credit Party, except for any bona fide trade Receivable
incurred in the ordinary course of business; and

 

  (B)   the Account Debtor has not suspended its business and is not subject to
any bankruptcy, receivership, insolvency or other similar condition or
proceeding;

 

-11-



--------------------------------------------------------------------------------

 

  (iv)   the Receivable must not be outstanding more than ninety (90) days past
the original invoice date with respect thereto unless such Receivable is
outstanding for more than such ninety (90) day period but is and continues to be
paid by the Account Debtor in accordance with written payment terms as
negotiated between the Borrower and such Account Debtor; and

 

  (v)   the Receivable must not be a Receivable which the Administrative Agent,
acting reasonably and in good faith, determines is not an Eligible Accounts
Receivable and in respect of which the Administrative Agent has given notice to
the Borrower of such determination by the Administrative Agent;

 

  (mmm)   “Eligible Inventory” shall mean, at the time of any determination
thereof, any finished goods inventory owned by the Borrower which constitute
“Inventories” as set out in the InterTAN Statements for the Borrower stated at
the lower of cost, based on the average cost method, or market value (consistent
with the treatment of “Inventories” as set out in the balance sheet of Holdco
dated as of June 30, 2002 contained in Holdco’s 2002 annual report) less,
without duplication, any such finished goods inventory:

 

  (i)   which is encumbered by any Lien other than a Permitted Lien which is not
a Permitted Lien pursuant to Section 1.1(xi), (xii) or (xiii);

 

  (ii)   which is reasonably known by the Borrower to be restricted from resale;

 

  (iii)   which has not been paid for, is identifiable as inventory delivered
within the previous thirty (30) days, is in substantially the same state as it
was on delivery, and is not subject to a bona fide agreement for sale to an
arm’s length purchaser in the ordinary course of business;

 

  (iv)   which is placed on consignment with another Person and such Person is
deemed by the Administrative Agent, acting reasonably, or the Borrower to lack
sufficient creditworthiness or the consignment arrangements are not evidenced by
adequate written documentation; and

 

  (v)   which is located at the Barrie, Ontario property owned by the Borrower
and is not covered by the insurance required under this Agreement.

 

  (nnn)   “Environmental Activity” shall mean any past, present or future
activity, event or circumstance in respect of a Contaminant, including, without
limitation, its storage, use, holding, collection, purchase, accumulation,
assessment, generation, manufacture, construction, processing, treatment,
stabilization, disposition, handling or transportation, or its Release, escape,
leaching, dispersal or migration into or movement through the Natural
Environment.

 

-12-



--------------------------------------------------------------------------------

 

  (ooo)   “Environmental Law” shall mean, at any time, any and all of the then
Applicable Laws relating to the Natural Environment or any Environmental
Activity.

 

  (ppp)   “Equivalent Amount” shall mean, with respect to any two currencies,
except as otherwise provided in Section 1.12(c), the amount obtained in one such
currency (“first currency”) when an amount in the other currency is converted
into the first currency using the Bank of Canada noon rate for the conversion of
the applicable amount of the other currency into the first currency in effect as
of 12:00 noon on the Business Day with respect to which such computation is
required for the purpose of this Agreement or, in the absence of such a noon
rate on such date, using such other rate as the Administrative Agent may
reasonably select.

 

  (qqq)   “Extension Request” means, in respect of the Operating Credit and the
Seasonal Credit, a written notice delivered by the Borrower to the
Administrative Agent (who receives such notice on behalf of the Lenders)
requesting that the then applicable Maturity Date in respect of the Operating
Credit or the Seasonal Credit, as the case may be, be extended to a date which
is 364 days from the then applicable Maturity Date pursuant to Section 5.8;

 

  (rrr)   “Event of Default” shall mean an event specified in Section 10.1.

 

  (sss)   “Federal Funds Rate” shall mean, for any day, an annual interest rate
equal to the weighted average of the rates on overnight United States federal
funds transactions with members of the Federal Reserve System arranged by United
States federal funds brokers, as published for such day (or, if such day is not
a Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or for any Business Day on which such rate is not so published, the
arithmetic average of the quotations for such day on such transactions received
by the Administrative Agent from three United States federal funds brokers of
recognized standing selected by it.

 

  (ttt)   “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

  (uuu)   “Fiscal Year” shall mean the fiscal year of the Borrower being, as of
the Closing Date, a year commencing on July 1 in one year and ending on June 30
of the immediately following year.

 

  (vvv)   “Fixed Charge Coverage Ratio” shall mean, with respect to any period,
the ratio calculated by dividing EBITDAR for such period by, without
duplication, the sum of: (i) Interest Expense for such period; plus (ii) the
greater of: (A) Capital Expenditures during such period, and (B) $10,000,000;
plus (iii) Income Tax Expense actually paid in cash (with the exception of
extraordinary Income Tax Expense as described in Schedule 1.1(vvv)) during such
period, plus (iv) the gross amount of Rent of the Borrower on a consolidated
basis during such period; plus

 

-13-



--------------------------------------------------------------------------------

 

(v) all scheduled principal repayments of Debt (other than Contingent
Obligations of the Borrower) required to be made during the next succeeding
twelve month period at such time by the Borrower, in each case on the basis of a
rolling Four Quarter Period.

 

  (www)   “Four Quarter Period” shall mean, at the date of any calculation in
respect of any Credit Party, the period of four consecutive Fiscal Quarters
which shall include the Fiscal Quarter ending as of the effective date of such
calculation and the immediately preceding three Fiscal Quarters.

 

  (xxx)   “GAAP” shall mean those accounting principles which are recognized as
being generally accepted in the United States of America as in effect from time
to time.

 

  (yyy)   “Governmental Authority” shall mean any government, parliament,
legislature, senate, regulatory authority, agency, tribunal, department,
commission, board or court or other law, regulation or rule making entity
(including a Minister of the Crown) having jurisdiction in Canada or the United
States of America, as applicable, or any province, territory, state,
municipality, district or political subdivision of any such country.

 

  (zzz)   “Holdco” shall mean InterTAN, Inc., a corporation existing pursuant to
the laws of the state of Delaware, and its successors and permitted assigns.

 

  (aaaa)   “in writing” or “written” shall mean any form of written
communication or a communication by means of facsimile or telex device.

 

  (bbbb)   “Income Tax Expense” shall mean, with respect to any period, the
aggregate of all taxes on the income of the Borrower on a consolidated basis for
such period, all as determined in accordance with GAAP.

 

  (cccc)   “Insurance” shall have the meaning specified in Section 9.1(k).

 

  (dddd)   “Intellectual Property” shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under Canada, the United States, multinational or foreign laws or
otherwise, including, without limitation, copyrights, copyright licenses,
patents, patent licenses, trademarks, trademark licenses, technology (including,
without limitation, source code and computer operating systems), know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages thereon.

 

  (eeee)  

“Interest Expense” shall mean, for any period, the aggregate amount of interest
and other financing charges of the Borrower on a consolidated basis during such
period with respect to Debt (including, without limitation, interest, discount
and financing fees, commissions, discounts, costs related to factoring or
securitizing receivables and other fees and charges payable with respect to
letters of credit and bankers’ acceptance financing, standby fees and the
interest component of

 

-14-



--------------------------------------------------------------------------------

         Capitalized Lease Obligations) owing by the Borrower as determined in
accordance with GAAP.

 

  (ffff)   “InterTAN Group” shall have the meaning specified in Section
8.1(h)(i).

 

  (gggg)   “InterTAN Statements” shall have the meaning specified in Section
8.1(h)(i).

 

  (hhhh)   “Key Agreements” shall mean any right, interest, agreement,
arrangement or understanding entered into now or in the future by the Borrower
or any Borrower Subsidiary which materially affects the business, operations,
assets or prospects, financial or otherwise, of the Borrower or such Borrower
Subsidiary, including, without limitation, those agreements as listed in
Schedule 1.1(hhhh).

 

  (iiii)   “LC Fee” shall have the meaning specified in Section 4.6.

 

  (jjjj)   “Leases” shall mean, collectively, all present and future leases,
agreements to lease or sub-lease of any Person (including all easements,
rights-of-way, licenses, privileges, benefits, and rights pertaining thereto or
connected therewith) and all present and future licenses whereby a Person is
given the right to use or occupy any real property, and all amendments,
extensions, and renewals thereof, including, without limitation, the leasehold
interests, described in Schedule 1.1(jjjj) and “Lease” shall mean any one Lease.

 

  (kkkk)   “Lenders” shall mean, without duplication, the Operating Lenders, the
Seasonal Lenders, the Term A Lenders and the Overdraft Lender, and “Lender”
shall mean any one of the Lenders.

 

  (llll)   “Letter of Credit” shall mean a standby or documentary and
non-transferable letter of credit or letter of guarantee in Cdn. Dollars or U.S.
Dollars issued by the Overdraft Lender as provided for in Section 2.11.

 

  (mmmm)   “Letter of Credit Agreement” shall mean a Letter of Credit
application, indemnity, service agreement, license agreement, electronic banking
agreement or such other document as the Overdraft Lender may reasonably require
from time to time.

 

  (nnnn)  

“LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan, a
rate per annum (rounded upwards if necessary, to the nearest 1/16th of 1%)
expressed on the basis of a 360 day year, equal to the annual interest rate for
deposits of U.S. Dollars for a maturity most nearly comparable to such LIBOR
Period which appears on the LIBO page 01 of the Reuters Screen as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period most nearly comparable to such LIBOR Period which appears on or, if not
available, the LIBOR page of the Dow Jones Telerate Screen as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period; provided that if neither rate is available on such day, then the annual
rate of interest at which the Administrative Agent is offered deposits of

 

-15-



--------------------------------------------------------------------------------

 

U.S. Dollars by leading banks in the London interbank market as of 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such LIBOR
Period, for delivery on the first day of such LIBOR Period for the number of
days comprised in such LIBOR Period and in an amount comparable to the amount of
such LIBOR Loan.

 

  (oooo)   “LIBOR Loan” shall mean any Loan in U.S. Dollars with respect to
which interest is calculated under this Agreement on the basis of LIBOR.

 

  (pppp)   “LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest
period of one, two, three or six months, selected by the Borrower for such LIBOR
Loan in accordance with Section 2.10.

 

  (qqqq)   “Lien” shall mean any mortgage, charge, pledge, hypothecation, lien
(statutory or otherwise), security interest or other encumbrance of any nature,
however arising, or any other security agreement or arrangement creating in
favour of any creditor a right in respect of any particular property that is
prior to the right of any other creditor in respect of such property, and
includes the right of a lessor under a Capitalized Lease Obligation but, for
greater certainty, excludes any lease that is considered an operating lease in
accordance with GAAP.

 

  (rrrr)   “Loan” shall mean the principal amount of Cdn. Dollars or U.S.
Dollars advanced or deemed made by a Lender to the Borrower on any Borrowing
Date, and “type” of Loan shall refer to whether a particular Loan is a Prime
Rate Loan, a U.S. Base Rate Loan, a BA Loan or a LIBOR Loan.

 

  (ssss)   “Mandatory Prepayment Certificate” shall mean a certificate of a
Responsible Officer in the form attached hereto as Schedule 1.1(ssss) showing
with respect to the events described in Section 5.3(a)(ii), a reasonably
detailed calculation of the Net Cash Proceeds arising therefrom.

 

  (tttt)   “Material Adverse Effect” shall mean any event relating to any Credit
Party which has a material adverse effect on:

 

  (i)   the assets, business, operations or financial position of any Credit
Party; or

 

  (ii)   the ability of any Credit Party to perform its obligations under this
Agreement or any of the other Credit Documents.

 

  (uuuu)   “Material Litigation” shall mean:

 

  (i)   any action, suit, inquiry, claim or proceeding (including, without
limitation, any proceedings for injunctive or mandatory relief) commenced
against any Credit Party before any court or Governmental Authority that could
have a Material Adverse Effect; and

 

-16-



--------------------------------------------------------------------------------

 

  (ii)   any out-of-court settlement agreed upon by any Credit Party to avoid,
any action, suit, inquiry, claim or proceeding commenced or threatened to be
commenced before any court or Governmental Authority whereby any Credit Party:

 

  (A)   pays, or

 

  (B)   becomes obligated to pay upon conclusion of the settlement,

 

an amount in excess of any insurance proceeds agreed by the applicable insurer
or insurers to be payable forthwith to such Credit Party in respect of such
existing or threatened action, suit, inquiry, claim or proceeding and which
amount, if paid, would have or could reasonably be expected to have, a Material
Adverse Effect.

 

  (vvvv)   “Maturity Date” means:

 

  (i)   with respect to the Operating Credit, (A) December 16, 2003, or (B) such
later date as determined in accordance with Section 5.8; in either case subject
to such earlier date as a result of any acceleration thereof pursuant to this
Agreement;

 

  (ii)   with respect to the Seasonal Credit: (A) January 31, 2003, or (B) such
later date as determined in accordance with Section 5.8; in either case subject
to such earlier date as a result of any acceleration thereof pursuant to this
Agreement; and

 

  (iii)   with respect to the Term A Credit, December 17, 2007; subject to such
earlier date as a result of any acceleration thereof pursuant to this Agreement.

 

  (wwww)   “Natural Environment” shall mean the air, land, subsoil, surface
water and ground water, or any combination or part thereof in any jurisdiction
in which any Credit Party carries on (or previously carried on) business.

 

  (xxxx)   “Net Cash Proceeds” shall mean

 

  (i)  

in connection with any Asset Sale or any Recovery Event, the proceeds thereof in
the form of cash and Cash Equivalents (including any such proceeds received by
way of deferred payment of principal pursuant to a note or instalment receivable
or purchase price adjustment receivable or otherwise, but only as and when such
proceeds are received) of such Asset Sale or Recovery Event, net of: (A) legal
fees, accountants’ fees and investment banking fees, (B) amounts required to be
applied to the repayment of Debt secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Asset Sale or Recovery Event (other
than any Lien pursuant to the Security), (C) other customary fees and

 

-17-



--------------------------------------------------------------------------------

 

expenses actually incurred in connection with such Asset Sale or Recovery Event,
(D) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (E)
below), (x) associated with the assets that are the subject of such Asset Sale
or Recovery Event, and (y) retained by the Borrower or a Borrower Subsidiary,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of the Asset Sale or Recovery Event, as the case may be,
received on the date of such a reduction, and (E) taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements); and

 

  (ii)   in connection with any issuance of debt securities or instruments or
the incurrence of loans, the cash proceeds received by the Borrower or a
Borrower Subsidiary from such issuance or incurrence, net of legal fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

  (yyyy)   “Net Cash Proceeds Trigger Date” shall mean, with respect to any
Asset Sale or any Recovery Event, the Business Day which is five Business Days
following the date of receipt of the proceeds from such Asset Sale or Recovery
Event.

 

  (zzzz)   “Net Income” shall mean, for any period, the consolidated net income
(loss) of the Borrower for such period after allowance for minority interests
and excluding any extraordinary gains or losses but otherwise all as determined
in accordance with GAAP.

 

  (aaaaa)   “Non BA Lender” means any Lender that cannot, or does not in the
ordinary course of its business, accept Drafts for Bankers’ Acceptances.

 

  (bbbbb)   “Notice of Availment” shall have the meaning specified in Section
2.6.

 

  (ccccc)   “Operating Credit” shall have the meaning specified in Section 2.1
and includes the Revolving Tranche and the Overdraft Tranche.

 

  (ddddd)   “Operating Credit Commitment” shall mean, at any time, the aggregate
of the Revolving Commitments at such time.

 

  (eeeee)   “Operating Lenders” shall mean, collectively, the Revolving Lenders
and the Overdraft Lender and “Operating Lender” shall mean any one of the
Operating Lenders.

 

  (fffff)   “Overdraft Commitment” shall have the meaning specified in Section
2.1(b).

 

-18-



--------------------------------------------------------------------------------

 

  (ggggg)   “Overdraft Lender” shall mean the financial institution shown in
Schedule 1.1(rr) as the lender under the Overdraft Commitment together with its
successors and assigns in such capacity.

 

  (hhhhh)   “Overdraft Tranche” shall have the meaning specified in Section
2.1(b).

 

  (iiiii)   “Permitted Affiliate Transactions” shall mean, with respect to any
Credit Party or Borrower Subsidiary, any of the following:

 

  (i)   customary directors’ fees, customary directors’ and executive officers’
indemnifications and similar arrangements for directors and officers of such
Credit Party or Borrower Subsidiary entered into in the ordinary course of
business;

 

  (ii)   transactions in the ordinary course of business on terms no less
favourable to the relevant Credit Party or Borrower Subsidiary as would be
obtained in comparable transactions with a Person who is not an Affiliate of
such Credit Party or Borrower Subsidiary;

 

  (iii)   loans and advances to officers, directors and employees of such Credit
Party or Borrower Subsidiary for travel, moving and other relocation expenses,
in each case made in the ordinary course of business, provided the aggregate
outstanding amount of such loans and advances does not exceed U.S. $500,000 at
any time in the aggregate for all of the Credit Parties and Borrower
Subsidiaries during the term of this Agreement;

 

  (iv)   loans and advances to officers, directors and employees of such Credit
Party for purchase of the Capital Stock of Holdco provided the aggregate
outstanding amount of such loans and advances does not exceed U.S. $500,000 at
any time in the aggregate for all of the Credit Parties during the term of this
Agreement; and

 

  (v)   the incurrence of Debt by one Credit Party to the other Credit Party as
permitted pursuant to Section 5.3(a)(ii), Section 9.2(b)(vi) and Section
9.2(b)(vii).

 

  (jjjjj)   “Permitted Liens” in respect of any Credit Party or Borrower
Subsidiary shall mean the following:

 

  (i)   Liens for taxes, assessments or governmental charges or levies not at
the time due or delinquent or the validity of which are being contested in good
faith by appropriate proceedings and as to which reserves are being maintained
in accordance with GAAP so long as forfeiture of any part of the property or
assets of such Credit Party or Borrower Subsidiary will not result from the
failure to pay such taxes, assessments or governmental charges or levies during
the period of such contest;

 

-19-



--------------------------------------------------------------------------------

 

  (ii)   the Lien of any claim filed which is being contested in good faith by
appropriate proceedings and as to which reserves are being maintained in
accordance with GAAP so long as forfeiture of any part of the property or assets
of such Credit Party or Borrower Subsidiary will not result from the failure to
satisfy such claim during the period of such contest;

 

  (iii)   undetermined or inchoate Liens and charges incidental to then current
construction operations which have not at such time been filed pursuant to law
or which relate to obligations not due or delinquent or which are being
contested in good faith by appropriate proceedings and as to which reserves are
being maintained in accordance with GAAP so long as forfeiture of any part of
the property or assets of such Credit Party or Borrower Subsidiary will not
result from the failure to satisfy such Liens or charges during the period of
such contest;

 

  (iv)   warehouseman’s, repairers’, carriers’, landlords or similar Liens which
have not at such time been filed pursuant to law or which relate to obligations
not due or delinquent or which are being contested in good faith by appropriate
proceedings and as to which reserves are being maintained in accordance with
GAAP so long as forfeiture of any part of the property or assets of such Credit
Party or Borrower Subsidiary will not result from the failure to satisfy such
Liens during the period of such contest;

 

  (v)   the right reserved to or vested in any municipality or governmental or
other public authority by the terms of any lease, licence, franchise, grant or
permit acquired by such Credit Party or Borrower Subsidiary or by any statutory
provision, to terminate any such lease, licence, franchise, grant or permit, or
to require annual or other payments as a condition to the continuance thereof;

 

  (vi)   the Lien resulting from the deposit of cash, securities, or similar
instruments by such Credit Party or Borrower Subsidiary: (A) in connection with
contracts, tenders or expropriation proceedings, leases or trade contracts, or
(B) to secure workers’ compensation, unemployment insurance, other social
security legislation, performance bonds, surety or appeal bonds, costs of
litigation when required by law and public and statutory obligations, or (C) in
connection with the discharge of Liens or claims incidental to construction,
mechanics’, warehouseman’s, repairers’, carriers’, landlords’ and other similar
Liens;

 

  (vii)  

any Lien arising from any assignments of insurance provided by such Credit Party
or Borrower Subsidiary to a landlord (or the mortgagee thereof) or customer
pursuant to the terms of any lease or customer contract entered into in the
ordinary course of business or any Lien arising under any trade finance
instrument entered into by such Credit Party or

 

-20-



--------------------------------------------------------------------------------

 

Borrower Subsidiary in the ordinary course of business provided such Lien is
limited to the property in respect of which such instrument was issued;

 

  (viii)   security given to, or statutory liens in favour of, a public utility
or any municipality or governmental or other public authority when required by
such utility or other authority in connection with the operations of such Credit
Party or Borrower Subsidiary, all in the ordinary course of business;

 

  (ix)   title defects or irregularities which are of a minor nature and in the
aggregate will not materially impair the use by such Credit Party or Borrower
Subsidiary of the property for the purpose for which it is held;

 

  (x)   easements, rights of way and other applicable municipal, governmental
and utility restrictions affecting the use of land or the nature of any
structures which may be erected thereon, provided such restrictions have been
complied with in all material respects and will not materially impair the use by
such Credit Party or Borrower Subsidiary of the property for the purpose for
which it is held;

 

  (xi)   Liens in relation to Capitalized Lease Obligations of such Credit Party
or Borrower Subsidiary (so long as such Liens relate only to the assets which
are subject to the Capital Leases) to the extent such Capitalized Lease
Obligations are permitted pursuant to this Agreement;

 

  (xii)   Liens to secure the payment of the purchase price or the repayment of
monies borrowed by such Credit Party or Borrower Subsidiary to pay the purchase
price of any fixed or capital property hereafter or previously acquired by such
Credit Party or Borrower Subsidiary (including title retention agreements and
leases in the nature of title retention agreements) to the extent such Debt is
permitted pursuant to this Agreement provided that: (A) such Liens were or are
created substantially simultaneously with the acquisition of such fixed or
capital property, and (B) such Liens are limited to the property acquired and
the proceeds therefrom, together, in each case, with any renewal, refunding or
extension of such Lien where the principal amount outstanding after such
renewal, refunding or extension is not increased;

 

  (xiii)   Liens to secure Debt for borrowed money incurred by any Credit Party
or Borrower Subsidiary;

 

  (xiv)   Liens to secure obligations under Leases which are or may be owing by
the Borrower in respect of properties occupied by the Borrower in the province
of Quebec; and

 

-21-



--------------------------------------------------------------------------------

 

  (xv)   any other Liens consented to in writing by the Required Lenders.

 

  (kkkkk)   “Person” is to be broadly interpreted and shall include an
individual, a corporation, a partnership, a trust, an unincorporated
organization, a joint venture, the government of a country or any political
subdivision of a country, or an agency or department of any such government, any
other Governmental Authority and the executors, administrators or other legal
representatives of an individual in such capacity.

 

  (lllll)   “Prime Rate” shall mean, on any day, a fluctuating rate of interest
per annum, expressed on the basis of a year of 365 days which is equal on such
day to the greater of:

 

  (i)   the reference rate of interest (however designated) of the
Administrative Agent on such day for determining interest chargeable by it on
Cdn. Dollar commercial loans made in Canada; and

 

  (ii)   1.0% above CDOR at 10:00 a.m. (Toronto time) on such day for 30-day
bankers’ acceptances.

 

  (mmmmm)   “Prime Rate Loan” shall mean any Loan in Cdn. Dollars with respect
to which interest is calculated under this Agreement on the basis of the Prime
Rate.

 

  (nnnnn)   “Priority Claims” shall mean, at the time of any determination
thereof, the aggregate amount of all statutory or governmental claims or Liens
created or arising, without any necessity for the consent or agreement of any
Credit Party, by operation of Applicable Law which rank or are capable of
ranking, prior to or pari passu with the Security, including, without
limitation, all claims which are past due in respect of vacation pay, employee
withholdings, pension plan contributions, workers’ compensation assessment,
municipal taxes and claims by public utilities.

 

  (ooooo)   “Property Insurance” shall have the meaning specified in Section
9.1(k).

 

  (ppppp)   “Pro Rata Share” shall mean, at any particular time with respect to
a particular Lender in respect of a Tranche or a Credit, the ratio of the
Commitment of such Lender under such Tranche or Credit to the aggregate of the
Commitments of all Lenders under such Tranche or Credit.

 

  (qqqqq)   “Purchased Shares” shall mean, at any time, issued and outstanding
common shares of Holdco which may, subsequent to approval of the board of
directors of Holdco, from time to time, be purchased by Holdco or the Borrower
pursuant to and in accordance with the applicable securities regulations.

 

  (rrrrr)   “Quarterly InterTAN Statements” shall have the meaning specified in
Section 8.1(h)(ii).

 

-22-



--------------------------------------------------------------------------------

 

  (sssss)   “Rate Protection Agreement” shall mean any interest rate protection
and currency swap agreement, interest rate futures contract, interest rate
option, interest rate cap or other interest rate hedge arrangement, currency
spot and foreign exchange contracts to or under which any Credit Party or
Subsidiary thereof (or predecessor thereto) is a party or a beneficiary on the
date hereof or becomes a party or a beneficiary after the date hereof.

 

  (ttttt)   “Rate Protection Obligations” shall mean all debts, liabilities and
obligations of the Credit Parties and Subsidiaries thereof to any Lender that
has entered into Rate Protection Agreements.

 

  (uuuuu)   “Receivable” shall mean a trade account receivable of the Borrower
and related instruments or documents.

 

  (vvvvv)   “Recovery Event” shall mean any settlement or payment in respect of
any property or casualty insurance claim relating to any property or asset of
any Credit Party or Borrower Subsidiary.

 

  (wwwww)   “Register” shall have the meaning specified in Section 13.1(a)(vi).

 

  (xxxxx)   “Release” includes deposit, leak, emit, add, spray, inject,
inoculate, abandon, spill, seep, pour, empty, throw, dump, place and exhaust,
and when used as a noun has a similar meaning.

 

  (yyyyy)   “Rent” means, with respect to any period, Lease expenses of the
Borrower on a consolidated basis as determined in accordance with GAAP for such
period.

 

  (zzzzz)   “Required Facility Lenders” shall mean, with respect to any of the
Operating Credit, Seasonal Credit and Term A Credit, the Lenders whose
Commitments under any such Credit are, in the aggregate, at least 66 2/3% of the
aggregate amount of the Commitments of all of the Lenders under such Credit; and

 

  (aaaaaa)   “Required Lenders” shall mean, at any time, the Lenders whose
Commitments under the Credits are, in the aggregate, at least 51% of the
aggregate amount of the Commitments of all the Lenders under the Credits,
subject to the unanimous consent of all Lenders or consent of the Required
Facility Lenders required for certain actions as provided under Section
12.12(c).

 

  (bbbbbb)   “Reset Date” has the meaning ascribed thereto in Section 4.1.

 

  (cccccc)   “Responsible Officer” shall mean, with respect to any Credit Party
any of the chief executive officer, president, chief operating officer, chief
financial officer or any vice president of such Credit Party.

 

  (dddddd)   “Restricted Payments” shall have the meaning specified in Section
9.2(j).

 

-23-



--------------------------------------------------------------------------------

 

  (eeeeee)   “Revolving Commitment” shall mean, with respect to a particular
Lender under the Revolving Tranche and, in the case of any other Lender that
becomes a Lender after the date hereof, the amount specified as such Lender’s
“Revolving Commitment” as set forth opposite such Lender’s name on Schedule
1.1(rr), as same may be revised, adjusted or reduced from time to time pursuant
to the terms of this Agreement; and “Revolving Commitments” shall mean the
aggregate of the Revolving Commitments of all of the Revolving Lenders.

 

  (ffffff)   “Revolving Lenders” shall mean those financial institutions listed
in Schedule 1.1(rr) to this Agreement as lenders under the Revolving Commitment,
together with their successors and assigns, and “Revolving Lender” shall mean
any one of the Revolving Lenders.

 

  (gggggg)   “Revolving Loans” shall mean the aggregate Accommodation made
pursuant to the Operating Credit and the Seasonal Credit.

 

  (hhhhhh)   “Revolving Tranche” shall have the meaning specified in Section
2.1(a)(i).

 

  (iiiiii)   “Schedule I Lenders” shall mean, at any time, the Lenders that are
listed in Schedule I to the Bank Act (Canada) at such time.

 

  (jjjjjj)   “Seasonal Commitment” shall mean, with respect to a particular
Lender under the Seasonal Credit and, in the case of any other Lender that
becomes a Lender after the date hereof, the amount specified as such Lender’s
“Seasonal Commitment” as set forth opposite such Lender’s name in Schedule
1.1(rr) as the same may be revised, adjusted or reduced from time to time
pursuant to the terms of this Agreement; and “Seasonal Commitments” shall mean
the aggregate of the Seasonal Commitments of all of the Seasonal Lenders.

 

  (kkkkkk)   “Seasonal Credit” shall have the meaning specified in Section 2.2.

 

  (llllll)   “Seasonal Lenders” shall mean those financial institutions listed
in Schedule 1.1(rr) to this Agreement as lenders under the Seasonal Commitment,
together with their respective successors and assigns, and “Seasonal Lender”
shall mean any one of the Seasonal Lenders.

 

  (mmmmmm)   “Seasonal Period” shall mean the months of September, October,
November and December of each calendar year and January of the immediately
succeeding calendar year.

 

  (nnnnnn)   “Security” shall mean the guarantees and security described in
Article 7 and such other guarantees and security as may be provided to the
Administrative Agent from time to time pursuant to any Credit Document.

 

  (oooooo)  

“Senior Debt” shall mean, as of the last day of any Fiscal Year, on a pro forma
basis, the sum of: (i) the aggregate amount of Accommodation outstanding under
this Agreement as of such day; and (ii) the aggregate principal amount of all
other

 

-24-



--------------------------------------------------------------------------------

 

Debt outstanding as of such day that ranks or is capable of ranking prior to or
pari passu with the Accommodation outstanding under this Agreement.

 

  (pppppp)   “Subordinated Debt” shall mean, at any time, Debt of the Borrower
on a consolidated basis which has been validly and absolutely assigned and
postponed in right of payment and collection to the repayment in full of all
outstanding Accommodation and pursuant to an assignment and postponement of
claim agreement in form and substance satisfactory to the Administrative Agent.

 

  (qqqqqq)   “Subsidiary” shall mean, with respect to any Person, a corporation,
partnership, limited liability company or other Person of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership, limited liability corporation or
other Person are at the time owned, or the management of which is otherwise
Controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower or Holdco, as applicable.

 

  (rrrrrr)   “Tangible Net Worth” shall mean, at any time, the consolidated
shareholders equity of the Borrower plus Subordinated Debt which is Debt for
borrowed money less (i) amounts due to the Borrower by any officer, director or
Affiliate of the Borrower; less (ii) the value of intangible assets of the
Borrower (as determined by the Administrative Agent from time to time acting
reasonably); less (iii) the value of investments by the Borrower in any
Affiliate, all as calculated on a consolidated basis in accordance with GAAP at
such time.

 

  (ssssss)   “Taxes” has the meaning specified in Section 6.3.

 

  (tttttt)   “Term A Commitment” shall mean, with respect to a particular Lender
under the Term A Credit and, in the case of any other Lender that becomes a
Lender after the date hereof, the amount specified as such Lender’s Term A
Commitment as set forth opposite such Lender’s name on Schedule 1.1(rr) as the
same may be revised, adjusted or reduced from time to time pursuant to the terms
of this Agreement; and “Term A Commitments” shall mean the aggregate of the Term
A Commitments of all of the Term A Lenders.

 

  (uuuuuu)   “Term A Credit” shall have the meaning specified in Section 2.3.

 

  (vvvvvv)   “Term A Lenders” shall mean, collectively, those financial
institutions listed in Schedule 1.1(rr) to this Agreement as a Lender under the
Term A Credit together with successors and assigns, and “Term A Lender” shall
mean any one of the Term A Lenders.

 

-25-



--------------------------------------------------------------------------------

 

  (wwwwww)   “Term Loans” shall mean the aggregate Accommodation made pursuant
to the Term A Credit.

 

  (xxxxxx)   “Tranche” shall mean either the Revolving Tranche or the Overdraft
Tranche.

 

  (yyyyyy)   “U.S. Base Rate” shall mean, on any day, the fluctuating rate of
interest per annum, expressed on the basis of a year of 365 days, which is equal
on such day to the greater of:

 

  (i)   the reference rate of interest (however designated) of the
Administrative Agent on such day for determining interest chargeable by it on
U.S. Dollar commercial loans made in Canada; and

 

  (ii)   1.0% above the Federal Funds Rate on such day.

 

  (zzzzzz)   “U.S. Base Rate Loan” shall mean any Loan in U.S. Dollars with
respect to which interest is calculated under this Agreement on the basis of the
U.S. Base Rate.

 

  (aaaaaaa)   “U.S. Dollars” and “U.S. $” shall mean lawful currency of the
United States of America.

 

  (bbbbbbb)   “Voting Stock” shall mean, with respect to any Person, the Capital
Stock such Person having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

  (ccccccc)   “Wholly-Owned Subsidiary” shall mean with respect to any Person,
any other Person whose entire Capital Stock is owned by such Person either
directly and/or through other Wholly-Owned Subsidiaries.

 

Section 1.2 Headings, Etc.

 

    The division of this Agreement into Articles, Sections, subsections,
paragraphs and clauses and the insertion of headings are for convenience of
reference only and will not affect the construction or interpretation of this
Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section,
subsection, paragraph or other portion of this Agreement. Unless something in
the subject matter or context is inconsistent with any such reference,
references in this Agreement to Articles, Sections, subsections, paragraphs,
clauses and Schedules are to Articles, Sections, subsections, paragraphs,
clauses and Schedules of this Agreement.

 

Section 1.3 Audited Financial Statements

 

    All references in this Agreement to financial statements of a corporation,
including the balance sheet and related statements of income, retained earnings
and changes in

 

-26-



--------------------------------------------------------------------------------

 

financial position, mean consolidated (unless otherwise stated) financial
statements prepared by the corporation in accordance with GAAP (reported in Cdn.
$ except for Holdco which is reported in U.S. $) and, in the event that such
financial statements are required pursuant to this Agreement to be audited,
shall include an auditor’s opinion that the statements fairly present the
financial position of the corporation and the results of its operations for the
period reported on in accordance with GAAP.

 

Section 1.4 Number, Gender and Expressions

 

        Words importing the singular number only will include the plural and
vice versa, words importing gender will include all genders and words importing
natural persons will include Persons and vice versa. Where any term or
expression is defined in this Agreement, derivations of such term or expression
will have a corresponding meaning.

 

Section 1.5 Time

 

        Unless otherwise expressly stated, any reference in this Agreement to a
time will mean Toronto, Ontario local time.

 

Section 1.6 Non-Business Days

 

        Unless otherwise expressly provided in this Agreement, whenever any
payment is stated to be due or whenever any action to be taken is stated or
scheduled to be required to be taken on, or any period of time is stated or
scheduled to commence or terminate on a day other than a Business Day, the
payment or action will take place or the period of time will commence or
terminate on the immediately following Business Day.

 

Section 1.7 Conflicts

 

        In the event of a conflict in or between the provisions of this
Agreement and the provisions of any of the other Credit Documents then,
notwithstanding anything contained in such other Credit Document, the provisions
of this Agreement will prevail and the provisions of such other Credit Document
will be deemed to be amended to the extent necessary to eliminate such conflict.
If any act or omission is expressly prohibited under a Credit Document (other
than this Agreement), but this Agreement does not expressly permit such act or
omission, or if any act is expressly required to be performed under such Credit
Document but this Agreement does not expressly relieve the applicable Credit
Party or Subsidiary of any Credit Party from such performance, such circumstance
shall not constitute a conflict in or between the provisions of this Agreement
and the provisions of such Credit Document.

 

Section 1.8 Statutory References

 

        Any reference in this Agreement to any act or statute, or to any section
of or any definition in any act or statute, will be deemed to be a reference to
such act or statute or section or definition as amended or re-enacted from time
to time.

 

-27-



--------------------------------------------------------------------------------

 

Section 1.9 Severability

 

        If any term, covenant, obligation or agreement contained in this
Agreement, or the application of any such term, covenant, obligation or
agreement to any Person or circumstance, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term,
covenant, obligation or agreement to Persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected by such
invalidity or unenforceability and each term, covenant, obligation or agreement
contained in this Agreement shall be separately valid and enforceable to the
fullest extent permitted by law.

 

Section 1.10 Entire Agreement

 

        This Agreement and all other Credit Documents constitute the entire
agreement between the parties to this Agreement with respect to the Credits and
the other matters contemplated in this Agreement as of the date of this
Agreement, and supersedes all prior agreements, understandings, drafts of Credit
Documents, negotiations and discussions, whether oral or written, with respect
to the Credits including, without limitation, those contained in the commitment
letter dated September 13, 2002 from The Bank of Nova Scotia to the Borrower and
summary of terms and conditions attached thereto.

 

Section 1.11 Governing Law

 

        The provisions of this Agreement and the other Credit Documents shall be
construed and interpreted in accordance with the laws of the Province of Ontario
and the laws of Canada applicable in such province, unless otherwise specified
therein. For the purpose of any legal actions or proceedings brought by the
parties hereto in respect of this Agreement, the Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any competent federal or provincial
court or tribunal in the Province of Ontario and acknowledges their competence
and the convenience and propriety of the venue and agrees to be bound by any
judgment thereof and not to seek, and hereby waives, any review of its merits by
the courts of any other jurisdiction and any rights to a trial by jury in
respect of any litigation arising out of or in connection with this Agreement or
any other Credit Document or any other course of conduct, course of dealing,
statements (whether written or oral) or actions of any of the parties hereto in
connection herewith or therewith.

 

Section 1.12 Currency and Outstanding Borrowings or Accommodation

 

  (a)   Unless otherwise specified in this Agreement, all statements of or
references to dollar amounts (without further description) shall mean Cdn.
Dollars.

 

  (b)   For the purposes of calculating the Commitments or any outstanding
Accommodation under this Agreement for each of the Revolving Credits and Term A
Credit, such amount shall be expressed in Cdn. Dollars and any Accommodation in
a currency other than Cdn. Dollars shall be expressed as the Equivalent Amount
(based on a current exchange rate) in Cdn. Dollars for the purpose of such
calculation.

 

-28-



--------------------------------------------------------------------------------

 

  (c)   Not later than 1:00 p.m., Toronto time, on the date in which the Term
Loan is advanced by the Lenders (the “Determination Date”), the Administrative
Agent shall: (i) determine the U.S. and Cdn. Dollar exchange rate as of such
Determination Date to be used for calculating relevant Equivalent Amounts; and
(ii) give notice thereof to the Lenders and the Borrower. The exchange rates so
determined shall become effective on the first Business Day immediately
following the Determination Date, shall remain effective until the occurrence of
a Default or an Event of Default (in which case the current exchange rate for
U.S. and Cdn. Dollars from time to time shall apply) and shall for all purposes
of this Agreement (other than any provision expressly requiring the use of a
current exchange rate and except to the extent exchange rates are otherwise
utilized in connection with determining compliance with financial covenant
levels in accordance with GAAP) be the exchange rates employed in converting any
amounts between U.S. and Cdn. Dollars.

 

  (d)   For purposes of determining compliance under Section 9.2 and Section 9.3
with respect to any amount in a currency other than Cdn. Dollars, such amount
shall be deemed to equal to the Equivalent Amount thereof in Cdn. Dollars at the
time such amount was incurred or expended, as the case may be, or based on the
exchange rate for the relevant period, as determined by the Borrower in
accordance with GAAP or as otherwise reflected in the financial statements of
the Credit Parties prepared in accordance with GAAP.

 

  (e)   For the purposes of the Credit Documents, “outstanding” Accommodation or
Borrowings shall refer to the outstanding principal amount of Loans, the face
(or principal amount, as the case may be) of Bankers’ Acceptances and the amount
of Letters of Credit calculated in accordance with Section 2.11(h)(i).

 

Section 1.13 Schedules

 

        The Schedules attached to, and forming part of, this Agreement are as
follows:

 

Schedule 1.1(rr)

 

Lender Commitment

Schedule 1.1(ss)

 

Compliance Certificate

Schedule 1.1(vvv)

 

Extraordinary Income Tax Expense

Schedule 1.1(hhhh)

 

Key Agreements

Schedule 1.1(jjjj)

 

Leases and Owned Real Property

Schedule 1.1(ssss)

 

Mandatory Prepayment Certificate

Schedule 2.6

 

Form of Notice of Availment

Schedule 8.1(f)

 

Outstanding Defaults

Schedule 8.1(g)

 

Litigation

Schedule 8.1(q)

 

Corporate Structure, Locations, etc.

Schedule 8.1(r)

 

Environmental Disclosure

Schedule 8.1(t)

 

Intellectual Property

Schedule 13.1(a)(iv)

 

Form of Assignment Agreement

Schedule 13.1(b)

 

Form of Promissory Notes

 

-29-



--------------------------------------------------------------------------------

 

ARTICLE 2

THE CREDITS

 

Section 2.1 Establishment of Operating Credit

 

        Subject to the terms and conditions of this Agreement, the following
revolving term credit facility (“Operating Credit”) is established in favour of
the Borrower:

 

  (a)   Revolving Tranche

 

  (i)   Revolving Tranche: Each Revolving Lender severally (and not jointly or
jointly and severally) agrees to make available to the Borrower on a revolving
term basis, Accommodation by way of Prime Rate Loans, U.S. Base Rate Loans,
LIBOR Loans and Bankers’ Acceptances (“Revolving Tranche”);

 

       provided that:

 

  (ii)   the Commitment under the Revolving Tranche shall be equal to, and the
Equivalent Amount in Cdn. Dollars of all Accommodation outstanding under the
Revolving Tranche plus all Accommodation outstanding under the Overdraft Tranche
will not, at any time, exceed, the Cdn. Dollar amount set out in Column 1 of
Schedule 1.1(rr) annexed hereto (as such limit may be revised, adjusted or
reduced from time to time pursuant to the provisions of this Agreement); and

 

       provided further that:

 

  (iii)   the individual Commitment of each Revolving Lender shall be equal to,
and the Equivalent Amount in Cdn. Dollars of all Accommodation outstanding under
the Revolving Tranche made available by such Lender will not, at any time,
exceed, such Lender’s Revolving Commitment (as such limit may be revised,
adjusted or reduced from time to time pursuant to the provisions of this
Agreement).

 

  (b)   Overdraft Tranche.

 

      

The Overdraft Lender agrees to make available to the Borrower on a revolving
term basis, Accommodation by way of Prime Rate Loans, U.S. Base Rate Loans and
Letters of Credit (“Overdraft Tranche”), provided that the Equivalent Amount in
Cdn. Dollars of all such Accommodation outstanding under the Overdraft Tranche
will not, at any time, exceed the Cdn. Dollar amount set out in Column 2 of
Schedule 1.1(rr) annexed hereto (as such limit may be revised, adjusted or
reduced from time to time pursuant to the provisions of this

 

-30-



--------------------------------------------------------------------------------

Agreement, “Overdraft Commitment”) and the Commitment of the Overdraft Lender
shall not exceed the Overdraft Commitment.

 

Section 2.2 Establishment of Seasonal Credit

 

        Subject to the terms and conditions of this Agreement, each Seasonal
Lender severally (and not jointly or jointly and severally) agrees to make
available to the Borrower on a revolving term basis during the Seasonal Period,
Accommodation by way of Prime Rate Loans, U.S. Base Rate Loans, LIBOR Loans and
Bankers’ Acceptances (the “Seasonal Credit”). The Commitment under the Seasonal
Credit and the Equivalent Amount in Cdn. Dollars of all Accommodation
outstanding under the Seasonal Credit shall not, at any time exceed the Cdn.
Dollar amount set out in Column 3 of Schedule 1.1(rr) (as such limit may be
revised, adjusted or reduced from time to time pursuant to the provisions of
this Agreement); and (ii) the individual Commitment of each Seasonal Lender
shall be equal to, and the Equivalent Amount in Cdn. Dollars of all
Accommodation outstanding under the Seasonal Credit advanced by such Lender will
not at any time exceed such Lender’s Seasonal Commitment (as such limit may be
revised, adjusted or reduced from time to time pursuant to the provisions of
this Agreement).

 

Notwithstanding any other provision of this Agreement, the aggregate of the
Equivalent Amount in Cdn. Dollars of all Accommodation outstanding under: (A)
the Operating Credit plus (B) the Seasonal Credit will not, at any time, exceed
the lesser of: (x) the then applicable Borrowing Base, and (y) the sum of the
Operating Credit Commitment plus the Seasonal Commitments at such time.

 

Section 2.3 Establishment of Term A Credit

 

        Subject to the terms and conditions of this Agreement, a non-revolving
term credit facility (“Term A Credit”) is established in favour of the Borrower
pursuant to which each Term A Lender severally (and not jointly or jointly and
severally) agrees to make available to the Borrower on a non-revolving term
basis, Accommodation by way of Prime Rate Loans, U.S. Base Rate Loans, LIBOR
Loans and Bankers’ Acceptances; provided that:

 

  (a)   the Commitment under the Term A Credit and the Equivalent Amount in Cdn.
Dollars of all Accommodation outstanding under the Term A Credit, will not, at
any time, exceed the amount set out in Column 4 of Schedule 1.1(rr) annexed
hereto (as such limit may be revised, adjusted or reduced from time to time
pursuant to the provisions of this Agreement); and

 

  (b)   the individual Commitment of each Term A Lender shall be equal to, and
the Equivalent Amount in Cdn. Dollars of all Accommodation outstanding under the
Term A Credit advanced by such Lender will not, at any time, exceed, such
Lender’s Term A Commitment (as such limit may be revised, adjusted or reduced
from time to time pursuant to the provisions of this Agreement).

 

Section 2.4 Purpose of the Credits

 

        The Borrower shall use the Accommodation obtained by it under the
Credits as follows:

 

-31-



--------------------------------------------------------------------------------

 

  (a)   Accommodation under the Operating Credit shall be used solely to
finance: (i) Debt owing to Bank of America as at the Closing Date, (ii) any
Acquisition by the Borrower which is permitted hereunder, (iii) the Borrower to,
or to fund Holdco in order to, acquire the Purchased Shares, (iv) Capital
Expenditures, and (v) day-to-day working capital requirements of the Borrower;

 

  (b)   Accommodation under the Seasonal Credit shall be used solely to finance:
(i) Debt owing to Bank of America as at the Closing Date, (ii) any Acquisition
by the Borrower which is permitted hereunder, and (iii) day-to-day working
capital requirements of the Borrower; and

 

  (c)   Accommodation under the Term A Credit shall be used solely to finance:
(i) any Acquisition by the Borrower which is permitted hereunder, (ii) the
Borrower to, or to fund Holdco in order to, acquire the Purchased Shares, (iii)
Capital Expenditures, and (iv) day-to-day working capital requirements of the
Borrower.

 

Section 2.5 Borrowings under the Credits

 

         Except as otherwise specifically stated in this Agreement:

 

  (a)   Operating Credit and Seasonal Credit

 

  (i)   Each Borrowing by the Borrower under the Revolving Tranche will be:

 

  (A)   made available to the Borrower by the Revolving Lenders simultaneously
and in their respective Pro Rata Shares under the Revolving Tranche; and

 

  (B)   comprised of the same type or types of Accommodation, with identical
maturity dates and LIBOR Periods, if applicable, from each Revolving Lender;

 

  (ii)   Each Borrowing by the Borrower under the Overdraft Tranche by way of
Prime Rate Loans or U.S. Base Rate Loans will be made available to the Borrower
by the Overdraft Lender in accordance with Section 2.12;

 

  (iii)   Each Borrowing by the Borrower under the Overdraft Tranche by way of
Letters of Credit will be made available to the Borrower by the Overdraft Lender
in accordance with Section 2.11; and

 

  (iv)   Each Borrowing by the Borrower under the Seasonal Credit will be:

 

  (A)   made available to the Borrower by the Seasonal Lenders simultaneously
and in their respective Pro Rata Shares under the Seasonal Credit; and

 

-32-



--------------------------------------------------------------------------------

 

  (B)   comprised of the same type or types of Accommodation, with identical
maturity dates and LIBOR Periods, if applicable, from each Seasonal Lender.

 

  (b)   Term A Credit

 

         Each Borrowing by the Borrower under the Term A Credit will be:

 

  (i)   made available to the Borrower by the Term A Lenders simultaneously and
in their respective Pro Rata Shares under the Term A Credit; and

 

  (ii)   comprised of the same type or types of Accommodation, with identical
maturity dates and LIBOR Periods, if applicable, from each Term A Lender.

 

  (c)   No Lender will be responsible for any default by any other Lender in its
obligation to make Accommodation available to the Borrower nor will the
Commitment of any Lender under any Tranche or Credit be increased as a result of
any such default, except as provided in this subsection. If any Lender fails to
make available any Accommodation under a Tranche or Credit when required under
its Commitment (the “Non-Funding Lender”) relative to such Tranche or Credit,
the Administrative Agent will promptly notify the other Lenders that have
Commitments under such Tranche or Credit, of such failure, and any Lender that
has a Commitment under such Tranche or Credit, upon notice to the Borrower, the
Administrative Agent and the other Lenders that have Commitments under such
Tranche or Credit, may make available (the “Additional Accommodation”) to the
Borrower within two (2) Business Days after the applicable Borrowing Date the
amount (or if more than one Lender so elects, its Pro Rata Share under such
Tranche or Credit, of that portion as nearly as practicable in the opinion of
the Administrative Agent) of the Accommodation not funded by the Non-Funding
Lender (the “Failed Accommodation”). The maturity date of the LIBOR Period
applicable to all LIBOR Loans and the maturity date of all Bankers’ Acceptances
included in such Additional Accommodation shall be identical to the respective
maturity dates of the LIBOR Period for any LIBOR Loans and of any Bankers’
Acceptances, that would have been included in such Failed Accommodation and that
were included in the Accommodation made available by the other Lenders on the
applicable Borrowing Date. The Lenders, the Borrower and the Administrative
Agent shall thereupon enter into documentation, in form and substance
satisfactory to the Administrative Agent, as may be appropriate to evidence the
adjustment of the Commitments relative to such Tranche or Credit, necessitated
by such Additional Accommodation made by any Lender. Nothing in this subsection
shall be deemed to relieve any Lender of its obligation to make any
Accommodation available when required to do so under this Agreement, or to
prejudice any rights which the Borrower, the Administrative Agent or any other
Lender may have against the Non-Funding Lender.

 

-33-



--------------------------------------------------------------------------------

 

Section 2.6 Borrowing

 

              Whenever the Borrower desires to obtain a Borrowing (other than a
Borrowing by way of Prime Rate Loans or U.S. Base Rate Loans under the Overdraft
Tranche or a Borrowing obtained pursuant to Article 3), it shall give
irrevocable prior written notice to the Administrative Agent (and in the case of
a Letter of Credit to be issued by the Overdraft Lender, to the Overdraft
Lender) in substantially the form of Schedule 2.6 (a “Notice of Availment”)
specifying, among other things, the date upon which such initial Borrowing is to
be obtained.

 

Section 2.7 Notice Periods

 

              A Notice of Availment requesting Borrowing under any Credit (other
than Prime Rate Loans or U.S. Base Rate Loans under the Overdraft Tranche) shall
be given as follows:

 

  (a)   for all Accommodation other than by way of a LIBOR Loan, by way of
Bankers’ Acceptances or by way of a Letter of Credit, prior to 12:00 (noon) on
the day which is one (1) Business Day preceding the Borrowing Date;

 

  (b)   for all Accommodation by way of Bankers’ Acceptances, prior to 12:00
(noon) on a day which is two (2) Business Days preceding the Borrowing Date;

 

  (c)   for all Accommodation by way of a LIBOR Loan or a Letter of Credit,
prior to 12:00 (noon) on a day which is three (3) Business Days preceding the
Borrowing Date;

 

provided however, that no Accommodation will be made if the term of such
Accommodation, or any LIBOR Period applicable to such Accommodation, would
mature beyond the Maturity Date of such Credit. The Administrative Agent will
promptly notify the applicable Lenders of the proposed Borrowing and the
particulars of the Accommodation to be made available by each Lender.

 

Section 2.8 Manner of Advance

 

  (a)   Except for Borrowings under the Overdraft Tranche, each Lender shall
transfer to the Administrative Agent’s Payment Branch for value on each
applicable Borrowing Date in immediately available Cdn. Dollars or U.S. Dollars,
as the case may be, its Pro Rata Share of:

 

  (i)   any Prime Rate Loan, U.S. Base Rate Loan or LIBOR Loan to be made on
such Borrowing Date in an aggregate amount equal to the amount set out in the
Notice of Availment;

 

  (ii)   all BA Discount Proceeds in respect of any Bankers’ Acceptance accepted
and purchased by it on such Borrowing Date, or any BA Loan to be made by it on
such Borrowing Date, in each case net of the Applicable Stamping Fee payable to
such Lender pursuant to Section 4.5.

 

-34-



--------------------------------------------------------------------------------

 

  (b)   The Administrative Agent may designate such other accounts and offices
as it may see fit for the purposes referred to in Section 2.8(a) provided that
no costs in excess of the costs associated with the accounts specified in such
Section would be incurred by the Borrower or any of the Lenders.

 

  (c)   Subject to any direction given to the Administrative Agent by the
Borrower, the Administrative Agent shall make all amounts received by it from
the Lenders pursuant to Section 2.8(a) available to the Borrower by depositing
the same for value on the applicable Borrowing Date to such account in Canada in
the name of the Borrower as the Borrower shall have previously designated by
timely notice in writing to the Administrative Agent.

 

  (d)   Notwithstanding Section 2.8(a), the Administrative Agent shall be
entitled to assume that each applicable Lender has made or will make available
to the Administrative Agent all funds required to be made available by such
Lender as specified in such Section and the Administrative Agent may (but shall
not be obliged to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such funds are in fact not received by the
Administrative Agent from such Lender on any Borrowing Date and the
Administrative Agent has made available the corresponding amount to the Borrower
on such Borrowing Date, such corresponding amount shall not be a Loan and the
Administrative Agent shall be entitled (in its capacity as Administrative Agent)
to recover from the Borrower, on demand, the corresponding amount made available
by the Administrative Agent to the Borrower as aforesaid together with interest
on such amount at the rate which would otherwise have been applicable under this
Agreement to such Loan or in the case of Bankers’ Acceptances, at the rate
applicable under this Agreement to Prime Rate Loans. If, after the applicable
Borrowing Date but prior to such time as the Administrative Agent has demanded
repayment from the Borrower as permitted by the preceding sentence, the funds
required to be made available by the applicable Lender are in fact received by
the Administrative Agent, the Administrative Agent shall be entitled to retain
such funds for its own account and the corresponding amount made available by
the Administrative Agent to the Borrower on such Borrowing Date shall,
notwithstanding the preceding sentence, be deemed to have been a Loan made
available by such Lender to the Borrower on such Borrowing Date and such Lender
shall pay to the Administrative Agent on demand, as reimbursement for expenses
incurred by the Administrative Agent, an amount equal to the product of: (i) the
standard interbank reference rate then in effect in Canada multiplied by (ii)
the corresponding amount made available by the Administrative Agent, multiplied
by (iii) a fraction, the numerator of which is the number of days that have
elapsed from and including such Borrowing Date to but excluding the date on
which such funds are received by the Administrative Agent from such Lender and
the denominator of which is the number of days in the calendar year in which the
same is to be determined. A certificate of the Administrative Agent with respect
to any amount owing by a Lender under this subsection shall be prima facie
evidence of such expenses.

 

-35-



--------------------------------------------------------------------------------

 

Section 2.9 Bankers’ Acceptances

 

  (a)   Promptly following receipt of a Notice of Availment requesting Bankers’
Acceptances, the Administrative Agent shall advise the applicable Lenders of the
face amount and term of each Draft to be accepted by it and whether such Lender
is required by such Notice of Availment to purchase the Bankers’ Acceptances
accepted by it.

 

  (b)   The term of all Bankers’ Acceptances issued pursuant to any Notice of
Availment shall be identical. The aggregate face amount of Bankers’ Acceptances
issued pursuant to any Notice of Availment shall not be less than $1,000,000.
Each Bankers’ Acceptance shall be dated the Borrowing Date on which it is
issued, and shall be for a term of one, two, three or six months, provided that
in no event shall the applicable maturity of a Bankers’ Acceptance extend beyond
the Maturity Date for the applicable Tranche or Credit.

 

  (c)   The aggregate face amount of the Drafts to be accepted at any time by a
Lender shall be determined by the Administrative Agent based on such Lender’s
Pro Rata Share, except that, if the face amount of any Draft to be accepted by a
Lender, determined as provided for above, would not be $1,000 or a whole
multiple of $1,000, the Administrative Agent shall either increase or decrease
such face amount to the nearest whole multiple of $1,000 except that in the case
of a requested Borrowing under the Term A Credit decrease such face amount to
the nearest whole multiple of $1,000, with the balance being advanced or
continued by way of Prime Rate Loans.

 

  (d)   Each Lender shall complete and accept Drafts on the applicable Borrowing
Date having the face amounts and term advised by the Administrative Agent
pursuant to Section 2.9(a). If required to do so pursuant to any Notice of
Availment, each Lender shall purchase on the applicable Borrowing Date the
Bankers’ Acceptances accepted by it, for an aggregate price equal to the BA
Discount Proceeds of such Bankers’ Acceptances.

 

  (e)   In order to facilitate the issuance of Bankers’ Acceptances pursuant to
this Agreement, the Borrower hereby authorizes each of the applicable Lenders as
the Borrower’s attorney, to complete, sign and endorse drafts or depository
bills (as defined in the Depository Bills and Notes Act (Canada) (each such
executed draft or bill being herein referred to as a “Draft”) on its behalf in
handwritten form or by facsimile or mechanical signature or otherwise in
accordance with the applicable Notice of Availment and, once so completed,
signed and endorsed to accept them as Bankers’ Acceptances under this Agreement
and then, if applicable, purchase, discount or negotiate such Bankers’
Acceptances in accordance with the provisions of this Agreement. Drafts so
completed, signed, endorsed and negotiated on behalf of the Borrower by an
applicable Lender shall bind the Borrower as fully and effectively as if so
performed by a Responsible

 

-36-



--------------------------------------------------------------------------------

         Officer of the Borrower. Each Draft of a Bankers’ Acceptance completed,
signed or endorsed by a Lender shall mature on the last day of the stated term
thereof.

 

  (f)   Any Drafts to be used for Bankers’ Acceptances shall be held by the
applicable Lender in safekeeping with the same degree of care as if they were
such Lender’s own property being kept at the place at which they are to be held.
The Borrower may, by written notice to the Administrative Agent, designate
persons other than Responsible Officers to give the Administrative Agent
instructions regarding the manner in which Drafts are to be completed and the
times at which they are to be issued; provided however that receipt by the
Administrative Agent of a Notice of Availment requesting a Borrowing by way of
Bankers’ Acceptances shall be deemed to be sufficient authority from Responsible
Officers or such designated persons for each of the applicable Lenders to
complete, and issue Drafts in accordance with such notice. None of the
Administrative Agent nor any of the applicable Lenders nor any of their
respective directors, officers, employees or representatives shall be liable for
any action taken or omitted to be taken by any of them under this Section 2.9(f)
except for their own respective gross negligence or wilful misconduct.

 

  (g)   If the Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon the Borrower, and so
notifies the Borrower, that there does not exist, at the applicable time, a
normal market in Canada for the purchase and sale of bankers’ acceptances, any
right of the Borrower to require the Lenders to purchase Bankers’ Acceptances
under this Agreement shall be suspended until the Administrative Agent
determines that such market does exist and gives notice thereof to the Borrower,
and any Notice of Availment requesting Bankers’ Acceptances shall be deemed to
be a Notice of Availment requesting Prime Rate Loans in a similar aggregate
principal amount.

 

  (h)   On the date of maturity of each Bankers’ Acceptance, the Borrower shall
pay to the Administrative Agent, for the account of the holder of such Bankers’
Acceptance, Cdn. Dollars in an amount equal to the face amount of such Bankers’
Acceptance. The obligation of the Borrower to make such payment shall not be
prejudiced by the fact that the holder of any such Bankers’ Acceptance is the
Lender that accepted such Bankers’ Acceptance. No days of grace shall be claimed
by the Borrower for the payment at maturity of any Bankers’ Acceptance. If the
Borrower does not make such payment, from the proceeds of Accommodation obtained
under this Agreement or otherwise, the Lender that accepted such Bankers’
Acceptance shall, without receipt of a Notice of Availment, irrespective of
whether any applicable conditions precedent under this Agreement have been met
and without waiver of the Default constituted by the Borrower’s failure to make
such payment, make a Prime Rate Loan to the Borrower under the applicable
Tranche or Credit in the face amount of such Bankers’ Acceptance and shall
promptly give notice of such Loan to the Borrower and the Administrative Agent
(which shall promptly give similar notice to the other Lenders). The Borrower
agrees to accept each such Prime Rate Loan and

 

-37-



--------------------------------------------------------------------------------

 

         irrevocably authorizes and directs the applicable Lender to apply the
proceeds of each such Loan in payment of the liability of the Borrower with
respect to the related Bankers’ Acceptance.

 

  (i)   Each applicable Lender may from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it.

 

  (j)   The Borrower waives presentment for payment and any other defence to the
payment of any amounts due to any applicable Lender in respect of a Bankers’
Acceptance accepted and purchased by it pursuant to this Agreement which might
exist solely by reason of the Bankers’ Acceptance being held, at the maturity
thereof, by such Lender in its own right and the Borrower agrees not to claim
any days of grace if such Lender as holder sues the Borrower on the Bankers’
Acceptance for payment of the amount payable by the Borrower thereunder.

 

  (k)   If any Bankers’ Acceptance is outstanding on the Maturity Date for any
Tranche or Credit, or at any time that an Event of Default occurs and is
continuing, the Borrower will, and will cause each Subsidiary of the Borrower
to, immediately upon demand by the Administrative Agent provide to the
Administrative Agent, for the account of the holder of such Bankers’ Acceptance,
Cash Collateral in an amount equal to the face amount of such Bankers’
Acceptance (together with such security agreement, officers’ certificates and
legal opinions as the Administrative Agent may reasonably request). Such Cash
Collateral (together with interest thereon) shall be held by the Administrative
Agent, subject to Section 10.4, for payment of the liability of the Borrower in
respect of such Bankers’ Acceptance and shall bear interest for such terms as
are selected from time to time by the Administrative Agent at the wholesale
money market rate of the Administrative Agent for deposits of similar amounts
and maturities. Any balance of such funds (and interest thereon) remaining after
payment or retirement of such liability shall be held by the Administrative
Agent as security for the remaining liabilities of the Borrower under the Credit
Documents.

 

  (l)   The amount of Accommodation constituted by any Bankers’ Acceptance shall
be the face amount of such Bankers’ Acceptance.

 

  (m)   Notwithstanding anything contained in this Agreement or any other Credit
Document, if a Lender is a Non BA Lender, such Lender shall make available to
the Borrower prior to 11:00 a.m. on the applicable Borrowing Date, a Cdn. Dollar
loan by way of Discount Note (a “BA Loan”) in the principal amount equal to such
Lender’s Pro Rata Share under the applicable Tranche or Credit, of the total
amount of Borrowings requested by way of Bankers’ Acceptances pursuant to the
applicable Notice of Availment, such BA Loan to be funded in the same manner as
provided in Section 2.8. Such BA Loan shall have the same term as the Bankers’
Acceptances for which it is a substitute and shall permit such Lender to obtain
the same effective rate as if such Lender had been paid the Applicable Stamping
Fee for accepting a Bankers’ Acceptance and purchased such Bankers’

 

-38-



--------------------------------------------------------------------------------

         Acceptance at a discount from the face amount of such Bankers’
Acceptance calculated at the discount rate per annum equal to the BA
Non-Schedule I Discount Rate for the term of such Bankers’ Acceptance, on the
basis, and the Borrower hereby agrees that, for each such BA Loan, interest
shall be payable in advance on the date of such extension of credit by such
Lender deducting the interest payable in respect thereof from the principal
amount of such BA Loan. For greater certainty, the net amount to be made
available by each Lender on any date in respect of a BA Loan made by it on such
date shall be the same as the amount of BA Discount Proceeds that such Lender
would have been required to make available to the Borrower had such Lender been
a Schedule I Lender that purchased the Bankers’ Acceptances accepted by it on
such date.

 

Section 2.10 LIBOR Loans

 

  (a)   The aggregate amount of all LIBOR Loans advanced pursuant to any Notice
of Availment under any Credit shall not be less than U.S. $500,000.

 

  (b)   The first LIBOR Period for any LIBOR Loan shall commence on (and
include) the first Borrowing Date for such LIBOR Loan, and each LIBOR Period
occurring after such first LIBOR Period for such LIBOR Loan shall commence on
(and include) the last day of the immediately preceding LIBOR Period for such
LIBOR Loan. Notwithstanding the foregoing:

 

  (i)   if the Administrative Agent has not received a Notice of Availment with
respect to any outstanding LIBOR Loan in accordance with Section 3.2, Section
3.4 or Section 3.5, such LIBOR Loan shall be automatically converted on the
expiry of such existing LIBOR Period to a U.S. Base Rate Loan under the
applicable Tranche or Credit relating to such LIBOR Loan;

 

  (ii)   if any LIBOR Period would otherwise end on a day which is not a
Business Day, such LIBOR Period shall end on the next succeeding Business Day;
provided, however, that if such next succeeding Business Day falls in the next
calendar month, such LIBOR Period shall end on the immediately preceding
Business Day; and

 

  (iii)   No LIBOR Period chosen under any Credit may extend beyond the Maturity
Date for such Credit.

 

  (c)   If at any time a Lender shall determine (which determination shall be
conclusive and binding) that by reason of circumstances affecting the London
interbank market or any other relevant financial market or the position of such
Lender in any such market:

 

  (i)   adequate and reasonable means do not exist for ascertaining the LIBOR to
be applicable during any LIBOR Period; or

 

-39-



--------------------------------------------------------------------------------

 

  (ii)   the LIBOR does not adequately reflect the effective cost to such Lender
of the funds to be used by it to make or continue the applicable LIBOR Loan for
any LIBOR Period; or

 

  (iii)   U.S. Dollars in the amount of the applicable LIBOR Loan are not
readily available to such Lender for any LIBOR Period in the London interbank
market,

 

         then such Lender shall give notice of such event (by telephone to be
confirmed the same day in writing) or by facsimile to the Borrower and the
Administrative Agent (which shall promptly give a copy of such notice to the
other Lenders). On the last day of the LIBOR Period then applicable to each such
LIBOR Loan, the interest on each LIBOR Loan then outstanding from such Lender as
a LIBOR Loan shall cease to be calculated under this Agreement on the basis of
the LIBOR and shall commence to be calculated under this Agreement on the basis
of the U.S. Base Rate. Any Notice of Availment which has been delivered to such
Lender requesting a LIBOR Loan on a Borrowing Date on or subsequent to such
notification date shall be deemed to be a request for a U.S. Base Rate Loan in
the same amount. The Borrower shall not be entitled to obtain any LIBOR Loan
from such Lender so long as any such condition shall continue to exist, and any
Loan that would otherwise have been made by such Lender as a LIBOR Loan shall
instead be made by such Lender as a U.S. Base Rate Loan in the same amount.

 

Section 2.11 Letters of Credit

 

  (a)   Each Letter of Credit (including all documents and instruments required
to be presented under such Letter of Credit) shall be satisfactory in form and
substance to the issuing Lender.

 

  (b)   Notwithstanding any other provision in this Agreement, no Letter of
Credit shall be issued (or shall be renewable at the option of the beneficiary
under such Letter of Credit): (i) for a term which would extend beyond the
Maturity Date at such time for the Operating Credit; or (ii) in the event that
the aggregate face amount of all Letters of Credit then issued would exceed: (A)
$5,000,000 at any time during the Fiscal Year ending June 30, 2003; (B)
$8,000,000 at any time during the Fiscal Year ending June 30, 2004; (C)
$11,000,000 at any time during the Fiscal Year ending June 30, 2005; (D)
$13,000,000 at any time during the Fiscal Year ending June 30, 2006; or (E)
$15,000,000 at any time after June 30, 2006.

 

  (c)   A Letter of Credit may be in Cdn. Dollars or U.S. Dollars.

 

  (d)   As a condition of the issuance of any Letter of Credit requested by the
Borrower, the Borrower shall pay to the issuing Lender, the related fees
specified in Section 4.6 and shall execute and deliver to the issuing Lender,
its then current standard form letter of credit application or irrevocable
documentary credit application

 

-40-



--------------------------------------------------------------------------------

 

         (which shall constitute a Credit Document). The Borrower shall also pay
to the issuing Lender its customary cable charges and other administrative
charges in respect of the issue of such Letter of Credit, the amendment or
transfer of such Letter of Credit, each renewal of such Letter of Credit and
each drawing made under such Letter of Credit.

 

  (e)   In the event the issuing Lender is required to make any payment under
any Letter of Credit issued by it at the request of the Borrower, the issuing
Lender shall immediately notify the Borrower of the amount of the payment and
the date it is to be made. Unless prior to 12:00 (noon) on such payment date,
the Borrower notifies the issuing Lender of its intention to reimburse the
issuing Lender for the amount of such payment and such amount is received by the
issuing Lender on or prior to the payment date, then:

 

  (i)   the Borrower shall be deemed to have requested a U.S. Base Rate Loan
under the Overdraft Tranche (if such Letter of Credit was issued in U.S.
Dollars) or a Prime Rate Loan under the Overdraft Tranche (if such Letter of
Credit was issued in Cdn. Dollars) in an aggregate amount equal to the amount of
such payment in U.S. Dollars or Cdn. Dollars, as the case may be, for advance on
such payment date; and

 

  (ii)   the issuing Lender shall pay the proceeds of the requested Borrowing to
itself in Cdn. Dollars or U.S. Dollars, as the case may be, as reimbursement for
the amount of the payment under such Letter of Credit.

 

  (f)   The Borrower shall be deemed to have requested and the issuing Lender
shall be deemed to have provided the Accommodation referred to in Section
2.11(e)(i) notwithstanding:

 

  (i)   the non-compliance with any of the notice, minimum amount or other
requirements for the provision of any Accommodation set out in this Agreement;
or

 

  (ii)   the existence or continuance of any Default or Event of Default.

 

  (g)   If any Letter of Credit is outstanding on the Maturity Date for the
Operating Credit, or at any time that an Event of Default has occurred and is
continuing, or at any time that a domestic or foreign court issues any judgement
or order restricting or prohibiting payment by the applicable Lender under such
Letter of Credit until a date beyond the Maturity Date or extending the
liability of such Lender to make payment under such Letter of Credit beyond such
Maturity Date for the Operating Credit, the Borrower shall immediately upon
demand by the Administrative Agent pay to the Administrative Agent, for the
account of the applicable Lender (and the Revolving Lenders pursuant to Section
10.3), funds in the currency of such Letter of Credit and in the amount of the
Accommodation constituted by such Letter of Credit. Such funds (together with
interest on such

 

-41-



--------------------------------------------------------------------------------

         funds) shall be held by the Administrative Agent, subject to Section
10.4, for payment of the liability of the Borrower pursuant to Section 2.11(e)
or otherwise in respect of such Letter of Credit so long as the applicable
Lender (and the Revolving Lenders pursuant to Section 10.3) has, or may in any
circumstance have, any liability under such Letter of Credit, and shall bear
interest for such terms as are selected from time to time by the Administrative
Agent at the wholesale money market rate of the Administrative Agent for
deposits of similar currency, amounts and maturities. Any balance of such funds
and interest remaining at such time as the applicable Lender no longer has any
present or future liability under such Letter of Credit shall nevertheless
continue to be held by the Administrative Agent for so long as an Event of
Default is subsisting, as security for the remaining liabilities of the Borrower
under the Credit Documents.

 

  (h)   For the purpose of calculating outstanding Accommodation in respect of a
Letter of Credit and for any other relevant provision of this Agreement:

 

  (i)   the amount of Accommodation constituted by any Letter of Credit issued
shall be the maximum Equivalent Amount in Cdn. Dollars which the applicable
Lender has calculated and may in any circumstances be required to pay pursuant
to the terms of such Letter of Credit. Such Lender shall provide to the
Administrative Agent details of all calculations of any conversion of such
amount into Cdn. Dollars; and

 

  (ii)   upon the issuance of any Letter of Credit by the issuing Lender it
shall be deemed to have provided an Accommodation in an amount equal to the
Letter of Credit (calculated in accordance with Section 2.11(h)(i) immediately
above).

 

Section 2.12 Loans under the Overdraft Tranche

 

The Borrower shall open a Cdn. Dollar operating account (the “Cdn. Account”) and
a U.S. Dollar operating account (the “U.S. Account”) with the Overdraft Lender
under the Overdraft Tranche. Subject to the limitations set forth in this
Agreement, the Borrower shall be entitled to obtain Prime Rate Loans by way of
overdraft on the Cdn. Account and shall be entitled to obtain U.S. Base Rate
Loans by way of overdraft on the U.S. Account. The aggregate amount of all
cheques drawn and debited to such Cdn. Account on each day, net of the credit
balance deposited or credits to such account during such day, shall be deemed to
be a request by the Borrower for a Prime Rate Loan under the Overdraft Tranche.
The aggregate amount of all cheques drawn on the U.S. Account during such day,
net of the credit balance of such account during such day, shall be deemed to be
a request by the Borrower for a U.S. Base Rate Loan under the Overdraft Tranche.

 

Section 2.13 Illegality

 

Notwithstanding any other provision of this Agreement, if the making or
continuation of any type of Accommodation by any Lender, or the receipt by any
Lender of any amount payable

 

-42-



--------------------------------------------------------------------------------

 

under this Agreement by the Borrower in respect of any such Accommodation, shall
have been made unlawful or impracticable due to compliance by such Lender in
good faith (as determined by such Lender, which determination shall be
conclusive and binding) with any Applicable Law or with any request or directive
(whether or not having the force of law) by any central bank, Superintendent of
Financial Institutions or other comparable authority or agency having
jurisdiction, such Lender shall give prompt notice of such event to the Borrower
and the Administrative Agent (which shall promptly give similar notice to the
other Lenders) and the Borrower shall repay to such Lender all Accommodation of
such type on such date thereafter as may be required by such Lender, and for
such purpose shall be entitled to obtain from such Lender any type of
Accommodation that such Lender is then obliged to make available under this
Agreement in a Cdn. Dollar amount or U.S. Dollar amount, as the case may be, of
the Accommodation required to be repaid by the Borrower.

 

During the continuation of any such event, such Lender shall have no obligation
under this Agreement to make available any Accommodation of such type under any
Tranche or Credit, but shall make available its Pro Rata Share under such
Tranche or Credit, of each Borrowing by way of such other type of Accommodation
as it is then obliged to make available under this Agreement that is requested
by the Borrower.

 

Section 2.14 Administrative Agent’s and Overdraft Lender’s Accounts

 

  (a)   The Administrative Agent will maintain the Register and records for each
Lender evidencing other than with respect to the Overdraft Tranche: (i) the
indebtedness and obligations of the Borrower to each Lender under this Agreement
in respect of outstanding Accommodation and accrued interest thereon, fees in
respect thereof, and other amounts payable under this Agreement; (ii) the types
of Accommodation outstanding from each Lender to the Borrower from time to time
and the date or dates on which such Accommodation was made; and (iii) the
amounts from time to time paid by the Borrower to each Lender under this
Agreement on account of such Accommodation, interest, fees and other amounts.
The Borrower acknowledges, confirms and agrees that the Register and all such
records kept by the Administrative Agent shall constitute prima facie evidence
of the matters referred to above; provided, however, that the failure of the
Administrative Agent to make any entry or recording in the Register or any such
records shall not limit or otherwise affect the obligations of the Borrower
under this Agreement or with respect to any Accommodation, interest, fees or
other amounts owed to any Lender.

 

  (b)   The Overdraft Lender will maintain records evidencing: (i) the
indebtedness and obligations of the Borrower to the Overdraft Lender under this
Agreement in respect of outstanding Accommodation under the Overdraft Tranche
and accrued interest thereon, fees in respect thereof and other amounts payable
in connection with any of the foregoing under this Agreement; (ii) the types of
Accommodation outstanding from the Overdraft Lender to the Borrower from time to
time and the date or dates on which such Accommodation was made available to the
Borrower; and (iii) the amounts from time to time paid by the Borrower to the
Overdraft

 

-43-



--------------------------------------------------------------------------------

         Lender under this Agreement on account of such Accommodation, interest,
fees and other amounts. The Borrower acknowledges, confirms and agrees that all
such records kept by the Overdraft Lender shall constitute prima facie evidence
of the matters referred to above; provided, however, that the failure of the
Overdraft Lender to make any entry or recording in any such records shall not
limit or otherwise affect the obligations of any Borrower under this Agreement
or with respect to any such Accommodation, interest, fees or other amounts owed
to the Overdraft Lender.

 

Section 2.15 Optional Reduction of Limit of Revolving Commitments or Seasonal
Commitments

 

              Upon at least two (2) Business Days prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, without premium or penalty, on any
day, to permanently terminate or reduce the Revolving Commitments or the
Seasonal Commitments in each case in whole or in part, provided that: (i) any
such reduction shall apply proportionately and permanently to reduce the
Commitment of each such Lender; (ii) any partial reduction pursuant to this
Section 2.15 shall be in the amount of at least $5,000,000; and (iii) after
giving effect to such termination or reduction and to any prepayments of
Accommodation: (A) the aggregate outstanding Accommodation under the Revolving
Tranche plus the aggregate outstanding Accommodation under the Overdraft
Tranche, shall not exceed the Revolving Commitments as so reduced; and (B) the
aggregate outstanding Accommodation under the Seasonal Credit shall not exceed
the Seasonal Commitments as so reduced, and the Administrative Agent shall as
soon as possible following receipt of any notice referred to in Section 2.15,
advise each of the Lenders and prepare and give copies to the Borrower and each
of the Lenders a revised Schedule 1.1(rr) setting out the revised, adjusted or
reduced Commitment for the applicable Tranche or Credit for the applicable
Lenders.

 

Section 2.16 Maturities

 

              There shall not be outstanding under the Revolving Tranche,
Seasonal Credit or Term A Credit, at any time, Accommodation by way of Bankers’
Acceptances or LIBOR Loans, having among them, more than twelve (12) different
maturity dates.

 

 

ARTICLE 3

ROLLOVERS AND CONVERSIONS

 

Section 3.1 Bankers’ Acceptances

 

            Subject to the terms and conditions of this Agreement and provided
that the Administrative Agent has received a Notice of Availment in accordance
with Section 3.3, requesting the applicable Lenders to accept Drafts (or advance
BA Loans) to replace all or a portion of outstanding Bankers’ Acceptances as
they mature, such Lenders shall, on the maturity of such Bankers’ Acceptances
and concurrent with the payment by the Borrower to the Administrative Agent of
the face or principal amount of such Bankers’ Acceptances or the

 

-44-



--------------------------------------------------------------------------------

portion thereof to be replaced (the “Maturing Amount”) (or arrangements
satisfactory to the Administrative Agent being effected to ensure the BA
Discount Proceeds from the replacement Bankers’ Acceptances are applied to repay
the Maturing Amount and the Borrower concurrently paying to the Administrative
Agent any positive difference between the Maturing Amount and such BA Discount
Proceeds), accept (and purchase if required) on the terms herein Drafts (or, if
applicable, advance BA Loans) having an aggregate face or principal amount equal
to the Maturing Amount.

 

Section 3.2 LIBOR Loans

 

            Subject to the terms and condition of this Agreement and provided
that the Administrative Agent has received a Notice of Availment in accordance
with Section 3.3 requesting the applicable Lenders to continue to extend credit
by way of LIBOR Loans following the expiry of the applicable LIBOR Period, the
applicable Lenders shall, on the expiry of such LIBOR Period, continue to
provide Accommodation to the Borrower by way of a LIBOR Loan (without a further
advance of funds to the Borrower) in the principal amount equal to the principal
amount of the outstanding LIBOR Loan or the portion thereof to be continued as a
LIBOR Loan for the further LIBOR Period chosen.

 

Section 3.3 Notice of Rollover

 

            The Notice of Availment to be given to the Administrative Agent
pursuant to Section 3.1 or Section 3.2 shall be irrevocable and shall specify,
among other things, the maturity date of any applicable Bankers’ Acceptance or
the last day of any applicable LIBOR Period.

 

Section 3.4 Converting One Type of Loan into Another Type of Loan

 

            Subject to the terms and conditions of this Agreement and provided
that the Administrative Agent has received a Notice of Availment in accordance
with Section 3.7 requesting the applicable Lenders to convert all or a portion
of a Loan of a particular type outstanding under any Tranche or Credit into
another type of Loan available under such Tranche or Credit pursuant to the
terms of the Agreement, the applicable Lenders shall, on the applicable
Borrowing Date continue to provide Accommodation to the Borrower by way of the
type of Loan into which the outstanding Loan (or a portion thereof) is converted
(without a further advance of funds to the Borrower) in the aggregate principal
amount equal to the principal amount of the outstanding Loan or the portion
thereof which is being converted.

 

Section 3.5 Converting a Loan to Bankers’ Acceptances

 

            Subject to the terms and conditions of this Agreement and provided
that the Administrative Agent has received a Notice of Availment in accordance
with Section 3.7, requesting the applicable Lenders to accept (and if required,
purchase) Drafts (or advance BA Loans) to replace all or a portion of an
outstanding Loan under the applicable Tranche or Credit, then upon receipt by
each such Lender on the applicable Borrowing Date of a payment equal to the
principal amount of the outstanding Loan so converted, each such Lender shall
accept (and if required, purchase) Drafts (or advance BA Loans) in an aggregate
face or principal amount equal

 

-45-



--------------------------------------------------------------------------------

to the outstanding principal amount (or the Equivalent Amount in Cdn. Dollars of
any U.S. Base Rate Loan or LIBOR Loan being so converted) of the Loans being so
converted.

 

Section 3.6 Converting Bankers’ Acceptances to a Loan

 

            Subject to the terms and conditions of this Agreement and provided
that the Administrative Agent has received a Notice of Availment in accordance
with Section 3.7 requesting the applicable Lenders to convert all or a portion
of any outstanding maturing Bankers’ Acceptances into a type of Loan available
under the Tranche or Credit, each such Lender shall, upon the maturity date of
such Bankers’ Acceptances accepted or advanced by it, provide Accommodation to
the Borrower by way of the type of Loan into which the matured Bankers’
Acceptances or a portion thereof are being converted in a principal amount equal
to the aggregate face or principal amount (or the Equivalent Amount in U.S.
Dollars) of the matured Bankers’ Acceptances or the portion thereof which are
being converted.

 

Section 3.7 Notice of Conversion

 

            A Notice of Availment to be given to the Administrative Agent
pursuant to Section 3.4, Section 3.5 or Section 3.6 shall be irrevocable and
shall specify, among other things, the date on which the conversion is to take
place.

 

 

ARTICLE 4

INTEREST AND FEES

 

Section 4.1 Loans in Respect of Operating Credit, Seasonal Credit and Term A
Credit

 

            Unless otherwise specifically provided herein, each Prime Rate Loan,
U.S. Base Rate Loan and LIBOR Loan under the Operating Credit, Seasonal Credit
or Term A Credit shall bear interest, in the case of Prime Rate Loans and U.S.
Base Rate Loans, from the Borrowing Date for such Loan to the date of repayment
of such Loan and, in the case of LIBOR Loans, during each LIBOR Period
applicable to such Loan, on the unpaid amount of such Loan calculated (but not
compounded) daily at a nominal rate per annum for each such Loan equal to the
Applicable Reference Rate for such type of Loan in effect from time to time plus
an additional spread (the “Applicable Loan Spread”) determined in accordance
with the provisions of this Section. The Applicable Loan Spread from and
including the Closing Date to but excluding the Reset Date immediately following
the Fiscal Quarter ending September 30, 2002 shall be set at Level II described
below. From and after such Reset Date, the Applicable Loan Spread for each type
of Loan will change, from time to time but not more frequently than quarterly,
based on changes to the Fixed Charge Coverage Ratio for the Borrower’s most
recently completed Four Quarter Period, with the Applicable Loan Spread for each
type of Loan to be reset, effective as of the third Business Day following the
date the Compliance Certificate for such Fiscal Quarter is delivered to the
Administrative Agent (each such Business Day, a “Reset Date”), to that amount
indicated below for each type of Loan where the Fixed Charge Coverage Ratio,
based on the Compliance Certificate delivered for the Fiscal Quarter ending
immediately prior to the applicable Reset Date, is as set out below:

 

-46-



--------------------------------------------------------------------------------

 

Level

--------------------------------------------------------------------------------

  

Fixed Charge

Coverage Ratio

--------------------------------------------------------------------------------

    

Prime Rate

Loans

--------------------------------------------------------------------------------

    

U.S. Base Rate

Loans

--------------------------------------------------------------------------------

    

LIBOR

Loans

--------------------------------------------------------------------------------

I

  

< 1.2:1

    

1.50%

    

1.50%

    

2.50%

II

  

³ 1.2:1 but <1.4:1

    

1.00%

    

1.00%

    

2.00%

III

  

³ 1.4:1 but <1.6:1

    

0.75%

    

0.75%

    

1.75%

IV

  

³ 1.6:1

    

0.50%

    

0.50%

    

1.50%

 

              For greater certainty, any change in the Applicable Loan Spread on
any Reset Date shall not be effective with respect to any outstanding LIBOR Loan
and shall only commence to apply to any rollover of such outstanding LIBOR Loan
on the expiry of its LIBOR Period.

 

Section 4.2 Overdue Principal and Interest

 

  (a)   If all or part of any Prime Rate Loan, U.S. Base Rate Loan or LIBOR Loan
shall not be paid when due (whether at its stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest (as well after as before
judgment), payable on demand, at a rate per annum equal to the rate of interest
applicable under this Agreement from time to time to such Loan plus 2% per
annum, in each case from the date of such non-payment until paid in full.

 

  (b)   If all or part of any interest in respect of any Prime Rate Loan, U.S.
Base Rate or LIBOR Loan shall not be paid when due (whether at its stated
maturity, by acceleration or otherwise), such overdue interest shall bear
interest (as well after as before judgment), payable on demand, at a rate per
annum equal to the rate of interest applicable under this Agreement from time to
time to the type of Loan in respect of which such interest was not paid plus 2%
per annum, in each case from the date of such non-payment until paid in full.

 

Section 4.3 Interest on Other Amounts

 

Unless otherwise specifically stated in any Credit Document, any amount owed by
the Borrower to the Administrative Agent or to any Lender under any of the
Credit Documents that is not paid when due and payable, shall bear interest (as
well after as before judgement), payable on demand in Cdn. Dollars at a rate per
annum equal at all times to the Prime Rate plus 2% per annum (in the case of any
such amount payable in Cdn. Dollars to the Administrative Agent or any Lender)
or in U.S. Dollars at a rate per annum equal at all times to the U.S. Base Rate
plus 2% per annum (in the case of any such amount payable in U.S. Dollars to the
Administrative Agent or the applicable Lender) in each such case from the date
of non-payment until paid in full. Each such rate per annum shall change
automatically without notice to the Borrower as and when the Prime Rate or the
U.S. Base Rate, as the case may be, shall change so that at all times the
interest payable under this Section 4.3 shall be based on the Prime Rate or the
U.S. Base Rate, as the case may be, then in effect.

 

-47-



--------------------------------------------------------------------------------

 

Section 4.4 Interest Payment Dates

 

  (a)   Except as specified in Section 4.2(a), interest in respect of Prime Rate
Loans and U.S. Base Rate Loans shall be payable monthly in arrears on the first
Business Day of each month.

 

  (b)   Except as specified in Section 4.2(b), interest in respect of each LIBOR
Loan shall be payable on the last day of each LIBOR Period of three months or
less applicable to such LIBOR Loan and, with respect to each LIBOR Period of
longer than three months applicable to such LIBOR Loan, at the end of each
three-month period during such LIBOR Period.

 

Section 4.5 Fees for Bankers’ Acceptances

 

            The Borrower shall pay to the applicable Lender in respect of each
Draft accepted (or BA Loan advanced) by such Lender, as a condition of such
acceptance (or advance), a fee in Cdn. Dollars calculated on the basis of the
face or principal amount and the term of such Bankers’ Acceptance and a rate per
annum equal to the stamping fee (the “Applicable Stamping Fee”) in effect on the
date of such acceptance as determined in accordance with the provisions of this
Section. The Applicable Stamping Fee from and including the Closing Date to but
excluding the Reset Date immediately following the Fiscal Quarter ending
September 30, 2002 shall be set at Level II described below. From and after such
Reset Date, the Applicable Stamping Fee will change, from time to time but not
more frequently than quarterly, based on changes to the Fixed Charge Coverage
Ratio for the Borrower’s most recently completed Four Quarter Period with the
Applicable Stamping Fee to be reset, effective as of each Reset Date, to that
amount indicated below where the Fixed Charge Coverage Ratio based on the
Compliance Certificate delivered for the Fiscal Quarter ending immediately prior
to such Reset Date, is as set out below.

 

Level

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

    

Applicable Stamping Fee

--------------------------------------------------------------------------------

I

  

             < 1.2:1

    

2.50%

II

  

             ³ 1.2:1 but <1.4:1

    

2.00%

III

  

             ³ 1.4:1 but <1.6:1

    

1.75%

IV

  

             ³ 1.6:1

    

1.50%

 

            For greater certainty, in the event the Applicable Stamping Fee
changes on any Reset Date, such new Applicable Stamping Fee shall not apply to
any outstanding Bankers’ Acceptances but shall only apply to Bankers’
Acceptances accepted or advanced on or after the Reset Date.

 

-48-



--------------------------------------------------------------------------------

 

Section 4.6 Fees for Letters Credit

 

            The Borrower shall pay to the Administrative Agent (for distribution
to the applicable Lender on the date of issuance or renewal of any Letter of
Credit at the request of the Borrower and on each anniversary date thereof if
the term of such Letter of Credit is longer than a year, a fee in the currency
of such Letter of Credit (an “LC Fee”) equal to the greater of:

 

  (a)   $250.00 (in the currency of such Letter of Credit); and

 

  (b)   the amount calculated, at the rate per annum equal to the rate (the
“Applicable LC Fee Rate”) in effect on the date such fee is due and payable, as
determined in accordance with the provisions of this Section, on the basis of
the maximum amount of such Letter of Credit for the period of a year or portion
thereof during which such Letter of Credit is outstanding. The Applicable LC Fee
Rate from and including the Closing Date to but excluding the Reset Date
immediately following the Fiscal Quarter ending September 30, 2002 shall be set
at Level II described below. From and after such Reset Date, the Applicable LC
Fee Rate will change from time to time but not more frequently than quarterly
based on changes to the Fixed Charge Coverage Ratio for the Borrower’s most
recently completed Four Quarter Period effective as of each Reset Date, to that
amount indicated below for each Letter of Credit where the Fixed Charge Coverage
Ratio based on the Compliance Certificate delivered for such Fiscal Quarter, is
as set out below:

 

Level

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

    

Applicable LC Fee Rate

--------------------------------------------------------------------------------

I

  

             < 1.2:1

    

2.50%

II

  

             ³ 1.2:1 but <1.4:1

    

2.00%

III

  

             ³ 1.4:1 but <1.6:1

    

1.75%

IV

  

             ³ 1.6:1

    

1.50%

 

            For greater certainty, in the event the Applicable LC Fee Rate
changes on any Reset Date, such new Applicable LC Fee Rate shall only apply to
each Letter of Credit issued or renewed on or after such Reset Date. Any LC Fee
paid to the Administrative Agent hereunder shall be promptly distributed by the
Administrative Agent as follows: (i) first to the Overdraft Lender, an amount
calculated as 0.125% of the maximum amount of such Letter of Credit for the
period of a year or portion thereof during which such Letter of Credit is
outstanding; and (ii) the balance to each Operating Lender in accordance with
each of their respective Pro Rata Share of the Operating Credit Commitment.

 

Section 4.7 Standby Fees

 

  (a)   Operating Credit

 

-49-



--------------------------------------------------------------------------------

         The Borrower shall, until all Accommodation under the Operating Credit
has been permanently repaid and the Operating Credit has been terminated, pay to
the Administrative Agent for distribution to each Operating Lender in accordance
with its Pro Rata Share of the Operating Credit Commitment a standby fee in Cdn.
Dollars, calculated on the daily undrawn amount of the Operating Credit
Commitment (for greater certainty, Accommodation under the Overdraft Tranche for
the purposes of this calculation shall constitute a drawn amount under the
Operating Credit Commitment) at a rate per annum equal to the rate (the
“Applicable Standby Fee Rate”) as determined in accordance with the provisions
of this Section. The Applicable Standby Fee Rate from and including the Closing
Date to but excluding the Reset Date immediately following the Fiscal Quarter
ending September 30, 2002 shall be set at Level II described below. Effective
from and after such Reset Date, the Applicable Standby Fee Rate will change,
from time to time but not more frequently than quarterly, based on changes to
the Fixed Charge Coverage Ratio for the Borrower’s most recently completed Four
Quarter Period with the Applicable Fee Rate to be reset, effective as of each
Reset Date to that amount indicated below where the Fixed Charge Coverage Ratio
based on the Compliance Certificate delivered for such Fiscal Quarter, is as set
out below:

 

Level

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

    

Applicable Standby Fee Rate

--------------------------------------------------------------------------------

I

  

             < 1.2:1

    

0.50%

II

  

             ³ 1.2:1 but <1.4:1

    

0.40%

III

  

             ³ 1.4:1 but <1.6:1

    

0.30%

IV

  

             ³ 1.6:1

    

0.25%

 

         Accrued standby fees shall be due and payable on the first Business Day
of a Fiscal Quarter in respect of the immediately preceding Fiscal Quarter and
on the Maturity Date or earlier termination by any Operating Lender of the
Operating Credit).

 

  (b)   Seasonal Credit.

 

         The Borrower shall, until all Accommodation under the Seasonal Credit
has been permanently repaid and the Seasonal Credit has been terminated and only
during such time as Borrowings are permitted under the Seasonal Credit, pay to
the Administrative Agent (for distribution to each Seasonal Lender) a standby
fee in Cdn. Dollars, calculated on the daily amount of each Lender’s undrawn
Seasonal Commitment at a rate per annum equal to the rate (the “Applicable
Seasonal Standby Fee Rate”) as determined in accordance with the provisions of
this Section. The Applicable Seasonal Standby Fee Rate from and including the
Closing Date to but excluding the Reset Date immediately following the Fiscal

 

-50-



--------------------------------------------------------------------------------

 

         Quarter ending September 30, 2002 shall be set at Level II described
below. Effective from and after such Reset Date, the Applicable Seasonal Standby
Fee Rate will change, from time to time but not more frequently than quarterly,
based on changes to the Fixed Charge Coverage Ratio for the Borrower’s most
recently completed Four Quarter Period to that amount indicated below where the
Fixed Charge Coverage Ratio based on the Compliance Certificate delivered for
such Fiscal Quarter ending, is as set out below:

 

Level

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

    

Applicable Seasonal

Standby Fee Rate

--------------------------------------------------------------------------------

I

  

             < 1.2:1

    

0.50%

II

  

             ³ 1.2:1 but <1.4:1

    

0.40%

III

  

             ³ 1.4:1 but <1.6:1

    

0.30%

IV

  

             ³ 1.6:1

    

0.25%

 

         Accrued standby fees shall be due and payable on the first Business Day
of a Fiscal Quarter in respect of the immediately preceding Fiscal Quarter and
on the Maturity Date or earlier termination by any Seasonal Lender of the
Seasonal Credit).

 

Section 4.8 Failure to Deliver Compliance Certificate/Default

 

  (a)   In the event the Administrative Agent does not receive a Compliance
Certificate for any Fiscal Quarter that has ended as required pursuant to
Section 9.1(i)(iv) of this Agreement (the “Scheduled Reset Date”), then
notwithstanding any other provision of this Agreement, the Applicable Loan
Spread, the Applicable Stamping Fee, the Applicable LC Fee Rate, the Applicable
Standby Fee Rate and the Applicable Seasonal Standby Fee Rate for each Credit
for the subsequent Fiscal Quarter shall be set at Level I as described in
Section 4.1, Section 4.5, Section 4.6 and Section 4.7, as the case may be, for
the period from and including the Scheduled Reset Date to but excluding the
third Business Day following the date a new Compliance Certificate is delivered.

 

  (b)   Notwithstanding anything contained herein, the Applicable Loan Spread,
the Applicable Stamping Fee, the Applicable LC Fee Rate, the Applicable Standby
Fee Rate and the Applicable Seasonal Standby Fee Rate for each Credit shall not
be reduced on any Reset Date, and the Borrower shall not be entitled to any
adjustment in its favour with respect to interest on Loans, stamping fees,
letter of credit fees or commitment fees paid by it, for so long as any Default
or Event of Default is subsisting.

 

-51-



--------------------------------------------------------------------------------

 

Section 4.9 Fees

 

In consideration of the Administrative Agent acting as agent under the Credit
Documents, the Borrower shall pay to the Administrative Agent an agency fee in
an amount, and on the terms and conditions, set out in any fee or other letter
or agreement from time to time entered into by the Administrative Agent and the
Borrower (including, without limitation, the Fee Letter), or as otherwise agreed
to in writing from time to time by the Administrative Agent and the Borrower.
All such letters or agreements between the Administrative Agent and the Borrower
shall constitute Credit Documents.

 

Section 4.10 Determination of Rates and Basis of Calculation of Interest

 

  (a)   The rates of interest and fees shall be determined by the Administrative
Agent or the Overdraft Lender, as the case may be, whenever such determination
is required for any purpose of this Agreement, and such determination shall be
prima facie evidence of such rate.

 

  (b)   All interest in respect of Prime Rate Loans shall be payable in Cdn.
Dollars and all interest in respect of U.S. Base Rate Loans and LIBOR Loans
shall be payable in U.S. Dollars.

 

  (c)   All interest payments to be made under this Agreement shall be paid
without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.

 

  (d)   In calculating interest or fees payable under this Agreement for any
period, unless otherwise specifically stated, the first day of such period shall
be included and the last day of such period shall be excluded.

 

  (e)   Unless otherwise stated, wherever in this Agreement reference is made to
a rate of interest “per annum” or a similar expression is used, such interest
will be calculated on the basis of a calendar year of 365 days or 366 days, as
the case may be, and using the nominal rate method of calculation, and will not
be calculated using the effective rate method of calculation or on any other
basis that gives effect to the principle of deemed re-investment of interest.

 

  (f)   For the purposes of the Interest Act (Canada) and disclosure under such
act, whenever interest to be paid under this Agreement is to be calculated on
the basis of a year of 360, 365 or 366 days or any other period of time that is
less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360, 365 or 366 or such other period of
time, as the case may be.

 

-52-



--------------------------------------------------------------------------------

 

  (g)   If the calculation and/or collection of interest in the manner provided
for in Section 4.2 is not enforceable by reason of the Interest Act (Canada),
interest after default on principal and interest amounts shall be at the same
rate of interest applicable thereto prior to default.

 

Section 4.11 Maximum Return

 

  (a)   In the event that any provision of this Agreement would oblige the
Borrower to make any payment of interest or any other payment which is construed
by a court of competent jurisdiction to be interest in an amount or calculated
at a rate which would be prohibited by law or would result in a receipt by the
Administrative Agent, the Lenders, or any of them, of interest at a criminal
rate (as such terms are construed under the Criminal Code (Canada)), then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted nunc pro tunc to the maximum amount or rate of interest, as the case
may be, as would not be so prohibited by law or so result in a receipt by the
Administrative Agent, the Lenders, or any of them, of interest at a criminal
rate, such adjustment to be effected, to the extent necessary, as follows:

 

  (i)   firstly, by reducing the amount or rate of interest otherwise required
to be paid under Article 4 of this Agreement; and

 

  (ii)   thereafter, by reducing any fees, commissions, premiums and other
amounts which would constitute interest for the purposes of Section 347 of the
Criminal Code (Canada);

 

  (b)   If, notwithstanding the provisions of this Section 4.11 and after giving
effect to all adjustments contemplated thereby, the Administrative Agent, the
Lenders, or any of them, shall have received an amount in excess of the maximum
permitted by such clause, then such excess shall be applied by the
Administrative Agent (on behalf of the Lenders) rateably in accordance with each
Lenders’ Pro Rata Share of the Credits, to the reduction of the principal
balance of the Borrowings outstanding and not to the payment of interest or if
such excessive interest exceeds such principal balance, such excess shall be
refunded to the Borrower; and

 

  (c)   Any amount or rate of interest referred to in this Section shall be
determined in accordance with generally accepted actuarial practices and
principles at an effective annual rate of interest over the term of this
Agreement on the assumption that any charges, fees or expenses that fall within
the meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if
they relate to a specific period of time, be prorated over that period of time
and otherwise be prorated over the terms of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent (on behalf of the Lenders) shall be
conclusive for the purposes of such determination.

 

-53-



--------------------------------------------------------------------------------

 

ARTICLE 5

REPAYMENT OF ACCOMMODATION

 

Section 5.1 Optional Repayment

 

  (a)   The Borrower shall have the right to repay from time to time on any
Business Day (an “Optional Repayment Date”) any Accommodation outstanding
hereunder (except in respect of the Overdraft Tranche) without premium, penalty
or bonus but subject to Section 6.5, on the following terms and conditions:

 

  (i)   the Borrower shall give to the Administrative Agent irrevocable prior
written notice by 12:00 (noon) no less than two (2) Business Days prior to the
Optional Repayment Date specifying the amount and the type of Accommodation and
the Tranche or Credit to be repaid (which shall be the same type from each
applicable Lender);

 

  (ii)   optional repayments of Accommodation under the Term A Credit shall be
applied rateably to all mandatory scheduled repayments pursuant to Section 5.2;

 

  (iii)   each repayment of Accommodation pursuant to this subsection under a
particular Tranche or Credit shall be allocated (as to both amount and type of
Accommodation) to the applicable Lenders under such Tranche or Credit, as the
case may be, on the basis of their respective Pro Rata Shares under such Tranche
or Credit, as the case may be;

 

  (iv)   the aggregate amount of Accommodation repaid pursuant to this
subsection at any time shall be not less than $500,000 or U.S.$500,000, as
applicable, or an amount in excess thereof which is a whole multiple of $100,000
or U.S.$100,000, as applicable (or the amount of all applicable Accommodation
then outstanding under the applicable Tranche or Credit, if less);

 

  (v)   no repayment of any LIBOR Loan shall be made otherwise than upon the
expiration of a LIBOR Period applicable to such LIBOR Loan unless the Borrower
pays to the Administrative Agent (for the account of each applicable Lender) an
amount equal to all losses, costs and expenses resulting from, arising out of,
or imposed upon or incurred by such Lender by reason of, the liquidation or
reemployment of funds acquired or committed to be acquired by such Lender to
fund or maintain its portion of such LIBOR Loan. The determination of the amount
of any such loss, cost or expense by any Lender, when evidenced by a certificate
from that Lender giving a reasonably detailed calculation of the amount of such
loss, cost or expense, shall be prima facie evidence of the same and, to the
extent such calculation results in a negative number, such amount shall be paid
by such Lender to the Borrower;

 

-54-



--------------------------------------------------------------------------------

 

  (vi)   no repayment of any Bankers’ Acceptance shall be made otherwise than on
the maturity date of such Bankers’ Acceptance except if Cash Collateral is
provided to the Administrative Agent (for the benefit of the applicable Lenders)
in an amount equal to the aggregate face (or principal) amount of the Bankers’
Acceptances to be repaid prior to their respective maturity dates (together with
such security agreements, officers certificates, legal opinions and other
documents or agreements as the Administrative Agent may reasonably request in
connection therewith); and

 

  (vii)   on the applicable Optional Repayment Date the Borrower shall repay
outstanding Accommodation in accordance with the notice given pursuant to
Section 5.1(a)(i) together with all interest and other fees and other amounts
accrued and unpaid under this Agreement, and any amounts payable under Section
6.5, if any, with respect to any such Accommodation that is repaid.

 

         For greater certainty, however, a repayment of outstanding
Accommodation under either the Revolving Tranche or Seasonal Credit pursuant to
this subsection shall not reduce the Revolving Commitments or Seasonal
Commitments, respectively. So long as no Default has occurred and is continuing,
additional Accommodation may from time to time be obtained and repaid by the
Borrower under the Revolving Tranche or Seasonal Credit, as the case may be, in
accordance with and subject to the applicable provisions of this Agreement.

 

         For greater certainty, the foregoing provisions of this Section 5.1(a)
do not apply to repayments of the Overdraft Tranche by way of deposit to the
operating accounts established in connection therewith.

 

  (b)   The Administrative Agent shall promptly notify the applicable Lenders of
any proposed repayment of Accommodation pursuant to Section 5.1(a) and the
amount and type of such Accommodation to be repaid to each such Lender. All
repayment received by the Administrative Agent in respect of any Accommodation
shall be distributed to the applicable Lenders on the basis of their respective
Pro Rata Shares (other than breakage costs which shall be for the account of the
Lender suffering the same).

 

Section 5.2 Scheduled Repayments under Credits and Termination

 

  (a)   Operating Credit

 

         Subject to the terms hereof and subject to any extensions of the
Maturity Date in respect of the Operating Credit pursuant to Section 5.8, the
Borrower shall permanently repay all Accommodation outstanding under the
Operating Credit, together with all accrued interest, fees and other amounts
then unpaid by it with respect to such Accommodation, on the Maturity Date for
the Operating Credit

 

-55-



--------------------------------------------------------------------------------

 

         and the Operating Credit and all of the Commitments of all the Lenders
under the Operating Credit shall be automatically terminated at such time.

 

  (b)   Seasonal Credit

 

         Subject to the terms hereof and subject to any extensions of the
Maturity Date in respect of the Seasonal Credit pursuant to Section 5.8, the
Borrower shall permanently repay all Accommodation outstanding under the
Seasonal Credit, together with all accrued interest, fees and other amounts then
unpaid by it with respect to such Accommodation, on the Maturity Date for the
Seasonal Credit and the Seasonal Credit and all of the Commitments of all the
Lenders under the Seasonal Credit shall be automatically terminated at such
time.

 

  (c)   Term A Credit

 

         Subject to the terms hereof, the Borrower shall permanently repay to
the Administrative Agent, for distribution to the Term A Lenders (in accordance
with their respective Pro Rata Shares under the Term A Credit), on each Business
Day set forth below, the principal amount set forth below opposite such
repayment date:

 

Payment Date

--------------------------------------------------------------------------------

    

Repayment Amount

--------------------------------------------------------------------------------

December 17, 2003

    

$

2,000,000

December 17, 2004

    

$

2,000,000

December 17, 2005

    

$

2,000,000

December 17, 2006

    

$

2,000,000

December 17, 2007

    

$

2,000,000

 

         Subject to the terms hereof and the principal payments required as set
forth above, the Borrower shall repay all Accommodation outstanding under the
Term A Credit, together with all accrued interest, fees and other amounts then
unpaid by it with respect to such Accommodation on the Maturity Date for the
Term A Credit, and the Term A Credit and all of the Commitments of all of the
Lenders under the Term A Credit shall be automatically terminated at such time.

 

Section 5.3 Mandatory Prepayments

 

  (a)   In addition to the scheduled principal repayments pursuant to Section
5.2, the Borrower shall:

 

  (i)   within five (5) Business Days after receipt by any Credit Party or
Borrower Subsidiary of Net Cash Proceeds from any Asset Sale or Recovery Event,
deliver to the Administrative Agent a Mandatory

 

-56-



--------------------------------------------------------------------------------

         Prepayment Certificate setting out a detailed calculation of such Net
Cash Proceeds and, subject to Section 5.3(b), concurrent therewith permanently
repay Accommodation then outstanding under the Term A Credit by an amount equal
to 100% of such Net Cash Proceeds; and

 

  (ii)   within five (5) Business Days after receipt by the Borrower or any
Borrower Subsidiary of Net Cash Proceeds from any public or private Debt
financing of or by the Borrower or such Borrower Subsidiary (other than Debt
which is permitted pursuant to Section 9.2(b)), the proceeds of which are used
by the Borrower or any Borrower Subsidiary in the Business for purposes
permitted hereunder), deliver to the Administrative Agent a Mandatory Prepayment
Certificate setting out a detailed calculation of such Net Cash Proceeds and
concurrent therewith, permanently repay Accommodation then outstanding under the
Term A Credit by an amount equal to 100% of such Net Cash Proceeds.

 

  (b)   The obligation to permanently repay Accommodation outstanding under the
Term A Credit in Section 5.3(a) shall not apply to Asset Sales or Recovery
Events in any Fiscal Year until the amount of the aggregate Net Cash Proceeds
received by the Credit Parties and Borrower Subsidiaries in such Fiscal Year
from all of the Asset Sales and Recovery Events of the Credit Parties and
Borrower Subsidiaries is greater than $1,000,000 in aggregate. For greater
certainty, Section 5.3(a)(i) shall apply to any portion of the Net Cash Proceeds
of any particular Asset Sale or Recovery Event received by the Credit Parties
and the Borrower Subsidiaries in such Fiscal Year that is in excess of such
$1,000,000 aggregate limit.

 

  (c)   The Administrative Agent shall forthwith distribute each Mandatory
Prepayment Certificate to each of the Term A Lenders once each such Mandatory
Prepayment Certificate has been received by the Administrative Agent from the
Borrower in accordance with this Agreement.

 

  (d)   The amount of Accommodation outstanding under the Term A Credit which is
to be repaid pursuant to Section 5.3(a) shall be permanently repaid on the date
a Mandatory Prepayment Certificate is delivered pursuant to Section 5.3(a) and
applied in inverse order of maturity against the scheduled repayments required
to be made in respect of the Term A Credit pursuant to Section 5.2(c).

 

Section 5.4 Application to Term Loans

 

            With respect to each mandatory repayment required by Section 5.3,
the Borrower may designate the types of Accommodation and the specific
Borrowings that are to be prepaid, provided that LIBOR Loans and Bankers’
Acceptances may be so designated only on the last date of an applicable LIBOR
Period or on the maturity date of the applicable Bankers’ Acceptance. In the
absence of any designation by the Borrower, the Administrative Agent shall make
such designation in its reasonable discretion with a view, but without
obligation, to minimize breakage costs owing under Section 6.6.

 

-57-



--------------------------------------------------------------------------------

 

Section 5.5 Currency Fluctuations

 

            Notwithstanding any other provision of this Agreement, if, at any
time and from time to time, as a result of currency fluctuations, as against the
Canadian Dollar, the Accommodation of any Lender is two percent (2%) or more in
excess of the individual Commitment of such Lender under any Tranche or Credit,
such Lender may provide the Borrower and the Administrative Agent with a copy of
its calculations indicating the excess amount and may require that the Borrower
repay such excess amount under such Tranche or Credit, as the case may be, to
the Administrative Agent for the account of the affected Lender on the second
(2nd) Business Day following notice from the Administrative Agent. Such excess
amount shall be applied or Cash Collateral provided as required by the
Administrative Agent upon the direction of the Required Facility Lenders in
respect of the applicable Tranche or Credit.

 

Section 5.6 Mandatory Repayment of Operating Credit and Seasonal Credit

 

            If, at any time, the aggregate Accommodation outstanding under the
Operating Credit and the Seasonal Credit exceeds the Borrowing Base at such
time, the Borrower shall, without notice or demand, immediately repay to the
extent of such excess Loans then outstanding under firstly, the Revolving
Tranche, secondly, the Overdraft Tranche, and thirdly, the Seasonal Credit and
immediately provide to the Administrative Agent Cash Collateral (together with
such security agreements, officers’ certificates, legal opinions, documents and
agreements as the Administrative Agent may reasonably request) in an amount
equal to the amount of such remaining excess. The Borrower shall not be entitled
to the return of any such Cash Collateral until the aggregate Accommodation
outstanding under the Operating Credit and the Seasonal Credit is equal to or
less than the Borrowing Base and then only if there exists no Default or Event
of Default which has not been waived by the Required Lenders.

 

Section 5.7 No Re-Borrowing of Term Loans

 

            For greater certainty, no amount of any Loan under the Term A Credit
repaid or prepaid (whether scheduled, voluntary or mandatory) may be re-borrowed
by the Borrower.

 

Section 5.8 Extension of Maturity Date for Operating Credit and Seasonal Credit

 

  (a)   Extension Request by Borrower

 

         The Borrower may request an extension of the Maturity Date for either
or both of the Operating Credit and the Seasonal Credit, as applicable thereto
at the time of such request (the “then applicable Maturity Date”) by submitting
an Extension Request to the Administrative Agent no more than one hundred and
twenty (120) days but no less than ninety (90) days prior to the then applicable
Maturity Date in respect of the Operating Credit or the Seasonal Credit, as the
case may be. Promptly upon receipt of such Extension Request, the Administrative
Agent shall notify each Operating Lender or Seasonal Lender, as the case may be,
of such Extension Request and shall request each such Lender to approve such
Extension

 

-58-



--------------------------------------------------------------------------------

 

         Request within thirty (30) days of such notification (the “Response
Date”). Each such Lender may, in its sole discretion, elect to approve or to
refuse approval of such Extension Request and deliver a written notice to the
Administrative Agent to such effect. Failure of a Lender to respond to an
Extension Request on or before the Response Date shall be deemed to be a refusal
to approve such Extension Request.

 

  (b)   Approval by Lenders to Extension

 

         If the written approvals by all Operating Lenders or Seasonal Lenders
(as the case may be) of an Extension Request are received by the Administrative
Agent in accordance with Section 5.8(a) (each such approval being an
“Approval”), then:

 

  (i)   on the then applicable Maturity Date in respect of the Operating Credit
or the Seasonal Credit, as the case may be, the Maturity Date for the Operating
Credit or the Seasonal Credit, as the case may be, shall automatically be
extended to the date that falls 364 days after the then applicable Maturity Date
(or, if such day is not a Business Day, the preceding Business Day) in respect
of the Operating Credit or the Seasonal Credit, as the case may be; and

 

  (ii)   the Agent shall promptly notify the Borrower and each Lender in writing
of such extension of the then applicable Maturity Date in respect of the
Operating Credit or the Seasonal Credit, as the case may be.

 

  (c)   Lack of Approval by Lenders to Extension

 

         If any of the Operating Lenders or Seasonal Lenders (as the case may
be) do not provide or are deemed not to provide an Approval then, as at the then
applicable Maturity Date in respect of the Operating Credit or the Seasonal
Credit, as the case may be:

 

  (i)   the Maturity Date in respect of the Operating Credit or the Seasonal
Credit, as the case may be, shall not be extended as requested with respect to
any Lender;

 

  (ii)   the Agent shall promptly notify the Borrower and each Lender of the
decision by the Operating Lenders or the Seasonal Lenders, as the case may be,
not to approve the Extension Request;

 

  (iii)   in the case of the Operating Credit, the Borrower shall permanently
repay all Accommodation outstanding under the Operating Credit, together with
all accrued interest, fees and other amounts then unpaid by it with respect to
such Accommodation, on the then applicable Maturity Date for the Operating
Credit and the Operating Credit and all of the Commitments of all the Lenders
under the Operating Credit shall be automatically terminated at such time; and

 

-59-



--------------------------------------------------------------------------------

 

  (iv)   in the case of the Seasonal Credit, the Borrower shall permanently
repay all Accommodation outstanding under the Seasonal Credit, together with all
accrued interest, fees and other amounts then unpaid by it with respect to such
Accommodation, on the then applicable Maturity Date for the Seasonal Credit and
the Seasonal Credit and all of the Commitments of all the Lenders under the
Seasonal Credit shall be automatically terminated at such time.

 

 

ARTICLE 6

PAYMENTS AND INDEMNITIES

 

Section 6.1 Method and Place of Payments

 

  (a)   The Borrower undertakes at all times that any Accommodation is
outstanding to it or any other amount is owed by it under any Credit Document to
maintain at the Administrative Agent’s Payment Branch an account in Cdn. Dollars
and an account in U.S. Dollars which the Administrative Agent shall be entitled
to debit with such amounts as are from time to time required to be paid by the
Borrower under the Credit Documents, as and when such amounts are due, and that
each such account will contain sufficient funds for such purpose. Without in any
way limiting the rights of the Administrative Agent pursuant to the foregoing,
unless otherwise specifically agreed between the Borrower and the Administrative
Agent, the Borrower hereby directs the Administrative Agent to debit the
aforesaid accounts with such amounts as are from time to time required to be
paid by the Borrower pursuant to Article 4 of this Agreement. The foregoing
direction by the Borrower shall not prejudice the Borrower’s right to dispute
the quantum of such amounts debited by the Administrative Agent.

 

  (b)   All payments by the Borrower under a Credit Document (except for
payments under the Overdraft Tranche made prior to the Maturity Date for the
Operating Credit, which shall be made directly to the Overdraft Lender, unless
otherwise expressly provided in such Credit Document), shall be made to the
Administrative Agent at the Administrative Agent’s Payment Branch (for the
account of the Lenders entitled to such payment) not later than 12:00 noon for
value on the date when due, and shall be made in immediately available funds
without set-off or counterclaim.

 

  (c)   Unless the Borrower notifies the Administrative Agent not later than
12:00 (noon) of the Business Day prior to the date on which any payment is due
that the Borrower does not intend to remit such payment, the Administrative
Agent shall be entitled to assume that the Borrower has remitted or will remit
such payment when so due and the Administrative Agent may (but shall not be
obliged to), in reliance upon such assumption, make available to each applicable
Lender on such payment date such Lender’s Pro Rata Share under the applicable
Tranche or

 

-60-



--------------------------------------------------------------------------------

         Credit of such assumed payment. If the Borrower does not in fact remit
such payment to the Administrative Agent as required by such Credit Document,
each applicable Lender shall immediately repay to the Administrative Agent on
demand the amount so made available to such Lender, together with interest on
such amount at the interbank reference rate then in effect in Canada in respect
of each day from and including the date such amount was made available to such
Lender to the date such amount is repaid in immediately available funds, and the
Borrower shall immediately pay to the Administrative Agent on demand such
amounts as are sufficient to compensate the Administrative Agent and the Lenders
for all costs and expenses which the Administrative Agent or the Lenders may
sustain. A certificate of the Administrative Agent as to any such amounts
payable by the Borrower shall contain reasonable details of the calculation of
such amounts and shall, absent manifest error, constitute prima facie evidence
of such amounts.

 

  (d)   If any amount which has been received by the Administrative Agent not
later than 12:00 noon on any Business Day as provided above is not paid by the
Administrative Agent to a Lender within one (1) Business Day, the Administrative
Agent shall immediately pay to such Lender, on demand, interest on such amount
at the interbank reference rate then in effect in Canada in respect of each day
from and including the day such amount was required to be paid by the
Administrative Agent to such Lender to the day such amount is so paid.

 

Section 6.2 Currency of Payment

 

            Accommodation shall be repaid by the Borrower as required under this
Agreement in the currency in which such Accommodation was obtained by the
Borrower. Any payment on account of an amount payable under any Credit Document
in a particular currency (the “proper currency”) made to or for the account of
the Administrative Agent or a Lender in a currency other than the proper
currency (the “other currency”), whether pursuant to a judgement or order of any
court or tribunal or otherwise and whether arising from the conversion of any
amount denominated in one currency into another currency for the purpose of
making or filing a claim, obtaining an order or judgement, enforcing an order or
judgement or otherwise, shall constitute a discharge of the Borrower’s
obligation under such Credit Document only to the extent of the amount of the
proper currency which the Administrative Agent or such Lender is able, in the
normal course of its business within one (1) Business Day after receipt by it of
such payment, to obtain on a conversion of the amount of the other currency so
received. If the amount of the proper currency which the Administrative Agent or
such Lender is so able to obtain is less than the amount of the proper currency
originally due to it under such Credit Document, the Borrower shall indemnify
and save the Administrative Agent or such Lender, as the case may be, harmless
from and against any loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from any other
obligation contained in any Credit Document and shall:

 

  (a)   give rise to a separate and independent cause of action;

 

-61-



--------------------------------------------------------------------------------

 

  (b)   apply irrespective of any indulgence granted by the Administrative Agent
or any Lender from time to time;

 

  (c)   continue in full force and effect notwithstanding any judgement or order
for a liquidated sum in respect of an amount due under any Credit Document or
under any judgement or order; and

 

  (d)   not merge in any order of foreclosure made in respect of any Security or
other security given to or for the benefit of the Lenders.

 

Section 6.3 Taxes

 

  (a)   All payments by the Borrower and any Subsidiary of the Borrower under
the Credit Documents shall be made free and clear of, and without reduction for
or on account of, any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings now or in the future
imposed, levied, collected, withheld or assessed by any country or any political
subdivision of any country (collectively “Taxes”) provided, however, that if any
Taxes are required to be withheld from any interest or other amount payable to
the Administrative Agent or any Lender under any Credit Document, the amount so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender, on a net
basis after payment of all Taxes imposed by any relevant jurisdiction on any
additional amounts payable under this subsection, interest or any such other
amount payable under such Credit Document at the rate or in the amount specified
in such Credit Document.

 

  (b)   The Borrower shall be fully liable and responsible for, and shall,
promptly following receipt of a request from the Administrative Agent, pay to
the Administrative Agent, any and all sales, goods and services taxes payable
under the laws of Canada, any Province of Canada, the United States of America
or any State of the United States of America with respect to any and all goods
and services made available under the Credit Documents to each Credit Party and
each Subsidiary of the Borrower by the Administrative Agent and the Lenders, and
such taxes shall be included in the definition of “Taxes” for all purposes of
this Agreement.

 

  (c)   Whenever any Taxes are payable by the Borrower, as promptly as possible
thereafter, it shall send to the Administrative Agent, for the account of each
affected Lender, a certified copy of an original official receipt showing
payment of such Taxes. If any Credit Party or Subsidiary of the Borrower fails
to pay any Taxes when due or fails to remit to the Administrative Agent the
required documentary evidence of such payment, the Borrower shall indemnify and
save harmless the Administrative Agent and the Lenders from any incremental
taxes, interest, penalties or other liabilities that may become payable by the
Administrative Agent or by any Lender or to which the Administrative Agent or

 

-62-



--------------------------------------------------------------------------------

         any Lender may be subjected as a result of any such failure. A
certificate of the Administrative Agent as to the amount of any such taxes,
interest or penalties and containing reasonable details of the calculation of
such taxes, interest or penalties shall be prima facie evidence of the amount of
such taxes, interest or penalties, as the case may be.

 

Section 6.4 Increased Costs

 

If, subsequent to the date of this Agreement, any change in or introduction of
any Applicable Law, or compliance by any Lender with any request or directive
(whether or not having the force of law) by any central bank, Superintendent of
Financial Institutions or other comparable authority or agency having
jurisdiction shall:

 

  (a)   subject such Lender to any tax of any kind whatsoever with respect to
this Agreement or any Accommodation made by such Lender, or change the basis of
taxation of payments to such Lender of principal, interest, fees or any other
amounts payable under this Agreement (except for changes in the rate of tax on
the overall net income of such Lender imposed by its jurisdiction of
incorporation or any political subdivision of such jurisdiction);

 

  (b)   impose, modify or make applicable any capital maintenance or capital
adequacy requirement, reserve requirement, special deposit requirement or other
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or any Accommodation or Commitment under any Tranche or
Credit made available or established by, or any other acquisition of funds by,
such Lender; or

 

  (c)   impose on such Lender or the London interbank market any other
condition, restriction or limitation;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Accommodation or Commitment under any Tranche or
Credit or to reduce any amount otherwise receivable by it under this Agreement
with respect to any Accommodation or Commitment under any Tranche or Credit, the
Borrower shall promptly pay to such Lender, upon demand, such additional amounts
necessary to compensate such Lender, after taking into account all applicable
Taxes, for such increased cost or reduced amount receivable which such Lender,
acting reasonably, deems to be material as are determined in good faith by such
Lender; provided however that the Borrower shall only be liable to compensate
such Lender for any such increased cost or reduced amount receivable suffered by
such Lender during the period commencing ninety (90) days prior to the date the
Borrower has been notified by such Lender of such increased cost or reduced
amount receivable as hereinafter required and continuing for so long thereafter
as such Lender suffers any such increased costs or reduced amount receivable.
For the purposes of this Section, the term “Taxes” does not include income
taxes, franchise taxes or capital taxes imposed on the Administrative Agent, the
Lenders or the Borrower. If a Lender becomes entitled to claim any additional
amount pursuant to this Section, it shall notify the Borrower, through the
Administrative Agent, of the event by reason of which it has become so

 

-63-



--------------------------------------------------------------------------------

entitled promptly upon such Lender becoming aware of such event. A certificate
of a Lender as to any such additional amount payable to it and containing
reasonable details of the calculation of such amount shall be prima facie
evidence of such amount.

 

Section 6.5 Indemnities

 

  (a)   The Borrower shall indemnify and save harmless the Administrative Agent
and each Lender from all claims, demands, liabilities, damages, losses, costs,
charges and expenses, including any loss or expense arising from interest or
fees payable by the Administrative Agent or such Lender to lenders of funds
obtained by it in order to make or maintain any Accommodation and any loss or
expense incurred in liquidating or re-employing deposits from which such funds
were obtained, which may be incurred by the Administrative Agent or such Lender
as a consequence of:

 

  (i)   any representation or warranty made herein by the Borrower which was
incorrect at the time it was made or deemed to have been made;

 

  (ii)   a default by the Borrower in the payment of any sum due from it under
or in connection with the Credit Documents (irrespective of whether an
Accommodation is deemed to be made to the Borrower to pay the amount that the
Borrower has failed to pay), including, but not limited to, all sums (whether in
respect of principal, interest or any other amount) paid or payable by such
Lender or the Administrative Agent in order to fund the amount of any such
unpaid amount to the extent such Lender or the Administrative Agent is not
reimbursed pursuant to any other provisions of this Agreement;

 

  (iii)   if the Borrower decides not to accept an Accommodation after it has
given a Notice of Availment under this Agreement that it desires to obtain such
Accommodation;

 

  (iv)   failure by the Borrower to make an optional repayment of outstanding
Accommodation after the Borrower has given notice under this Agreement that it
desires to make such repayment;

 

  (v)   the repayment by the Borrower of any LIBOR Loan otherwise than on the
expiration of any applicable LIBOR Period or the repayment of any other
Accommodation otherwise than on the maturity date of such Accommodation
(including without limitation any such payment pursuant to Article 5 or upon
acceleration pursuant to Section 10.2);

 

  (vi)   any other default by the Borrower under any Credit Document;

 

  (vii)   the execution, delivery, enforcement and administration of any Credit
Document, or any Credit; and/or

 

-64-



--------------------------------------------------------------------------------

 

  (viii)   the application by the Borrower of any Accommodation or any proceeds
of any Accommodation.

 

         A certificate of the Administrative Agent or a Lender as to any such
loss or expense and containing reasonable details of the calculation of such
loss or expense shall be prima facie evidence of the amount of such loss or
expense.

 

  (b)   The Borrower shall indemnify and save harmless the Administrative Agent
and each Lender from all claims, demands, liabilities, damages, losses, costs,
charges and expenses which may be asserted against or incurred by the
Administrative Agent or such Lender as a consequence of the issuance or renewal
of any Letter of Credit at the request of the Borrower or of any failure by such
Len\der to make any payment under any Letter of Credit issued at the request of
the Borrower as a result of any law, control or restriction exercised or imposed
by any Governmental Authority.

 

  (c)   The Borrower shall indemnify and save harmless the Administrative Agent
and each Lender from all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including without limitation any remedial, clean-up,
compliance or preventative costs, charges and expenses) which may be asserted
against or incurred by the Administrative Agent or such Lender, whether upon
realization of the Security, or as a lender to the Borrower, or as successor to
or assignee of any right or interest of the Borrower or any of its Subsidiaries,
as a result of any order, investigation or action by any Governmental Authority
relating to the Borrower’s or any of its Subsidiaries’ business or property, or
as mortgagee in possession or successor or successor-in-interest to the Borrower
or any of its Subsidiaries, or as a result of any taking of possession of any
real or personal property by foreclosure, deed or deed in lieu of foreclosure,
or by any other means relating to the Borrower, or any of its Subsidiaries,
under or on account of any applicable Environmental Law.

 

         The Borrower acknowledges that the Lenders have agreed to make the
Credits available in reliance on the Borrower’s representations, warranties and
covenants, including the delivery of this indemnity. This indemnity supersedes
any other provisions of this Agreement or any other Credit Document which in any
way limits the liability of the Borrower. The obligations of the Borrower
arising under this indemnity will be absolute and unconditional and shall not be
affected by any act, omission, or circumstances whatsoever, whether or not
occasioned by the fault of the Administrative Agent or the Lenders except to the
extent attributable to the gross negligence or wilful misconduct of the
Administrative Agent or the Lenders, as the case may be. The foregoing
indemnities will survive the transfer of any or all right, title and interest in
and to the real and personal property of the Borrower and its Subsidiaries to
any Person, whether or not affiliated with the Borrower and its Subsidiaries.

 

-65-



--------------------------------------------------------------------------------

 

Section 6.6 Compensation

 

         If: (a) any payment of principal of any LIBOR Loan or Bankers’
Acceptance, or any conversion of any LIBOR Loan or Bankers’ Acceptance, is made
by the Borrower to or for the account of a Lender other than on the last day of
the LIBOR Period or the maturity date of such Bankers’ Acceptance as a result of
acceleration of the maturity of the Credits pursuant to Section 10.2 or for any
other reason; (b) any Borrowing of LIBOR Loans or Bankers’ Acceptances, is the
subject of a withdrawn Notice of Availment; (c) any repayment of principal of
any LIBOR Loan or Bankers’ Acceptance is not made as a result of a withdrawn
notice of prepayment pursuant to Section 5.1 or Section 5.3, the Borrower shall,
after receipt of a written request by any Lender so affected thereby (which
request shall set forth in reasonable detail the basis for requesting such
amount), pay to the Administrative Agent (for distribution to such Lender) any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such events,
including, without limitation, any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain such LIBOR Loan or Bankers’ Acceptance.

 

 

ARTICLE 7

SECURITY

 

Section 7.1 Security Delivered on the Closing Date

 

            On the Closing Date, as general and continuing security for the due
payment of all present and future indebtedness, liability and obligations of the
Borrower to the Administrative Agent or the Lenders, the following Security will
be executed and delivered to the Administrative Agent on behalf of the Lenders
in form and substance satisfactory to the Administrative Agent:

 

  (a)   unconditional and unlimited guarantee and postponement of debts and
claims issued by Holdco in favour of the Administrative Agent and the Lenders,
in respect of the payment of all present and future indebtedness, liability and
obligations now or in the future owing by the Borrower to the Administrative
Agent or the Lenders;

 

  (b)   unconditional and unlimited guarantee and postponement of debts and
claims issued by each Subsidiary of the Borrower, if any, in favour of the
Administrative Agent and the Lenders, in respect of the payment of all present
and future indebtedness, liability and obligations now or in the future owing by
the Borrower to the Administrative Agent or the Lenders;

 

-66-



--------------------------------------------------------------------------------

 

  (c)   general security agreement by the Borrower and each Subsidiary of the
Borrower, if any, providing for a first ranking floating charge against all its
present and future assets, property and undertaking of the Borrower and each
such Subsidiary;

 

  (d)   demand debentures in the principal amount of no less than $125,000,000
issued by the Borrower and each Subsidiary of the Borrower (other than InterTAN
France SNC and 587255 Ontario Limited), if any, providing for a first ranking
fixed and floating charge against all its present and future assets, property
and undertaking of the Borrower and each such Subsidiary, in registrable form,
containing, among other things:

 

  (i)   a first ranking fixed and specific charge against any real property
owned by the Borrower or each such Subsidiary and such leasehold property of the
Borrower or each such Subsidiary as may be requested by the Lenders from time to
time; and

 

  (ii)   a first ranking security interest in all present and after acquired
personal property of the Borrower or each such Subsidiary;

 

  (e)   a charge/mortgage of land providing a first ranking charge over all real
property in favour of the Administrative Agent and the Lenders, in respect of
the real property owned by the Borrower and each Subsidiary of the Borrower
(other than InterTAN France SNC and 587255 Ontario Limited), if any (including,
without limitation, the real property which is municipally known as 279 Bayview
Drive, Barrie, Ontario);

 

  (f)   a first ranking assignment made by the Borrower and by each Subsidiary
of the Borrower (other than InterTAN France SNC and 587255 Ontario Limited), if
any, of all present and future Property Insurance in effect over its assets and
the proceeds thereof, naming the Administrative Agent as first loss payee
together with the consent of the insurers;

 

  (g)   waiver and non-disturbance agreements from the landlords of all leased
premises (including, without limitation, all warehouses and store locations) at
which the Borrower and each Subsidiary of the Borrower (other than InterTAN
France SNC and 587255 Ontario Limited), if any, conducts business and the
written consents of all landlords to the granting in favour of the
Administrative Agent, the Lenders and their assigns of Liens and of assignments
in the real property leases leased in favour of the Borrower or each such
Subsidiary, in each case to the extent practically possible in the sole
discretion of the Administrative Agent acting reasonably;

 

  (h)   intellectual property security agreements issued by the Borrower and by
each Subsidiary of the Borrower (other than InterTAN France SNC and 587255
Ontario Limited), if any, providing to the Administrative Agent and the Lenders,

 

-67-



--------------------------------------------------------------------------------

         a first ranking security interest in Intellectual Property of the
Borrower and each such Subsidiary including, without limitation, all trademarks
and trade names;

 

  (i)   security pursuant to Section 427 of the Bank Act issued by the Borrower
and by each Subsidiary of the Borrower (other than InterTAN France SNC and
587255 Ontario Limited), if any, in favour of the Administrative Agent and the
Lenders;

 

  (j)   general assignments of accounts receivable issued by the Borrower and by
each Subsidiary of the Borrower (other than InterTAN France SNC and 587255
Ontario Limited), if any, providing to the Administrative Agent and the Lenders,
a first ranking assignment in the Receivables of the Borrower and each such
Subsidiary;

 

  (k)   a first ranking assignment of Key Agreements (including without
limitation, Leases, with or without landlord consent at the discretion of the
Administrative Agent) and other similar agreements as may come into existence
subsequent to the Closing Date issued by the Borrower and by each Subsidiary of
the Borrower (other than InterTAN France SNC and 587255 Ontario Limited), if
any, in favour of the Administrative Agent and the Lenders together with the
consents of third parties to such Key Agreements and other similar agreements to
the extent reasonably required by the Administrative Agent which consents, in
any event, shall include the consents of third parties to the Mall Stores
Agreement as defined in Schedule 1.1(hhhh) hereto;

 

  (l)   a moveable hypothec issued by the Borrower and each Subsidiary of the
Borrower (other than InterTAN France SNC and 587255 Ontario Limited), if any,
under the laws of the Province of Quebec creating a charge on all personal
property of the Borrower and each such Subsidiary located in the Province of
Quebec; and

 

  (m)   such other security agreements as the Administrative Agent may
reasonably request from time to time to ensure that the Lenders have a first
ranking mortgage, charge and security interest over all of the real and personal
property and undertaking of the Borrower and each Subsidiary of the Borrower, if
any, including, without limitation, all Cash Collateral deposited with the
Administrative Agent from time to time pursuant to the terms of this Agreement.

 

Section 7.2 Satisfactory to Administrative Agent

 

            The Security will be in such form or forms, and will be registered
in such jurisdictions, as the Administrative Agent and its legal counsel may
from time to time reasonably require.

 

Section 7.3 General Provisions Relating to the Security

 

            Nothing in any Security now held or acquired in the future by or on
behalf of the Administrative Agent or the Lenders, nor any act or omission of
the Administrative Agent or any of the Lenders with respect to any such
Security, will in any way prejudice or affect the rights,

 

-68-



--------------------------------------------------------------------------------

remedies or powers of the Administrative Agent or any of the Lenders with
respect to any other Security at any time held by or on behalf of the
Administrative Agent or the Lenders.

 

Section 7.4 Security Charging Real Property

 

            Notwithstanding anything to the contrary contained in any Credit
Document, to the extent that the Liens created by the Security charge real
property or any interest therein, such Liens shall secure interest after the
occurrence of an Event of Default at the same rates as those in effect
immediately prior to such occurrence.

 

Section 7.5 Rate Protection Agreements

 

            The Security shall secure all Rate Protection Obligations and all
other debts, liabilities and obligations which are or may be owing to the
Lenders on a rateable basis with all debts, liabilities and obligations arising
pursuant to the Credit Documents.

 

Section 7.6 Registration

 

            The Administrative Agent may, at the expense of the Borrower,
register, file or record the Security or notices in respect of the Security in
all offices where such registration, filing or recording is, in the reasonable
opinion of the Administrative Agent or its counsel, necessary or of advantage to
the creation, perfection and preservation of the security interests arising
pursuant to the Security. The Administrative Agent may, at the Borrower’s
expense, renew such registrations, filings and recordings from time to time as
and when required to keep them in full force and effect. The Borrower
acknowledges that the forms of Security have been prepared based upon the laws
of the Province of Ontario in effect at the date of execution of the Security
and that such laws may change, and that the laws of other jurisdictions may
require the execution and delivery of different forms of security instruments in
order to grant to the Administrative Agent and the Lenders the rights intended
to be granted by the applicable Security. The Borrower will, and will cause each
of its Subsidiaries and Holdco to, on request from the Administrative Agent from
time to time, execute and deliver to the Administrative Agent such additional
security instruments and will amend or supplement any Security theretofore
provided to the Administrative Agent:

 

  (a)   to reflect any changes in such laws, whether arising as a result of
statutory amendments, court decisions or otherwise;

 

  (b)   to facilitate the registration of appropriate forms of Security in all
appropriate jurisdictions; or

 

  (c)   if any entity having delivered security amalgamates with any other
person or enters into any corporate reorganization;

 

in each case in order to confer upon the Administrative Agent and the Lenders
such security interests with such priority, as are intended to be created by
such Security.

 

-69-



--------------------------------------------------------------------------------

 

            The Borrower will pay or indemnify the Administrative Agent and each
Lender against any and all registration fees and similar taxes or charges which
may be payable or determined to be payable in connection with the execution,
delivery, performance, registration or enforcement of any Credit Document or any
of the transactions contemplated by any Credit Document.

 

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

 

Section 8.1 Delivery of Representations and Warranties

 

            The Borrower hereby represents and warrants to the Administrative
Agent and each of the Lenders as follows:

 

  (a)   Status and Power. Each of the Credit Parties has been duly organized and
is validly subsisting under the laws of its jurisdiction of organization and
each of the Credit Parties is duly qualified to carry on its business in every
other jurisdiction in which the nature of its business requires qualification.
Each of the Credit Parties has obtained all material approvals, permits and
licenses, which are all in good standing, in all material respects, and
unrevoked on the date of this Agreement, necessary for the operations being
conducted or intended to be conducted by such Credit Party on such Credit
Party’s property, and, to the best of the knowledge of the Borrower (after due
inquiry), there are no existing circumstances which might give rise to the
revocation of any such approvals, permits or licenses.

 

  (b)   Authorization of Documents. Each of the Credit Parties has the power and
authority to enter into and perform its obligations under the Credit Documents
to which it is a party and all other instruments and agreements delivered
pursuant to any of the Credit Documents and to own its property and carry on its
business as currently conducted.

 

  (c)   Enforceability of Documents. The execution, delivery and performance of
each Credit Document by each Credit Party that is a party thereto and every
other instrument or agreement delivered pursuant to such Credit Document by such
Credit Party has been duly authorized by all requisite action by such Credit
Party and each such document has been duly executed and delivered by, and
constitutes a valid and binding obligation of, such Credit Party enforceable in
accordance with its terms.

 

  (d)   InterTAN France SNC and 587255 Ontario Limited. InterTAN France SNC is a
French partnership in which the Borrower owns a 99.9% partnership interest and
587255 Ontario Limited (a wholly-owned subsidiary of the Borrower) owns a 0.1%
partnership interest. The aggregate value of the assets owned by InterTAN France
SNC and 587255 Ontario Limited does not exceed $100,000 in aggregate and the
aggregate amount of Debts and liabilities owing to any Person by

 

-70-



--------------------------------------------------------------------------------

         InterTAN France SNC and 587255 Ontario Limited does not exceed $100,000
in aggregate.

 

  (e)   Judgments. None of the Credit Parties is subject to any judgment, order,
writ, injunction, decree, award, or to any restriction, rule or regulation
(other than customary or ordinary course restrictions, rules and regulations
consistent or similar with those imposed on other Persons engaged in similar
businesses) or Applicable Law which has, or could reasonably be expected to
have, a Material Adverse Effect.

 

  (f)   OutstandingDefaults. Except to the extent specified in Schedule 8.1(f),
none of the Credit Parties is in default under any guarantee, bond, debenture,
note or other instrument evidencing any indebtedness or under the terms of any
instrument pursuant to which any of the foregoing has been issued or made and
delivered in the aggregate for all Credit Parties in excess of $1,500,000 and no
“event of default” has occurred and is continuing thereunder. To the best of the
knowledge of the Borrower (after due inquiry), there exists no state of facts
which after notice or lapse of time or both or otherwise would constitute such a
default or “event of default”.

 

  (g)   Litigation. Except to the extent specified in Schedule 8.1(g), there are
no actions, suits or proceedings pending or, to the best of the knowledge the
Borrower (after due inquiry), threatened against or affecting any of the Credit
Parties at law or in equity or before or by any court or Governmental Authority
or before any arbitrator of any kind nor is the Borrower aware of any existing
ground on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success seeking judgment(s) for amounts in excess of
$2,000,000 in the aggregate or that could reasonably be expected to have a
Material Adverse Effect.

 

  (h)   Financial Statements.

 

  (i)   Fiscal Year End: The Borrower has furnished to the Administrative Agent
the audited consolidated annual balance sheet and related statements of profit
and loss, retained earnings and deficit and changes in cash flow for Holdco
(which have been audited by the auditors of Holdco being currently
PricewaterhouseCoopers LLP who have delivered an unqualified opinion with
respect thereto) for the Fiscal Year ended June 30, 2002 and the unaudited
unconsolidated annual balance sheet and related statements of profit and loss,
retained earnings and deficit and changes in cash flow for the Borrower for the
Fiscal Year ended June 30, 2002 (collectively, the “InterTAN Statements”) and
the InterTAN Statements have been prepared in accordance with GAAP, except as
stated in the InterTAN Statements or in the notes to the InterTAN Statements;
the balance sheet contained in the InterTAN Statements presents fairly, in all
material respects, the financial position of the Borrower and Holdco, as the
case

 

-71-



--------------------------------------------------------------------------------

 

         may be, as at the date of such balance sheet; and the statements of
profit and loss, retained earnings and deficit and changes in cash flow
contained in the InterTAN Statements present fairly, in all material respects,
the sales, earnings and results of the operations of the Borrower and Holdco, as
the case may be, for the periods indicated. None of the Borrower, Holdco nor any
of their respective Subsidiaries (the “InterTAN Group”) have any material
Contingent Obligations and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including, without limitation, Rate
Protection Agreements or other obligations in respect of derivatives, which are
not reflected in the InterTAN Statements;

 

  (ii)   Fiscal Quarter End: The Borrower has furnished to the Administrative
Agent the unaudited quarterly balance sheet and related statements of profit and
loss, retained earnings and deficit and changes in cash flow for each of Holdco,
on a consolidated basis, and the Borrower, on an unconsolidated basis, for the
Fiscal Quarter ended September 30, 2002 (collectively, the “Quarterly InterTAN
Statements”); the Quarterly InterTAN Statements have been prepared in accordance
with GAAP, except as stated in the Quarterly InterTAN Statements or in the notes
to the Quarterly InterTAN Statements; the balance sheet contained in the
Quarterly InterTAN Statements presents fairly, in all material respects, the
financial position of the Borrower and Holdco, as the case may be, as at the
date of such balance sheet; and the statements of profit and loss, retained
earnings and deficit and changes in cash flow contained in the Quarterly
InterTAN Statements present fairly, in all material respects, the sales,
earnings and results of the operations of the Borrower and Holdco, as the case
may be, for the periods indicated. None of the InterTAN Group have any material
Contingent Obligations and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including, without limitation, Rate
Protection Agreements or other obligations in respect of derivatives, which are
not reflected in the Quarterly InterTAN Statements;

 

  (i)   Financial Condition. Since the date of the InterTAN Statements: (A)
there has been no change in the financial condition of the InterTAN Group or
which would otherwise have a Material Adverse Effect, and (B) there has been no
disposition of any material part of the business or property of any of the
InterTAN Group.

 

  (j)   Conduct of Business. There is no fact known to the Borrower (after due
inquiry) which the Borrower has not disclosed to the Administrative Agent in
writing which so far as the Borrower can now reasonably foresee, will have a
Material Adverse Effect.

 

  (k)   Compliance with Other Instruments. Neither the execution nor delivery of
the Credit Documents, or any agreements or instruments delivered pursuant to the
Credit Documents, the consummation of the transactions contemplated in the

 

-72-



--------------------------------------------------------------------------------

         Credit Documents, nor compliance with the terms, conditions and
provisions of the Credit Documents conflicts with or results in any breach of,
or constitutes a default under, any of the provisions of the constating
documents, articles or by-laws of any Credit Party or any material agreement,
instrument, court order or arbitration award to which any Credit Party is a
party or by which any Credit Party or any of its property and assets are bound
(except to the extent that same would not have a Material Adverse Effect), or
results or will result in the creation or imposition of any Lien upon any Credit
Party’s properties or assets or in the contravention, in any material respect,
of any Applicable Law relating to any Credit Party (except to the extent that
same would not have a Material Adverse Effect).

 

  (l)   Consent Obtained. Each of the Credit Parties has obtained, made or taken
all consents, approvals, authorizations, declarations, registrations, filings,
notices and other actions whatsoever required (or in the case of consents under
agreements or contracts to which any Credit Party is a party or bound, which are
in any way material to the transactions contemplated by the Credit Documents) in
connection with the execution and delivery by such Credit Party of the Credit
Documents to which it is a party and all other agreements or instruments
delivered pursuant to such Credit Documents, and the consummation of the
transactions contemplated by such Credit Documents except where the failure to
do so would not result in a Material Adverse Effect.

 

  (m)   Taxes. Each of the Credit Parties has filed or caused to be filed all
federal, provincial, state and other material tax returns which are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such Credit
Party); no tax Lien has been filed, and, to the knowledge of the Borrower (after
due inquiry), no claim is being asserted, with respect to any such tax, fee or
other charge except as has been disclosed to the Administrative Agent in
writing.

 

  (n)   No Default. No event or omission has occurred and is continuing which
constitutes a Default or an Event of Default.

 

  (o)   Compliance with Laws. No Credit Party is in default, in any material
respect, and, to the best of the knowledge of the Borrower (after due enquiry),
no event or omission has occurred which, with the passage of time or the giving
of notice or both, would constitute a default, in any material respect, pursuant
to any order, writ, decree or demand of any court or Governmental Authority or a
default, in any material respect, under any licenses or permits held or required
for any Credit Party’s business except where failure to do so would not result
in a Material Adverse Effect.

 

-73-



--------------------------------------------------------------------------------

 

  (p)   Owned and Leased Real Property. The Borrower is the sole legal and
beneficial owner of the real property municipally known as 279 Bayview Drive,
Barrie, Ontario with good and marketable title to such property, subject only to
Permitted Liens, and the leases for any material leased property to which the
Borrower is a lessee are in good standing in all material respects and in full
force and effect.

 

  (q)   Corporate Structure. The share ownership (including number and class of
shares) of the Credit Parties is as set out in Schedule 8.1(q) (as such Schedule
may be revised or adjusted from time to time in accordance with the terms of
this Agreement) also contains a complete and accurate list of:

 

  (i)   each such Credit Party’s full and correct name (including any French and
English forms of name);

 

  (ii)   the jurisdiction in which each such Person’s chief executive office is
located;

 

  (iii)   all jurisdictions in which each such Person has a material place of
business or holds any material property or assets or employs any material number
of employees; and

 

  (iv)   all of the Subsidiaries and Affiliates of the Credit Parties.

 

  (r)   Environmental. Except as disclosed on Schedule 8.1(r), or for events
occurring after the date of this Agreement as disclosed to the Administrative
Agent in writing, none of the Credit Parties is presently subject to any civil,
criminal, regulatory proceeding or governmental or regulatory investigation with
respect to Environmental Law or Applicable Laws relating to occupational health
and safety which proceeding or investigation could have a Material Adverse
Effect and the Borrower is not aware of any threatened proceedings or
investigations which proceedings or investigations would have a Material Adverse
Effect. Each of the Credit Parties is in compliance, in all material respects,
with all Environmental Law and Applicable Laws relating to occupational health
and safety, except where non-compliance would not have a Material Adverse
Effect.

 

  (s)   Real Property. All real property owned or leased by a Credit Party may
be used in all material respects by such Credit Party pursuant to Applicable Law
for the present use and operation of the business conducted on such real
property. All Leases to which the Borrower is a party and all real property
owned by the Borrower as of the Closing Date are set forth in Schedule
1.1(kkkk).

 

  (t)   Intellectual Property. Each Credit Party owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted and all material Intellectual Property is listed on Schedule 8.1(t).
No claim has been asserted or to the best of the knowledge of each Credit Party
has

 

-74-



--------------------------------------------------------------------------------

 

         threatened or is pending by any Person against any Credit Party
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, except for claims the adverse
determination of which could not reasonably be expected to have a Material
Adverse Effect, nor does the Borrower know of any valid basis for any such
claim.

 

  (u)   Labour Matters. There are no strikes or other labour disputes against
any Credit Party pending or, to the knowledge of the Borrower (after due
inquiry), threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payments made to
employees of each of the Credit Parties are in material compliance with
Applicable Laws and each of the Credit Parties is in material compliance with
all Applicable Laws relating to its employees (including, without limitation,
workers’ compensation and employment standards). Except as set out in Schedule
8.1(t), none of the employees of any Credit Party are subject to any collective
bargaining agreement.

 

  (v)   Pensions. The Credit Parties do not operate any pension plans.

 

  (w)   Solvency. Each Credit Party is solvent and will not become insolvent
after giving effect to the transaction completed in this Agreement.

 

  (x)   Financial Year End. The Fiscal Year end of each of the Borrower and of
Holdco is June 30.

 

  (y)   Guarantees. No Credit Party has guaranteed the obligations of any Person
for borrowed money save as provided in this Agreement, or as disclosed to the
Administrative Agent in writing as at the date hereof.

 

  (z)   Customer and Trade Relations. There is not any actual or threatened
termination or cancellation of, or any material adverse change in, the business
relationship between any Credit Party and any supplier of goods for resale
material for the operations of any Credit Party.

 

  (aa)   Economic Benefit. The Credits are for the economic benefit of the
Credit Parties.

 

  (bb)   Consigned Goods. The Borrower has not placed inventory owned by it in
excess of $2,000,000 on consignment with any Person.

 

  (cc)   Application of Applicable Law to Inventory. The Borrower’s inventory
meets all standards imposed by any Applicable Law in all material respects
including all Applicable Laws governing product labelling, care labelling and
country of origin labelling.

 

-75-



--------------------------------------------------------------------------------

 

  (dd)   Accuracy of Information.

 

  (i)   All factual information and data (taken as a whole) heretofore or
contemporaneously furnished, by or on behalf of any of the Credit Parties in
writing to the Administrative Agent and/or any Lender on or before the Closing
Date (including, without limitation all information contained in the other
Credit Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein was true and complete in all material respects
on the date as of which such information or data is dated or certified and was
not incomplete by omitting to state any material fact necessary to make such
information and data not misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of this Section 8.1(v), such factual information and
data shall not include projections and pro forma financial information.

 

  (ii)   The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

  (iii)   As of the date of this Agreement, the representations and warranties
of the Borrower are true and correct in all material respects.

 

Section 8.2 Repetition of Representations and Warranties

 

For the purposes of the representations and warranties set out in this Article
8, Credit Parties shall include all Borrower Subsidiaries and all Subsidiaries
of either of the Credit Parties established or acquired subsequent to the
Closing Date. The representations and warranties set out in Section 8.1 will be
repeated by the Borrower to be true and correct in every material respect in
each Borrowing Base Certificate and each Compliance Certificate delivered by the
Borrower as if such representations and warranties had been made by the Borrower
on and as of the date of each such Borrowing Base Certificate and Compliance
Certificate.

 

 

ARTICLE 9

COVENANTS

 

Section 9.1 Affirmative Covenants

 

            So long as this Agreement is in force and except as otherwise
permitted by the prior written consent of the Required Lenders (or such greater
threshold as may be specifically provided for elsewhere in this Agreement), the
Borrower covenants and agrees that it will

 

-76-



--------------------------------------------------------------------------------

comply, and where applicable will cause every other Credit Party and Borrower
Subsidiary, as applicable, to comply, with each of the following covenants:

 

  (a)   Punctual Payment. The Borrower agrees to punctually pay to the
Administrative Agent and each Lender when due, all amounts owing by the Borrower
to the Administrative Agent or such Lender, as the case may be, pursuant to or
in respect of this Agreement and the other Credit Documents, whether for
principal, interest, fees or otherwise, on the dates and in the manner provided
by this Agreement and the other Credit Documents, without set-off or deduction
of any kind.

 

  (b)   Perform Covenants. The Borrower agrees to diligently observe and
perform, and cause each of the other Credit Parties and Borrower Subsidiaries to
diligently observe and perform, all of their respective covenants, agreements
and obligations, arising out of the Credit Documents.

 

  (c)   Maintain Existence. Except as otherwise permitted pursuant to Section
9.2(h), the Borrower agrees to do or cause to be done, and will cause each other
Credit Party and Borrower Subsidiary to do or cause to be done, all things
reasonably necessary to maintain and preserve their respective existence and to
permit or enable them to comply with all obligations under the Credit Documents.

 

  (d)   Conduct of Business. The Borrower agrees to maintain and preserve, and
cause each of the other Credit Parties and Borrower Subsidiaries to maintain and
preserve, all of its and their properties and assets necessary for the proper
conduct of its business in reasonable repair and functional working order
(reasonable wear and tear excepted).

 

  (e)   Legal Requirements. The Borrower agrees to comply, in all material
respects, on a timely basis, and cause each other Credit Party and Borrower
Subsidiary to comply, in all material respects, on a timely basis, with
Applicable Laws.

 

  (f)   Payment of Taxes. The Borrower agrees to pay, and cause every other
Credit Party and Borrower Subsidiary to pay, or cause to be paid, all Taxes,
government fees and dues levied, assessed or imposed on any of them or all or
any part of their property as and when the same become due and payable; provided
that it may withhold or contest the payment of any such Taxes, fees or dues if
acting in good faith, and adequate reserves have been maintained therefor in
accordance with GAAP.

 

  (g)   Inspection of Property, Books and Records, Discussions. The Borrower
agrees to, and to cause every other Credit Party and Borrower Subsidiary to:

 

  (i)   keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Applicable Laws shall be made

 

-77-



--------------------------------------------------------------------------------

         of all dealings and transactions in relation to its business and
activities; and

 

  (ii)   upon reasonable notice (which may be telephonic notice), at all
reasonable times and as often as the Administrative Agent may reasonably
request, permit any authorized representative designated by the Administrative
Agent, together with any authorized representatives of any Lender desiring to
accompany the Administrative Agent, to visit and inspect the properties and
financial records of any Credit Party or Borrower Subsidiary and to make
extracts from such financial records and permit any authorized representative
designated by the Administrative Agent (together with any accompanying
representatives of any Lender) to discuss the affairs, finances and condition of
any Credit Party or Borrower Subsidiary with the appropriate Responsible Officer
and such other officers as such Credit Party or Borrower Subsidiary shall deem
appropriate and such Credit Party’s or Borrower Subsidiary’s independent public
accountants, as applicable.

 

  (h)   Future Security. The Borrower agrees that it will cause any present or
future Person that is or becomes a Borrower Subsidiary to provide to the
Administrative Agent a guarantee and postponement of claim and the security
agreements, mortgages and charges required to be provided by any such Subsidiary
as described in Article 7, to be accompanied by supporting resolutions,
certificates and opinions in form and substance reasonably satisfactory to the
Administrative Agent, and to be provided concurrently with any Person becoming a
Borrower Subsidiary or upon the completion of the acquisition of such property,
as the case may be.

 

  (i)   Reporting. The Borrower agrees to provide, or cause to be provided, to
the Administrative Agent, on behalf of the Lenders, in form (including
electronic form) reasonably satisfactory to the Administrative Agent and in
sufficient number of copies for distribution to the Lenders:

 

  (i)   within ninety (90) days after the end of each Fiscal Year: (A) the
annual audited consolidated financial statements of Holdco (including, to the
extent they exist, all notes to such financial statements) for such Fiscal Year
certified to be true and in accordance with GAAP by a Responsible Officer of
Holdco, (B) the annual unaudited unconsolidated financial statements of the
Borrower (including, to the extent they exist, all notes to such financial
statements) for such Fiscal Year certified to be true and in accordance with
GAAP by a Responsible Officer of the Borrower, and (C) a Compliance Certificate
setting out the items and calculations described in Section 9.1(i)(iv) based on
such financial statements;

 

  (ii)   within ninety (90) days after the end of each Fiscal Year, a detailed
business plan for the Borrower covering a period that includes the

 

-78-



--------------------------------------------------------------------------------

 

         immediately following Fiscal Year (commencing with the Fiscal Year
ending June 30, 2003) which business plan will include an income statement, cash
flow statement and balance sheet projections, a detailed calculation of planned
capital expenditures, a comparison of the prior Fiscal Year’s business plan and
actual results during such prior Fiscal Year, and a management discussion and
analysis of the projected business and its prospects;

 

  (iii)   within forty-five (45) days following the end of each of the first
three Fiscal Quarters: (A) the quarterly unaudited unconsolidated financial
statements of the Borrower (including, to the extent they exist, all notes to
such financial statements) for such Fiscal Quarter, and the portion of such
Fiscal Year through the end of such Fiscal Quarter (in each case showing
comparisons to both budgeted amounts for such Fiscal Quarter and to the
comparable Fiscal Quarter from the previous Fiscal Year and for the portion of
such Fiscal Year through the end of such Fiscal Quarter) certified to be true
and in accordance with GAAP by a Responsible Officer of the Borrower, (B) the
quarterly unaudited consolidated financial statements of Holdco (including, to
the extent they exist, all notes to such financial statements) for such Fiscal
Quarter, and the portion of such Fiscal Year through the end of such Fiscal
Quarter (in each case showing comparisons to both budgeted amounts for such
Fiscal Quarter and to the comparable Fiscal Quarter from the previous Fiscal
Year and for the portion of such Fiscal Year through the end of such Fiscal
Quarter) certified to be true and in accordance with GAAP by a Responsible
Officer of the Borrower, (C) a management discussion and analysis of the
Borrower’s business, its prospects and performance to plan as at the end of such
Fiscal Quarter;

 

  (iv)   concurrent with delivery of the financial statements pursuant to
Section 9.1(i)(iii) above and, in any event, within forty-five (45) days
following the end of each Fiscal Quarter, a Compliance Certificate signed by a
Responsible Officer of the Borrower, certifying, inter alia:

 

  (A)   that as of the end of such Fiscal Quarter, no Default or Event of
Default had occurred and is continuing and confirming that the representations
and warranties contained in this Agreement continue to be true and correct in
every material respect, as if such representations and warranties had been made
by the Borrower on and as of the date of such Compliance Certificate;

 

  (B)   the Adjusted Debt to EBITDAR Ratio as at the end of such Fiscal Quarter
based on the Borrower’s most recently completed Four Quarter Period together
with supporting detail showing the calculation thereof;

 

-79-



--------------------------------------------------------------------------------

 

  (C)   the Fixed Charge Coverage Ratio as at the end of such Fiscal Quarter
based on the Borrower’s most recently completed Four Quarter Period together
with supporting detail showing the calculation thereof;

 

  (D)   the Current Ratio as at the end of such Fiscal Quarter together with
supporting detail showing the calculation thereof;

 

  (E)   the Tangible Net Worth as at the end of such Fiscal Quarter together
with supporting detail showing the calculation thereof;

 

  (F)   the Applicable Loan Spread, the Applicable Stamping Fee, the Applicable
LC Fee Rate, the Applicable Standby Fee Rate and the Applicable Seasonal Standby
Fee Rate based on the Fixed Charge Coverage Ratio described in subparagraph (B)
above; and

 

  (G)   a reasonably detailed description of the amount of the Net Cash Proceeds
from any Asset Sale, Recovery Event or issuance or incurrence of Debt during
such Fiscal Quarter;

 

  (v)   within twenty-five (25) days following the end of each month of each
Fiscal Year, a Borrowing Base Certificate in form and substance satisfactory to
the Administrative Agent signed by a Responsible Officer of the Borrower,
certifying, inter alia, that as of the date of such Borrowing Base Certificate,
no Default or Event of Default had occurred and is continuing and confirming
that the representations and warranties contained in this Agreement continue to
be true and correct in every material respect, as if such representations and
warranties had been made by the Borrower on and as of the date of such Borrowing
Base Certificate;

 

  (vi)   copies of all information circulars, registration statements,
management reports, prospectuses, material change reports and annual, quarterly,
monthly or other regular reports which either of the Credit Parties furnish to
shareholders of Holdco or file with the Ontario Securities Commission, the
Securities and Exchange Commission or any other securities’ regulatory authority
promptly upon the release or filing thereof; and

 

  (vii)   all such other information with respect to the Credit Parties and/or
their respective property and assets (including, without limitation, information
relating to Receivables and inventory of the Borrower or compliance by any
Credit Party with Applicable Laws) which may be requested from time to time by
the Administrative Agent, acting reasonably, and which is available to the
Borrower or its Subsidiaries.

 

         Unless otherwise provided by this Agreement, all financial statements
will be prepared on a consolidated basis and in accordance with GAAP and will
include a

 

-80-



--------------------------------------------------------------------------------

 

         balance sheet, a statement of income and retained earnings, a statement
of changes in cash flow and such other statements as may be required by GAAP.
Audited financial statements required to be delivered pursuant to this Agreement
will be complete and accompanied by a report of an independent auditor
confirming that the audit was conducted in accordance with generally accepted
auditing standards and confirming that in the auditor’s opinion, such financial
statements present fairly in all material respects the financial position of the
Borrower or Holdco, as the case may be, as at the relevant date and for the
relevant period, all in accordance with GAAP.

 

  (j)   Notice of Certain Events. The Borrower shall promptly notify the
Administrative Agent whenever the Borrower learns of:

 

  (i)   the occurrence of a Default or an Event of Default;

 

  (ii)   any event or circumstance that has, or so far as the Borrower can
reasonably foresee, may have, a Material Adverse Effect; or

 

  (iii)   any suit, litigation, investigation or other proceeding which is
commenced or threatened in writing against any of the Credit Parties which
involves a claim in excess of $1,000,000 (or the Equivalent Amount in any other
currency or currencies);

 

         together with a detailed statement by a Responsible Officer of the
Borrower of the steps being taken to cure or prevent, and the effect of, such
event, circumstance, acceleration, default or demand, as the case may be.

 

  (k)   Insurance.

 

  (i)   The Borrower shall maintain, and cause each of the Credit Parties and
Borrower Subsidiaries to maintain, in accordance with prudent business practice
standards, all necessary insurance with respect to the Collateral which is of an
insurable nature and which is usually insured by companies of similar size
operating generally similar properties and businesses (which insurance shall
include, without limitation, business interruption, “all risks” property damage,
boiler and machinery and third party liability insurance) (collectively, the
“Property Insurance”). All such Property Insurance shall be endorsed in favour
of the Administrative Agent as a first loss payee and shall be in an amount no
less than the replacement value of the property insured. The Administrative
Agent shall be named as an additional insured in all liability policies. Such
Property Insurance shall be in form and substance acceptable to the
Administrative Agent, acting reasonably, and shall be underwritten by insurance
companies acceptable to the Administrative Agent, acting reasonably. The
Borrower shall deliver or cause to be delivered to the Administrative Agent
certificates of insurance in respect of such Property Insurance, and

 

-81-



--------------------------------------------------------------------------------

 

         thereafter shall provide to the Administrative Agent a certificate for
each renewal of such Property Insurance and such other certified copies or
certificates of such Property Insurance from time to time as may be reasonably
required by the Administrative Agent.

 

  (ii)   If any of the Credit Parties or Borrower Subsidiaries defaults in
insuring its real or personal property and assets as are required under Section
9.1(k) to be insured or, in so delivering the certificates or policies of
Property Insurance within the time period required under Section 9.1(k), the
Administrative Agent may, after five (5) Business Days notice to the Borrower,
at the option of the Administrative Agent, effect such Property Insurance and
pay the premiums for such Property Insurance and the Borrower shall reimburse
the Administrative Agent for any premiums so paid with interest thereon at the
then applicable interest rate with respect to Prime Rate Loans.

 

  (iii)   Unless an Event of Default has occurred and is continuing, all Net
Cash Proceeds from Property Insurance relating to a Recovery Event shall be
governed by the provisions of Section 5.3(a)(i). If an Event of Default has
occurred and is continuing then, notwithstanding any other provision of this
Agreement, the Administrative Agent alone shall receive all proceeds of Property
Insurance regardless of amount and, at the request of the Required Lenders, may
apply any or all of such proceeds of Property Insurance toward the payment of
any obligations of the Borrower under the Credit Documents.

 

  (iv)   As soon as practicable following the happening of any loss or damage in
respect of any Credit Party’s or Borrower Subsidiary’s real or personal property
and assets subject to any Property Insurance, the Borrower shall, at its
expense, furnish or cause to be furnished all necessary proof and do all
necessary acts to enable the Person entitled to receipt of the proceeds of such
insurance pursuant to this subsection to obtain payment thereof.

 

  (l)   Notice of Environmental Matters. The Borrower agrees to notify, and
cause each other Credit Party and Borrower Subsidiary to notify, the
Administrative Agent promptly on the Borrower or any other Credit Party or
Borrower Subsidiary becoming aware of any civil, criminal or regulatory
proceeding or investigation which involves a claim in excess of $2,000,000 (or
the Equivalent Amount in any other currency or currencies) with respect to any
Environmental Law or laws relating to occupational health and safety.

 

  (m)   Environmental Clean-Up. The Borrower agrees that it will clean-up, and
will cause every other Credit Party and Borrower Subsidiary to clean-up, as, and
to the extent, required by Environmental Laws, any release of any contaminant
from any of their properties or caused by it or them with due diligence and will
comply with, and will cause each other Credit Party and Borrower Subsidiary to
comply

 

-82-



--------------------------------------------------------------------------------

         with, any orders issued by any Governmental Authority with respect to
the Natural Environment.

 

  (n)   Environmental Compliance. The Borrower agrees that it will, and will
cause every other Credit Party and Borrower Subsidiary to, comply in all
material respects with all Environmental Laws and Applicable Laws relating to
occupational health and safety.

 

  (o)   Expenses. Except as specifically otherwise provided in this Agreement,
the Borrower agrees to promptly pay all fees and disbursements (including goods
and services tax) incurred or paid by the Administrative Agent or any Lender in
connection with:

 

  (i)   the preparation, negotiation, execution, delivery, maintenance,
administration, amendment, re-negotiation, workout, preservation or enforcement
of the Credit Documents (and any and all other documents contemplated by any
Credit Document) or the Credits;

 

  (ii)   the consummation of the transactions contemplated by the Credit
Documents;

 

  (iii)   any syndication of the Commitments;

 

         including without limitation, all court costs and all reasonable fees
and disbursements of lawyers (on a solicitor and his own client basis),
auditors, consultants, accountants; provided that the fees and disbursements of
legal counsel to the Administrative Agent and the Lenders for the preparation,
negotiation, execution and delivery of this Agreement and the Credit Documents
be delivered on the Closing Date.

 

  (p)   Performance of Covenants by Administrative Agent. The Administrative
Agent will be entitled (but not obligated) at any time and from time to time to
pay or satisfy any liability or obligation of the Borrower pursuant to any
Credit Document or any document contemplated by a Credit Document if the same
has become due and has not been paid as required pursuant to the terms of such
Credit Document or document contemplated by such Credit Document, and the
Borrower will, at the request of the Administrative Agent, promptly reimburse
the Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent to satisfy such liability or obligation or to enforce the
rights of the Administrative Agent or any Lender pursuant to any Credit Document
including, without limitation, all court costs and reasonable lawyers’ fees and
disbursements and all reasonable fees and disbursements of auditors,
consultants, accountants, environmental auditors and investigators and other
investigation expenses reasonably incurred by the Administrative Agent or any
Lender in connection with any such matters.

 

-83-



--------------------------------------------------------------------------------

 

  (q)   Leased Locations. The Borrower agrees that it will, and will cause every
other Credit Party and Borrower Subsidiary to, fully pay its respective monetary
obligations in a timely manner, and otherwise perform its obligations, under all
Leases and other agreements with respect to each leased location or public
warehouse or other location that is not owned by the Borrower or any such other
Credit Party or Borrower Subsidiary and where any asset charged by the Security
is located except for bona fide disputes or those cases where non-payment or
non-compliance would not result in a Material Adverse Effect.

 

  (r)   Material Contracts. The Borrower agrees that it will at all times
perform all obligations pursuant to all documents, contracts and agreements of
the Borrower the failure of which to perform may result or has resulted in a
Material Adverse Effect.

 

  (s)   Post Closing Matters. The Borrower agrees that it will, and will cause
every other Credit Party and Borrower Subsidiary to:

 

  (i)   within 60 days of the date of delivery to the Borrower by the
Administration Agent of a draft Rate Protection Agreement, deliver fully
executed Rate Protection Agreements to the Lenders as required by such Lenders
to govern Rate Protection Obligations;

 

  (ii)   within 60 days of the Closing Date, to the extent reasonably practical,
deliver to the Administrative Agent cessations of rank in Quebec and landlord
waivers in respect of properties occupied by the Borrower as are required
pursuant to the Credit Documents (it being understood that the Borrower shall
not be responsible for legal fees incurred as a result thereof which exceed the
legal fees mutually and reasonably agreed between the Borrower and the
Administrative Agent);

 

  (iii)   within 60 days of the Closing Date, to the extent reasonably
practical, to deliver to the Administrative Agent consents of third parties to
Key Agreements as are required pursuant to the Credit Documents (it being
understood that the Borrower shall not be responsible for legal fees incurred as
a result thereof which exceed the legal fees mutually and reasonably agreed
between the Borrower and the Administrative Agent); and

 

  (iv)   by January 31, 2003, provide notification from U.S. legal counsel to
Holdco (which notification shall be satisfactory to the Administrative Agent and
its legal counsel) of the deletion from its legal opinion delivered to the
Administrative Agent on or about the Closing Date of the limitation set out in
subparagraph (d)(ii) thereof which states “the Guarantee to the extent that the
“guaranteed liabilities” thereunder include Debt other than the Debt arising
under the Credit Documents”.

 

-84-



--------------------------------------------------------------------------------

 

  (t)   Further Assurances. The Borrower agrees that it will, at its own expense
and promptly at the reasonable request of the Administrative Agent, cure or
cause to be cured all defects in the content, execution and delivery of any
Credit Document or any other document arising from the Credit Documents. The
Borrower further agrees that it will, and will cause all other Credit Parties
and Borrower Subsidiaries, at the expense of the Borrower, to promptly execute
and deliver to the Administrative Agent, or cause to be executed and delivered
to the Administrative Agent, on the reasonable request by the Administrative
Agent, all such other and further documents, agreements and instruments
necessary to satisfy the obligations of the Credit Parties and each Borrower
Subsidiary under the Credit Documents or under any of the documents arising from
the Credit Documents, to effect any registrations or filings reasonably required
by the Administrative Agent or to obtain any consents reasonably required by the
Administrative Agent.

 

Section 9.2 Negative Covenants

 

            So long as this Agreement is in force, and except as otherwise
permitted by the prior written consent of the Required Lenders, the Borrower
covenants and agrees that it will comply, and where applicable will cause every
other Credit Party, Subsidiary of the Borrower and Borrower Subsidiary, as
applicable, to comply, with each of the following covenants:

 

  (a)   Additional Liens. Except for Liens created pursuant to the Security and
Permitted Liens, no Credit Party or Borrower Subsidiary shall grant or issue any
Lien, or permit any Lien to exist, with respect to any of their respective
property, assets or undertaking.

 

  (b)   Limitation on Indebtedness. No Credit Party or Subsidiary of the
Borrower shall create, incur, assume or suffer to exist any Debt, except,
without duplication:

 

  (i)   Debt of any Credit Party or Borrower Subsidiary pursuant to any Credit
Document;

 

  (ii)   Debt of any Credit Party or Subsidiary of the Borrower secured by
Permitted Liens provided that Debt secured by Permitted Liens described in
Section 1.1(jjjjj) (xi), (xii) and (xiii) in aggregate shall not exceed
$5,000,000 at any one time; and any refinancings, refundings, renewals or
extensions thereof on financial and other terms no more onerous to the
applicable Credit Party or Subsidiary of the Borrower in the aggregate than the
financial and other terms of such Debt (without any increase in the principal
amount thereof);

 

  (iii)   Debt of the Borrower pursuant to Rate Protection Agreements entered
into with any Lender;

 

-85-



--------------------------------------------------------------------------------

 

  (iv)   Debt incurred by any Credit Party or Borrower Subsidiary in respect of
workers compensation claims, performance, surety, bid or similar bond and
completion guarantees provided by any Credit Party or Borrower Subsidiary in the
ordinary course of business;

 

  (v)   Debt incurred by a Credit Party or Borrower Subsidiary arising from
agreements of such Credit Party or Borrower Subsidiary providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred in connection with any permitted Asset Sale provided that the
maximum aggregate liability of such Debt shall at no time exceed the gross
proceeds actually received by such Credit Party or Borrower Subsidiary from such
permitted Asset Sale;

 

  (vi)   in the case of the Borrower, Debt owing from the Borrower to Holdco,
provided that: (A) such Debt is unsecured and fully subordinated and postponed
to all debts and liabilities of the Borrower to the Lenders to the extent, and
in a manner, satisfactory to the Required Lenders, and (B) the proceeds of such
Debt are used by the Borrower in the Business for purposes permitted under this
Agreement or to purchase the Purchased Shares; and

 

  (vii)   in the case of Holdco, Debt owing from Holdco to the Borrower,
provided that: (A) such Debt is unsecured and fully subordinated and postponed
to all debts and liabilities of Holdco to the Lenders to the extent, and in a
manner, satisfactory to the Required Lenders, and (B) the proceeds of such Debt
are used by Holdco to purchase the Purchased Shares.

 

  (c)   Limitation on Transactions with Affiliates. Except for any Permitted
Affiliate Transactions, no Credit Party or Subsidiary of the Borrower shall
enter into any transaction, contract or agreement of any kind with any Affiliate
of any Credit Party or Affiliate of any Subsidiary of the Borrower or any
officer or director of any Credit Party, any Subsidiary of the Borrower or any
Affiliate of any Credit Party or any Subsidiary of the Borrower.

 

  (d)   Asset Disposals to Third Parties. No Credit Party or Borrower Subsidiary
shall effect an Asset Sale to any Person, except:

 

  (i)   Asset Sales for fair value in any Fiscal Year for which the aggregate
gross proceeds (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other obligations and valued at fair
market value in the case of other non-cash proceeds) do not exceed $1,000,000 in
aggregate for all Credit Parties and Borrower Subsidiaries in such Fiscal Year,
provided that no Default or Event of Default has occurred and is continuing at
the time of any such Asset Sale; and

 

-86-



--------------------------------------------------------------------------------

 

  (ii)   sales or discounts of Receivables (other than Eligible Receivables) for
collection in the ordinary course of business,

 

         unless the Borrower:

 

  (iii)   applies all Net Cash Proceeds in accordance with the requirements of
Section 5.3; and

 

  (iv)   assigns, mortgages or pledges all non-cash proceeds in favour of the
Administrative Agent and pays all payments thereunder or proceeds therefrom to
the Administrative Agent in the same manner and upon the same terms and
conditions as set out in the immediately preceding sub-paragraph for Net Cash
Proceeds.

 

  (e)   No Share Issuance/Transfer.

 

         No Credit Party or Subsidiary of the Borrower shall: (i) amend or alter
its capital structure other than through a purchase, redemption, retirement or
other acquisition of Purchased Shares by Holdco as permitted pursuant to this
Agreement, or (ii) issue any Capital Stock, options for Capital Stock or other
equity instruments to any Person other than: (A) in the case of the Borrower, to
Holdco, or (B) in the case of Holdco, to: (x) the Borrower, (y) the public, or
(z) employees of any Credit Party pursuant to and in accordance with the terms
of an employee or management stock option plan, restricted stock unit plans or
employment agreements.

 

  (f)   Proposed Acquisitions. No Credit Party or Subsidiary of the Borrower
will make any Acquisition except with the prior written consent of the Lenders.

 

  (g)   No Change of Name. No Credit Party or Subsidiary of the Borrower will
change its name without ten (10) days’ prior written notice to the
Administrative Agent.

 

  (h)   No Merger, Amalgamation or Consolidation. No Credit Party or Borrower
Subsidiary shall liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business or enter into any merger, consolidation or amalgamation
other than a merger, consolidation or amalgamation where:

 

  (i)   the corporation that continues as a result of such merger, consolidation
or amalgamation retains the obligations of such Credit Party under the Credit
Documents;

 

  (ii)   such transaction is solely between Credit Parties and/or between Credit
Parties and/or Borrower Subsidiaries which have provided all Security to the
Administrative Agent as required pursuant to Article Seven hereof;

 

-87-



--------------------------------------------------------------------------------

 

  (iii)   ten (10) days prior written notice of such transaction shall have been
delivered to the Administrative Agent; and

 

  (iv)   no Default or Event of Default shall have occurred and be continuing or
will occur as a result of such merger, consolidation or amalgamation.

 

  (i)   Limitation on Investments, Loans and Advances. No Credit Party or
Borrower Subsidiary shall make any advance, loan, extension of credit (by way of
Debt or otherwise) or capital contribution to, or purchase any Capital Stock,
bonds, notes, debentures or other securities of or make any other investment
(collectively, an “Investment”) in, any Person, except:

 

  (i)   extensions of trade credit in the ordinary course of business;

 

  (ii)   investments in Cash Equivalents;

 

  (iii)   investments, loans, dividends or advances by one Credit Party in or to
another Credit Party provided the making of any such investment, loan or advance
otherwise complies in all respects with this Agreement;

 

  (iv)   loans and advances by any Credit Party to officers, directors and
employees of any Credit Party in the ordinary course of business; and

 

  (v)   the purchase by any Credit Party of the Purchased Shares and loans
advanced to and/or dividends paid to another Credit Party to finance the
purchase of the Purchased Shares.

 

         For greater certainty, no Credit Party shall make any Investment in any
Subsidiary of the Credit Parties, except Holdco may make an Investment in the
Borrower and the Borrower may make an Investment in Holdco in connection with
the purchase of Purchased Shares.

 

  (j)   Restricted Payments. No Credit Party or Borrower Subsidiary shall
declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of any Person or any warrants or options to purchase any such
Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Credit Party (collectively, “Restricted
Payments”) except, so long as no Default or Event of Default shall have occurred
and be continuing (or would occur as a result of the applicable payment or
transaction described below):

 

  (i)   Holdco may make Restricted Payments to the Borrower and the Borrower may
make Restricted Payments to Holdco in connection with the purchase of Purchased
Shares; and

 

-88-



--------------------------------------------------------------------------------

 

  (ii)   any Credit Party may purchase, redeem or otherwise acquire for value
any Capital Stock of such Credit Party owned by any officers, employees, former
officers or former employees of such Credit Party upon the death, disability,
retirement or termination of employment thereof, provided that all of such
payments and dividends shall at no time exceed $500,000 in the aggregate for all
Credit Parties commencing the Closing Date; and

 

  (iii)   Holdco may purchase, redeem, retire or otherwise acquire Purchased
Shares of Capital Stock of Holdco in accordance with this Agreement.

 

  (k)   Limitation on Lines of Business. The Credit Parties shall not materially
change the nature of the Business as of the Closing Date or enter into any
business which is substantially different from the Business or other businesses
reasonably related thereto.

 

  (l)   Contingent Obligations. The Credit Parties and Borrower Subsidiaries
shall not, at any time, directly or indirectly, have any Contingent Obligations
other than:

 

  (i)   Contingent Obligations to, or funded by, the Lenders hereunder;

 

  (ii)   Contingent Obligations which are disclosed to the Securities and
Exchange Commission by the Credit Parties as at the date hereof; and

 

  (iii)   Contingent Obligations that have been agreed to in writing by the
Required Lenders.

 

  (m)   Rate Protection Agreement. No Credit Party or Subsidiary thereof shall
incur any Rate Protection Obligations or enter into a Rate Protection Agreement
other than with the Lenders.

 

  (n)   Responsibility for Holdco and Holdco Subsidiaries. The Borrower shall
not, at any time, be, remain or become liable (whether directly or indirectly,
by way of Contingent Obligations or otherwise) for any debts, liabilities or
obligations of any Person including, without limitation, Holdco or any direct or
indirect Subsidiary of Holdco (other than the Borrower).

 

  (o)   Chief Executive Office. No Credit Party or Subsidiary thereof shall move
its chief executive office outside of the jurisdiction in which it was located
on the Closing Date except upon ten (10) days’ prior written notice to the
Administrative Agent and the Credit Party or such Subsidiary having taken steps
reasonably required by the Administrative Agent to ensure the Liens created by
the Credit Documents to which it is a party continue to constitute valid,
enforceable and perfected Liens in or against all real and personal property of
such Credit Party or Subsidiary.

 

  (p)   Bank Accounts. Commencing no more than ninety (90) days following the
Closing Date, no Credit Party or Borrower Subsidiary shall maintain any lock

 

-89-



--------------------------------------------------------------------------------

         boxes, deposits, operating or other bank accounts unless such lock
boxes, deposits and operating and other bank accounts are maintained with The
Bank of Nova Scotia (“BNS”) and/or any Subsidiary of BNS or any other financial
institution for which BNS has provided its prior written consent, acting
reasonably and on the understanding that certain retail locations of the
Borrower will have little option other than to maintain lock boxes, deposits,
operating accounts and other bank accounts with other financial institutions.

 

  (q)   Modifications to Key Agreements. The Borrower shall not cancel or
terminate any Key Agreement or amend or otherwise modify any Key Agreement, or
waive any default or breach under any Key Agreement, or take any other action in
connection with any Key Agreement that would in any such case result in a
Material Adverse Effect.

 

Section 9.3 Financial Covenants

 

         So long as this Agreement is in force, the Borrower:

 

  (a)   will ensure that its Adjusted Debt to EBITDAR Ratio is, at all times and
calculated as at the end of each Fiscal Quarter (based on Adjusted Debt as at
the end of such Fiscal Quarter and EBITDAR for the most recently completed Four
Quarter Period), less than the ratios set forth below for the periods set forth
below:

 

During the Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

from September 1 to and including November 30 in each Fiscal Year

  

4.75:1

at all other times during each Fiscal Year

  

4.50:1

 

  (b)   will ensure that its Fixed Charge Coverage Ratio is, at all times and
calculated as at the end of each Fiscal Quarter (based on the most recently
completed Four Quarter Period), at or greater than 1.10:1.

 

  (c)   will ensure that its Current Ratio is, at all times and calculated as at
the end of each Fiscal Quarter, at or greater than the ratios set forth below
for the periods set forth below

 

During the Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

from September 1 to and including November 30 in each Fiscal Year

  

1.50:1

at all other times during each Fiscal Year

  

2.00:1

 

-90-



--------------------------------------------------------------------------------

 

  (d)   will ensure that its Tangible Net Worth is, at all times and calculated
as at the end of each Fiscal Quarter, at or greater than the amounts set forth
below for the periods set forth below:

 

During the Period

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

Closing Date to June 29, 2003

  

$

110,000,000

June 30, 2003 and thereafter

  

$

120,000,000

 

 

ARTICLE 10

EVENTS OF DEFAULT

 

Section 10.1 Events of Default

 

              Any one or more of the following events will constitute an Event
of Default hereunder:

 

  (a)   Default in Principal. If the Borrower fails to repay any indebtedness on
account of principal when due under this Agreement.

 

  (b)   Default in Interest, etc. If the Borrower fails to pay any interest,
fees, commissions or other amounts payable under any Credit Document (other than
principal referred to in Section 10.1(a)) within three (3) Business Days of the
due date therefor.

 

  (c)   Certificates. If the Borrower fails to deliver a Compliance Certificate
or Borrowing Base Certificate pursuant to this Agreement within ten (10) days of
the date such Compliance Certificate or Borrowing Base Certificate was due
pursuant to this Agreement.

 

  (d)   Non-Curable Defaults. If any Credit Party, Borrower Subsidiary or
Subsidiary of the Borrower, as the case may be, defaults in the performance or
observance of any of Section 9.1(c), Section 9.1(q), Section 9.2 (except for
Sections 9.2(c) and 9.2(p)) or Section 9.3 or any other term, condition or
covenant which is incapable of being cured.

 

  (e)   Curable Defaults. If any Credit Party or Subsidiary of the Borrower
defaults in the performance or observance of any term, condition or covenant
contained in any Credit Document (other than any term, condition or covenant
that is the subject of any other subsection of this Section 10.1) and, if any
such term, condition or covenant is capable of being cured, such default
continues for a period of thirty (30) days or more after written notice of such
default has been delivered by the Administrative Agent to the Borrower.

 

-91-



--------------------------------------------------------------------------------

 

  (f)   Representations and Warranties. If any representation, warranty or
statement made in any Credit Document or any certificate or other document
delivered to the Administrative Agent or any of the Lenders pursuant to this
Agreement is untrue or incorrect in any material respect when made.

 

  (g)   Other Debt. If any Credit Party or Borrower Subsidiary shall:

 

  (i)   default in making any payment of any principal of any Debt (including,
without limitation, any Contingent Obligation, but excluding any principal of
any Debt arising under this Agreement) on the scheduled or original due date
with respect thereto and such default continues for the applicable grace period,
if any, provided in the instrument or agreement under which such Debt was
created; or

 

  (ii)   default in making any payment of any interest on any such Debt beyond
the period of grace, if any, provided in the instrument or agreement under which
such Debt was created; or

 

  (iii)   default in the observance or performance of any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto beyond the period of grace, if any,
provided in the instrument or agreement under which such Debt was created, or
any other event shall occur or condition exist beyond the period of grace, if
any, provided in the instrument or agreement under which such Debt was created,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Debt (or a trustee or agent on behalf
of such holder or beneficiary) to cause, with the giving of notice if required,
such Debt to become due prior to its stated maturity (or, in the case of any
such Debt constituting a Contingent Obligation, to become payable);

 

         provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this Section 10.1(g) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii) or (iii) of this Section 10.1(g) shall
have occurred and be continuing with respect to Debt, the outstanding principal
amount of which exceeds, in the aggregate for all such Debt for all the Credit
Parties and Borrower Subsidiaries, $1,500,000.

 

  (h)   Credit Documents. If any Credit Document or any part thereof shall, at
any time after its respective execution and delivery and for any reason (except
in accordance with its terms), cease in any way to be in full force and effect
or if the Security or any part thereof shall, at any time after its execution
and delivery and for any reason (except in accordance with its terms), cease to
constitute a Lien of the nature and priority specified in or contemplated by
this Agreement, or if the

 

-92-



--------------------------------------------------------------------------------

 

         validity or enforceability of any Credit Document is disputed in any
manner by any of the parties thereto other than the Administrative Agent and the
Lenders.

 

  (i)   Winding-up etc. If an order is made or an effective resolution passed
for the winding-up, liquidation or dissolution of a Credit Party or Borrower
Subsidiary.

 

  (j)   Insolvency, etc.

 

  (i)   If any Credit Party or Borrower Subsidiary is insolvent, commits an act
of bankruptcy (as defined in the Bankruptcy and Insolvency Act (Canada)) or
shall generally not, or shall admit in writing its inability to, pay its debts
as they become due.

 

  (ii)   If any Credit Party or Borrower Subsidiary makes a general assignment
for the benefit of its creditors or institutes or consents to any case,
proceedings or other action seeking relief on its behalf as a debtor (in respect
of its debts generally), or to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding-up, reorganization, arrangement, adjustment or composition
of it or its debts under any law of any jurisdiction (whether domestic or
foreign) relating to bankruptcy, insolvency, reorganization, or relief of
debtors or seeking the appointment of a receiver, manager, receiver and manager,
liquidator, trustee, custodian, administrator or other similar official for it
or for all or any part of its property or assets or if any Credit Party or
Borrower Subsidiary gives notice to the Administrative Agent or any Lender of
its intention to do any of the foregoing.

 

  (iii)   If any case, proceeding or other action is instituted against any
Credit Party or Borrower Subsidiary seeking to have an order for relief entered
against it as debtor (in respect of its debts generally) or to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts under any law of any
jurisdiction (whether domestic or foreign) relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the appointment of a receiver,
manager, receiver and manager, liquidator, trustee, custodian, administrator or
other similar official for it or for any part of its property or assets and such
case, proceeding or other action are not being actively and diligently contested
in good faith by such Credit Party or Borrower Subsidiary and have not been
discontinued, dismissed or discharged within sixty (60) days of their
institution or have a Material Adverse Effect.

 

  (iv)   If any Credit Party or Borrower Subsidiary takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts described in this Section 10.1(j) or in Section 10.1(i).

 

-93-



--------------------------------------------------------------------------------

 

  (k)   Distress, Execution, Attachment. If a distress, execution, writ,
attachment or any similar process is ordered, filed, levied or enforced against
all or a substantial part of the property of a Credit Party or a Borrower
Subsidiary, and such distress, execution, writ, attachment or similar process is
not being contested in good faith by the applicable Credit Party or Borrower
Subsidiary and is not satisfied, vacated or discharged within sixty (60) days
from the date it was ordered or filed or such shorter period as would permit
such property or any part thereof to be sold thereunder.

 

  (l)   Cease to Carry on Business. If any Credit Party or Borrower Subsidiary
ceases or threatens to cease to carry on its business, or a substantial part
thereof.

 

  (m)   Judgments. If one or more judgments or decrees shall be entered against
any Credit Party or Borrower Subsidiary, provided that such judgments or
decrees: (i) involve, in the aggregate for all Credit Parties and Borrower
Subsidiaries, liabilities (not paid or fully covered by insurance as to which
the applicable insurance company has acknowledged coverage) of $2,000,000 or
more, (ii) are not being contested in good faith by the applicable Credit Party
or Borrower Subsidiary, or (iii) have not been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof or such
shorter period within which any property of a Credit Party or Borrower
Subsidiary may be sold or forfeited thereunder.

 

  (n)   Change of Control. If a Change of Control shall occur.

 

  (o)   Adverse Actions or Events. If any action or event has occurred which has
had a Material Adverse Effect or any action has been taken by any Governmental
Authority in respect of any of the Credit Parties or Borrower Subsidiaries to
materially limit the business activities of any such Credit Party or Borrower
Subsidiary.

 

Section 10.2 Remedies

 

              Upon the occurrence of any Event of Default, and at any time
thereafter if the Event of Default shall then be continuing, the Administrative
Agent upon written request by the Required Lenders shall take any or all of the
following actions:

 

  (a)   by written notice to the Borrower declare all principal amounts of the
outstanding Accommodation (including, without limitation, the amount of all
outstanding Letters of Credit, whether or not the beneficiaries thereunder shall
have taken the required actions to draw down thereunder and the face or
principal amount of all outstanding Bankers’ Acceptances), Rate Protection
Obligations and all accrued interest, fees and other amounts owing hereunder to
be, whereupon the same shall become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the

 

-94-



--------------------------------------------------------------------------------

         Borrower and the Borrower shall forthwith deliver Cash Collateral to
the Administrative Agent as required pursuant to Sections 2.9(k) and 2.11(g);

 

  (b)   by written notice to the Borrower declare the Credits and the
Commitments of each Lender under the Credits and the Rate Protection Obligations
to be terminated, whereupon the same shall terminate immediately and the Lenders
shall have no further obligation to make any Accommodation (including rollovers
or continuations of any outstanding Accommodation) or other amounts available to
the Borrower under any of the Credits or pursuant to any Rate Protection
Agreement;

 

  (c)   realize upon the Security and any other security applicable to the
liability of any of the Credit Parties or Borrower Subsidiaries under the Credit
Documents; and

 

  (d)   without limitation, exercise any other action, suit, remedy or
proceeding authorized or permitted by the Credit Documents or by law or by
equity.

 

              Upon an Event of Default occurring under Section 10.1(i) or
Section 10.1(j), or in the event of an actual or deemed entry of an order for
relief with respect to any Credit Party or Borrower Subsidiary under the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Federal Bankruptcy Code (U.S.) or similar applicable laws in other
jurisdictions:

 

  (e)   the obligation of the Lenders to make any further Accommodation
(including, without limitation, any rollovers or continuations of any
outstanding Accommodation) or other amounts available to the Borrower shall
automatically be terminated; and

 

  (f)   all indebtedness and liabilities of the Borrower to the Lenders shall
automatically become due and payable.

 

Section 10.3 Termination of Overdraft Tranche

 

    (1) Upon the occurrence of any Event of Default (and at any time thereafter,
if the Event of Default shall then be continuing), the Overdraft Lender in its
sole discretion may, by written notice to the Borrower, the Administrative Agent
and the other Lenders, declare the Overdraft Tranche and the Commitment
thereunder to be terminated. On the date of receipt of such notice by the
Administrative Agent:

 

  (a)   the Administrative Agent shall calculate each Operating Lender’s Pro
Rata Share of the Operating Credit Commitment based on each such Lender’s
outstanding Accommodation under the Operating Credit at such time (“Unadjusted
Pro Rata Share”). If any Operating Lender’s Unadjusted Pro Rata Share under the
Operating Credit Commitment is greater than its Pro Rata Share under the
Operating Credit Commitment (“Committed Pro Rata Share”) (any such Operating
Lender, a “Selling Lender”), then each of those Operating Lenders whose
Unadjusted Pro Rata Share of the Operating Credit Commitment is less

 

-95-



--------------------------------------------------------------------------------

         than its Pro Rata Share of the Operating Credit Commitment (each such
Operating Lender, a “Purchasing Lender”) shall purchase for cash from the
Selling Lender, without recourse or representation or warranty (other than as to
ownership and no Liens or claims by any Person), an interest in the outstanding
Accommodation of the Selling Lender under the Operating Credit at par
(including, for certainty, all accrued and unpaid interest and fees thereon) in
such amount as would result in a participation by each Operating Lender in the
outstanding Accommodation under the Operating Credit based on its Committed Pro
Rata Share.

 

  (b)   The Administrative Agent, upon consultation with the applicable Lenders,
shall have the power to settle any documentation required to evidence any such
purchase and, if deemed advisable by the Administrative Agent, to execute any
document as attorney for any Lender in order to complete any such purchase. The
Borrower acknowledges that the foregoing arrangements are to be settled by the
Lenders among themselves, and the Borrower expressly consents to the foregoing
arrangements among the Lenders.

 

  (c)   The Administrative Agent shall recalculate each Operating Lender’s
Unadjusted Pro Rata Share of the Operating Credit Commitment from time to time
prior to the termination of the Operating Credit and the Operating Lenders shall
adjust their respective Pro Rata Shares of the Operating Credit Commitment from
time to time in accordance with this Section 10.3 as may be required.

 

Section 10.4 Benefit of Security; Set-off; Sharing of Payments

 

  (a)   The Lenders agree that all payments received by the Lenders under the
Credit Documents are to be distributed to the Lenders:

 

  (i)   based on their respective Pro Rata Shares under the applicable Tranche
or Credit, as the case may be, prior to the acceleration of payment of all
Accommodation pursuant to Section 10.2; and

 

  (ii)   based on their respective Pro Rata Shares under the Credits (adjusted
to include the Rate Protection Obligations of each Lender, if any) from and
after the acceleration of payment of all Accommodation pursuant to Section 10.2;

 

         and each Lender agrees to take all such steps and actions as are
reasonably required from time to time to give full effect thereto.

 

  (b)   All Security shall be held for the benefit of all of the Lenders, and
all proceeds from such Security which are distributable to the Lenders from and
after the acceleration of payment of all Accommodation pursuant to Section 10.2
shall be applied for the benefit of the Lenders based on their respective Pro
Rata Shares under the Credits (adjusted to include the Rate Protection
Obligations of each

 

-96-



--------------------------------------------------------------------------------

         Lender, if any) irrespective of any priority to which any Lender may
otherwise be entitled.

 

         Notwithstanding, and in addition to, the foregoing or any other
provision of this Agreement, if there shall exist at any time any amount payable
by any Lender to any other Lender or the Administrative Agent pursuant to any
provision of the Credit Documents, then such amount shall be taken into account
when calculating the shares of such Lenders, and an appropriate portion of such
amount shall be paid from, any proceeds of Security otherwise payable to such
first Lender.

 

  (c)   The Borrower agrees that, upon the occurrence of an Event of Default, in
addition to (and without limitation of) any right of set-off, bankers’ lien,
counterclaim or other right or remedy that any Lender may otherwise have, each
Lender shall be entitled, at its option, but subject to Section 10.4(d), to
offset any and all balances held by it for the account of the Borrower at any of
its offices or branches, in any currency, against any and all amounts owed by
the Borrower to such Lender hereunder (regardless of whether any such balances
are then due or payable to the Borrower), in which case such Lender shall
promptly notify the Borrower and the Administrative Agent thereof; provided that
such Lender’s failure to give any such notice shall not affect the validity
thereof. Any Person purchasing an interest in the obligations of the Borrower as
contemplated by Section 13.1 may exercise all rights of set-off, bankers’ lien,
counterclaim or similar rights with respect to such interest as fully as if such
obligations had been originally incurred to such Person and such Person were the
holder thereof.

 

  (d)   Each Lender (a “Surplus Lender”) that receives any payment or recovery
from the property of any Credit Party or Subsidiary of the Borrower pursuant to
Section 10.4(c) or Section 10.6 or from and after an acceleration of payment of
all Accommodation pursuant to Section 10.2 in respect of any obligation of the
Borrower to such Lender hereunder (whether by voluntary payment, by realization
of any security held by such Lender, by exercise of the right of set-off or
banker’s lien, by counterclaim or cross action, by the enforcement of any of the
Credit Documents, by reason of any priority afforded in any insolvency
proceeding, or otherwise) in an amount which, relative to the corresponding
amounts received by the other Lenders (the “Deficient Lenders”), is a greater
proportion than the proportion that the Surplus Lender was entitled to receive
on the basis of its Pro Rata Share under the Credits, the Surplus Lender shall
purchase for cash from the Deficient Lenders, without recourse, an interest in
the obligations of the Borrower to the Deficient Lenders hereunder in such
amount as shall result in a participation by all of the Lenders, based on their
respective Pro Rata Shares under the Credits in the obligations of the Borrower
(provided that, to the extent practicable as reasonably determined by the
Lenders, any such purchase will be structured to minimize any increase of the
amount for which the Borrower is liable in respect of Taxes pursuant to Section
6.3 and, if requested by the Administrative Agent, shall be accompanied by an
indemnity in favour of the Administrative Agent for any liability which the
Administrative Agent may incur

 

-97-



--------------------------------------------------------------------------------

         to any Governmental Authority in connection with any such increased
Taxes for which the Borrower becomes liable pursuant to Section 6.3); provided,
however, that if the Surplus Lender is thereafter required to relinquish all or
any portion of such excess payment or recovery to any Person (other than to the
Deficient Lenders as provided herein), such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
The Administrative Agent, upon consultation with the applicable Lenders, shall
have the power to settle any documentation required to evidence any such
purchase or restoration and, if deemed advisable by the Administrative Agent, to
execute any document as attorney for any Lender in order to complete any such
purchase or restoration. The Borrower acknowledges that the foregoing
arrangements are to be settled by the Lenders among themselves and the Borrower
expressly consents to the foregoing arrangements among the Lenders.

 

  (e)   Nothing contained in the Credit Documents shall require any Lender to
exercise any right, or shall affect the right of any Lender to exercise and
retain the benefits of exercising any right, with respect to any indebtedness or
obligation of any of the Credit Parties or Subsidiaries of the Borrower existing
otherwise than pursuant to the Credit Documents.

 

Section 10.5 Remedies Cumulative

 

              The rights and remedies of the Administrative Agent and the
Lenders under the Credit Documents are cumulative and in addition to and not in
substitution for any rights or remedies provided by law or by equity.

 

Section 10.6 Appropriation of Moneys Received

 

              Each Lender may from time to time when an Event of Default has
occurred and is continuing, but subject to Section 10.4(d), appropriate any
moneys received by it from any Credit Party or Subsidiary of the Borrower or
from any security held by such Lender in or toward payment of such of the
obligations of the Borrower or any other Credit Party or Subsidiary of the
Borrower under the Credit Documents as such Lender in its sole discretion may
see fit.

 

Section 10.7 Non-Merger

 

              The taking of a judgment or judgments or any other action or
dealing whatsoever by the Administrative Agent or any Lender in respect of the
Security will not operate as a merger of any indebtedness or liability of the
Borrower to the Administrative Agent or any of the Lenders or in any way suspend
payment or affect or prejudice the rights, remedies and powers, legal or
equitable, which the Administrative Agent or any Lender may have in connection
with such liabilities and the surrender, cancellation or any other dealings with
any security for such liabilities will not release or affect the liability of
the Borrower under any of the Credit Documents or any security held by or on
behalf of the Administrative Agent and the Lenders.

 

-98-



--------------------------------------------------------------------------------

 

ARTICLE 11

CONDITIONS PRECEDENT TO BORROWINGS

 

Section 11.1 Conditions Precedent to the Initial Borrowing

 

              No Lender shall be obliged to make available the first
Accommodation under any Credit unless:

 

  (a)   The Administrative Agent shall have received the relevant Notice of
Availment (other than with respect to Prime Rate Loans or U.S. Base Rate Loans
under the Overdraft Tranche).

 

  (b)   The Administrative Agent shall have received all of the following in
form and substance satisfactory to it, its legal counsel and each Lender:

 

  (i)   this Agreement and all other Credit Documents duly executed and
delivered as contemplated hereunder together with legal opinions;

 

  (ii)   the Security, which shall have been duly registered and filed, all in
form and substance satisfactory to the Administrative Agent and its legal
counsel;

 

  (iii)   material third party consents relative to the issuance of the Security
to the extent required by the Administrative Agent, all in form and substance
satisfactory to the Administrative Agent and its legal counsel;

 

  (iv)   acknowledgement copies of properly filed financing statements as
required by the Administrative Agent and its legal counsel in all provinces of
Canada in which the Credit Parties own material assets, or such other evidence
of filing as may be acceptable to the Administrative Agent and its legal
counsel;

 

  (v)   executed discharges, releases and/or termination statements necessary to
release all Liens and other rights of any Person in any Collateral that are not
Permitted Liens and/or priority agreements with any such Person to the extent
agreed to in writing by the Administrative Agent and the Lenders; and

 

  (vi)   favourable legal opinions from counsel to the Borrower and Holdco in
connection with this Agreement and the Security, as applicable, a title opinion
from counsel to the Borrower in respect of the real property owned by the
Borrower and a legal opinion from counsel to Holdco in the United States.

 

  (c)   There shall exist no Default or Event of Default and a Borrowing would
not result in the occurrence of a Default or an Event of Default.

 

-99-



--------------------------------------------------------------------------------

 

  (d)   The Lenders shall be satisfied, acting reasonably, that, since June 30,
2002, there has been no material adverse change in the financial condition,
business, operations or otherwise of any of the Credit Parties.

 

  (e)   The Lenders shall be satisfied with the capitalization and capital
structure of Holdco and the Borrower.

 

  (f)   The Lenders shall be satisfied with any terms relating to the purchase,
redemption or retirement by Holdco of Purchased Shares.

 

  (g)   The Borrower shall have received all necessary approvals and consents
(from applicable Governmental Authorities or otherwise) with respect to the
purchase of the Purchased Shares by Holdco.

 

  (h)   The Administrative Agent shall have received all of the following, in
form and substance satisfactory to the Administrative Agent and each Lender:

 

  (i)   confirmation letter from the auditor of the Credit Parties that
outstanding tax issues have been resolved;

 

  (ii)   true copies of the following material contracts:

 

  (A)   any shareholders agreement relating to the Credit Parties;

 

  (B)   any agreements in respect of Intellectual Property owned or being used
or licensed by either of the Credit Parties;

 

  (C)   all Key Agreements;

 

  (iii)   true copies of the most recent auditor’s letter to management of the
Borrower/Holdco;

 

  (iv)   certificates of insurance for all Property Insurance maintained by the
Credit Parties; and

 

  (v)   copies of all environmental reports in possession or control of the
Credit Parties in respect of all locations where any Credit Party carries on
operations or maintains inventory together with reliance letters from the
applicable consultants addressed to the Administrative Agent with respect to
such reports such that the Administrative Agent is reasonably satisfied that
each of the Credit Parties is in compliance with Environmental Laws relating to
all such locations.

 

  (i)   The Administrative Agent and the Lenders shall have received all of the
following, in form and substance satisfactory to the Administrative Agent and
each Lender:

 

-100-



--------------------------------------------------------------------------------

 

  (i)   the InterTAN Statements and the Quarterly InterTAN Statements together
with: (A) a Compliance Certificate as at the Closing Date signed by a
Responsible Officer of the Borrower certifying, among other things, that no
Default or Event of Default has occurred and is continuing; and (B) a Borrowing
Base Certificate as at the Closing Date, all in reasonable detail and certified
to be true by a Responsible Officer of the Borrower;

 

  (ii)   a Borrower-prepared business plan and budget for the Borrower on a
consolidated basis for the Fiscal Years ending June 30, 2003 and June 30, 2004
prepared on a quarterly basis and to include a sales and gross profit analysis
on a product line basis in detail reasonably satisfactory to each Lender;

 

  (iii)   a true copy of the corporate share structure of Holdco on a
consolidated basis (to include, without limitation, the operations of Holdco, if
any, in the United States and the assets previously acquired by Holdco which are
commonly known as the Battery Plus operations) together with a certificate of a
Responsible Officer of Holdco certifying that such corporate share structure is
true and accurate; and

 

  (iv)   such other financial and other information relating to the Credit
Parties as the Administrative Agent shall have reasonably requested.

 

  (j)   The Administrative Agent and each Lender shall have completed and become
fully satisfied with the results of their full due diligence review and
investigation of the Credit Parties including, among other things, the Credit
Parties’ product lines, product obsolescence, growth potential, competition,
market share and any existing or threatened Material Litigation.

 

  (k)   With prior notice to the Borrower, the Administrative Agent and each
Lender shall be permitted to contact major customers of and suppliers to any of
the Credit Parties in order to verify, among other things, the reputation,
quality of product, quality of service and future relationship between any
Credit Party and such customers and suppliers and the results of such contact
must be acceptable to each Lender.

 

  (l)   The Borrower shall have paid to the Administrative Agent and any Lender
all reasonable fees, expenses (including the reasonable fees and disbursements
of all agents and legal counsel of the Administrative Agent and any Lender) and
all other amounts which shall have become due and payable by it to the
Administrative Agent or any Lender on or prior to the Closing Date.

 

  (m)   In the case of an issue of a Letter of Credit, the issuing Lender shall
have received from the Borrower a duly executed Letter of Credit Agreement in
respect of such Letter of Credit.

 

-101-



--------------------------------------------------------------------------------

 

  (n)   The Lenders shall have received from the Borrower a duly executed
agreement re: operating credit line and a duly executed banker’s acceptance
agreement in form and substance satisfactory to each such Lender.

 

  (o)   The Administrative Agent shall have received the following documents in
form, substance and execution reasonably acceptable to it and its legal counsel:

 

  (i)   a certified copy of the constating documents and by-laws of each Credit
Party, and of all corporate proceedings taken and required to be taken by each
Credit Party to authorize the execution and delivery of the Credit Documents to
which it is a party and the performance of the transactions by it contemplated
in such Credit Documents;

 

  (ii)   a certificate of incumbency for each Credit Party setting forth
specimen signatures of the individuals who will execute the Credit Documents to
which it is a party;

 

  (iii)   a certificate of status/compliance/good standing for each Credit
Party; and

 

  (iv)   such other documents relative to the Credit Documents and the
transactions contemplated in the Credit Documents as the Administrative Agent
and the Lenders may reasonably require.

 

  (p)   All representations and warranties contained in Article 8 shall be true
and correct in every material respect.

 

  (q)   The Administrative Agent and the Lender shall have received a
confirmation from the Borrower reasonably satisfactory to the Administrative
Agent that the Credit Parties are not in default of any agreement entered into
with Radio Shack Corporation or any of Affiliates of Radio Shack Corporation.

 

Section 11.2 Conditions Precedent to Subsequent Borrowing

 

              No Lender shall be obliged to make available any subsequent
Accommodation (including, without limitation, any rollovers or conversions of
any outstanding Accommodation) under any Credit unless:

 

  (a)   The Administrative Agent shall have received the relevant Notice of
Availment (other than with respect to Prime Rate Loans or U.S. Base Rate Loans
under the Overdraft Tranche).

 

  (b)   There shall exist no Default or Event of Default which is continuing on
the applicable Borrowing Date and the Accommodation (including, without
limitation, any rollovers or conversions of any outstanding Accommodation) would
not result in the occurrence of a Default or an Event of Default.

 

-102-



--------------------------------------------------------------------------------

 

  (c)   The representations and warranties contained in Article 8 shall be true
on and as of the applicable Borrowing Date with the same effect as if such
representations and warranties had been made on and as of the applicable
Borrowing Date.

 

  (d)   In the case of an issue of a Letter of Credit, the issuing Lender shall
have received from the Borrower a duly executed Letter of Credit Agreement in
respect of such Letter of Credit.

 

  (e)   In the case of any Rate Protection Obligation, the applicable Lender
shall have received from the Borrower all required Rate Protection Agreements in
respect thereof.

 

  (f)   None of the Administrative Agent or any Lender shall have received a
notice from any third party the effect of which in law would be to make the
Administrative Agent or any Lender liable to such third party for the amount to
be advanced, if such amount was advanced, including, without limitation, third
party demands made by Canada Customs and Revenue Agency and any notice of
seizure of bank accounts from any Governmental Authority.

 

 

ARTICLE 12

THE ADMINISTRATIVE AGENT

 

Section 12.1 Appointment of Administrative Agent

 

              The Lenders hereby appoint The Bank of Nova Scotia to act as their
administrative agent as specified in the Credit Documents and, except as may be
specifically provided to the contrary in this Agreement, each of the Lenders
irrevocably authorizes The Bank of Nova Scotia, as the agent of such Lender, to
take such action on its behalf under or in connection with the Credit Documents
and to exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms of the Credit Documents and such other powers
as are reasonably incidental to such powers which it may be necessary for the
Administrative Agent to exercise in order that the provisions of the Credit
Documents are carried out. The Lenders acknowledge and agree that the
Administrative Agent is the holder of an irrevocable power of attorney from the
Lenders for the purpose of holding any of the Security or any other security
granted by any Person with respect to the liabilities of the Credit Parties and
Subsidiaries of the Borrower under the Credit Documents, and the Administrative
Agent agrees to act in such capacity. The Administrative Agent may perform any
of its duties under the Credit Documents by or through its agents. The Borrower
shall not be concerned to enquire whether the powers which the Administrative
Agent is purporting to exercise have become exercisable or otherwise as to the
propriety or regularity of any other action on the part of the Administrative
Agent and, accordingly, insofar as the Borrower is concerned, the Administrative
Agent shall, for all purposes of the Credit Documents, be deemed to have
authority from the Lenders to exercise the powers and take the actions which are
in fact exercised and taken by it.

 

              For greater certainty, and without limiting the powers of the
Administrative Agent under any of the Security as agent, Lender hereby
acknowledges that the Administrative Agent

 

-103-



--------------------------------------------------------------------------------

 

shall, for purposes of holding any security granted by the Borrower or any other
Person to secure payment of the bonds, note or other titles of indebtedness, be
the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Québec) for itself and all present and future
Lenders and in particular for all present and future holders of such debentures,
bonds, notes or other titles of indebtedness. The Lenders hereby irrevocably
constitute, to the extent necessary, the Administrative Agent as the holder of
an irrevocable power of attorney (fondé de pouvoir) (within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold Security to secure
such debentures, bonds, notes or other title of indebtedness and to hold such
debentures, bonds, notes or other title of indebtedness for the Lenders. Each
permitted assignee of any Lender shall be deemed to have confirmed and ratified
the constitution of the Administrative Agent as the holder of such irrevocable
power of attorney (fondé de pouvoir) by execution of the relevant assignment of
its interest. Notwithstanding the provisions of An Act respecting the Special
Powers of Legal Persons (Québec), the Administrative Agent may acquire and be
the holder of such debentures, bonds, notes or other titles of indebtedness.

 

Section 12.2 Indemnity from Lenders

 

              The Lenders severally agree to indemnify (on the basis of their
respective Pro Rata Shares under the Credits) the Administrative Agent (to the
extent that it is not promptly reimbursed by the Borrower on demand) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgements, suits, costs, expenses or disbursements of any nature or
kind whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in its capacity as an agent under the Credit Documents
which in any way relate to or arise out of the Credit Documents or any action
taken or omitted by the Administrative Agent under the Credit Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements which result from the Administrative Agent’s gross
negligence or wilful misconduct. Without limitation, each Lender agrees to
reimburse the Administrative Agent promptly upon demand such Lender’s Pro Rata
Share under the Credits of out-of-pocket expenses (including the fees and
disbursements of counsel) incurred by the Administrative Agent in connection
with the preparation of the Credit Documents and the determination or
preservation of any rights of the Administrative Agent or the Lenders under, or
the enforcement of, or legal advice in respect of rights or responsibilities
under, the Credit Documents, to the extent that the Administrative Agent is not
promptly reimbursed for such expenses by the Borrower on demand.

 

Section 12.3 Exculpation

 

              The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in the Credit Documents. Neither the
Administrative Agent nor any of its officers, directors, employees or agents
shall be liable for any action taken or omitted to be taken under or in
connection with the Credit Documents, unless such act or omission constitutes
gross negligence or misconduct. The duties of the Administrative Agent shall be
mechanical and administrative in nature. The Administrative Agent shall not
have, by reason of the Credit Documents, a fiduciary relationship with any
Lender and nothing in the Credit Documents, express or implied, is intended to
or shall be construed as to impose upon the Administrative

 

-104-



--------------------------------------------------------------------------------

Agent any obligation except as expressly set forth in the Credit Documents. None
of the Lenders shall have any duties or responsibilities to any of the other
Lenders except as expressly set forth in the Credit Documents. The
Administrative Agent shall not be responsible for any recitals, statements,
representations or warranties in any of the Credit Documents or which may be
contained in any other document subsequently received by the Administrative
Agent or the Lenders from or on behalf of any Credit Party or Subsidiary thereof
or for the authorization, execution, effectiveness, genuineness, validity or
enforceability of any of the Credit Documents, and shall not be required to make
any inquiry concerning the performance or observance by any Credit Party or
Subsidiary thereof of any of the terms, provisions or conditions of any of the
Credit Documents. Each of the Lenders severally represents and warrants to the
Administrative Agent that such Lender has made and will continue to make such
independent investigation of the financial condition and affairs of the Credit
Parties and the Subsidiaries thereof as such Lender deems appropriate in
connection with its entering into of any of the Credit Documents and the making
and continuance of any Accommodation under this Agreement, that such Lender has
and will continue to make its own appraisal of the creditworthiness of the
Credit Parties and the Subsidiaries thereof and that such Lender in connection
with such investigation and appraisal has not relied upon any information
provided to such Lender by the Administrative Agent (other than material
prepared by a Credit Party or Subsidiary thereof and distributed by the
Administrative Agent to such Lender).

 

Section 12.4 Reliance on Information

 

              The Administrative Agent shall be entitled to rely upon any
writing, notice, statement, certificate, facsimile, or other document or
communication believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and, with respect to all legal
matters pertaining to the Credit Documents and its duties under the Credit
Documents, upon the advice of counsel selected by it.

 

Section 12.5 Reliance upon Administrative Agent

 

              The Borrower shall be entitled to rely upon any certificate,
notice or other document provided to them by the Administrative Agent pursuant
to this Agreement and the Borrower shall be entitled to deal with the
Administrative Agent with respect to all matters under this Agreement without
any liability whatsoever to the Lenders for relying upon any certificate, notice
or other document provided to it by the Administrative Agent. Without limiting
the generality of the foregoing, but subject as herein otherwise specifically
provided, none of the Lenders shall have any right to enforce directly any of
the provisions of this Agreement or to communicate with the Borrower except
through the Administrative Agent in accordance with the terms of this Agreement
or as otherwise specifically provided in this Agreement.

 

Section 12.6 Knowledge and Required Action

 

              The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than the
non-payment of any principal, interest or other amount to the extent the same is
required to be paid to the Administrative Agent for the account of the Lenders)
unless the Administrative Agent has received notice from a

 

-105-



--------------------------------------------------------------------------------

Lender or the Borrower specifying such Default or Event of Default and stating
that such notice is given pursuant to this Section. In the event that the
Administrative Agent receives such a notice, it shall give prompt notice of the
same to the Lenders, and shall also give prompt notice to the Lenders of each
non-payment of any amount required to be paid to the Administrative Agent for
the account of the Lenders. The Administrative Agent shall, subject to Section
12.7, take such action with respect to such Default or Event of Default as shall
be directed by the Required Lenders in accordance with this Article 12; provided
that, unless and until the Administrative Agent shall have received such
direction the Administrative Agent may, but shall not be obliged to, take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lenders;
and provided further that the Administrative Agent in any case shall not be
required to take any such action which it determines to be contrary to the
Credit Documents or to any Applicable Law in respect of any Person.

 

Section 12.7 Request for Instructions

 

              The Administrative Agent may at any time request instructions from
the Required Lenders with respect to any actions or approvals which, by the
terms of any of the Credit Documents, the Administrative Agent is permitted or
required to take or to grant, and the Administrative Agent shall be absolutely
entitled to refrain from taking any such action or to withhold any such approval
and shall not be under any liability whatsoever as a result thereof until it
shall have received such instructions from the Required Lenders. No Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under the Credit
Documents in accordance with instructions from the Required Lenders. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take or continue any action under the Credit Documents unless it
shall have received further assurances to its satisfaction from the Lenders of
their indemnification obligations under Section 12.2 against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take such action, and unless it shall be secured in respect
thereof as it may deem appropriate.

 

Section 12.8 Authorization to Release Liens

 

              The Administrative Agent is hereby irrevocably authorized by each
of the Lenders to release any Lien covering any property or assets of any Credit
Party or Subsidiary thereof which has been transferred, sold, sold and leased
back or otherwise disposed of as permitted under the terms of this Agreement, or
which has been consented to in accordance with Section 12.12.

 

Section 12.9 Exchange of Information

 

              The Borrower agrees that each Lender and the Administrative Agent
may provide to the other on a confidential basis such information concerning the
financial position and property and operations of the Credit Parties and their
Subsidiaries as, in the opinion of such Lender or the Administrative Agent, is
relevant to the ability of the each of the Credit Parties and

 

-106-



--------------------------------------------------------------------------------

the Subsidiaries thereof to fulfil their respective obligations under or in
connection with the Credit Documents.

 

Section 12.10 The Administrative Agent

 

              With respect to its Commitments under the Credits, the
Accommodation made available by it and the Credit Documents to which it is a
party, The Bank of Nova Scotia shall have the same rights and powers under the
Credit Documents as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent, and the term “Lenders” shall,
unless the context clearly otherwise indicates, include The Bank of Nova Scotia
in its individual capacity. It is understood and agreed by all of the Lenders
that The Bank of Nova Scotia may from time to time accept deposits from, lend
money to, and generally engage in banking, securities, advisory or related
businesses with the Credit Parties and their Subsidiaries otherwise than as a
Lender under the Credit Documents and shall have no duty to account to any of
the Lenders with respect to any such dealings.

 

Section 12.11 Resignation and Termination

 

         If at any time:

 

  (a)   the Administrative Agent shall deem it advisable, in its sole
discretion, it may deliver to each of the Lenders and the Borrower written
notification of its resignation insofar as it acts on behalf of the Lenders
pursuant to this Article 12; or

 

  (b)   the Required Lenders shall deem it advisable, in their sole discretion,
they may deliver to the Administrative Agent and the Borrower written
notification of the termination of the Administrative Agent’s authority to act
on behalf of the Lenders pursuant to this Article 12;

 

such resignation or termination to be effective upon the date of the appointment
by the Required Lenders of a successor that shall assume all of the rights,
powers, privileges and duties of the Administrative Agent under the Credit
Documents, which appointment shall be promptly made from among the remaining
Lenders and written notice of such appointment shall be given to the Borrower
concurrently with such appointment. If no Event of Default has occurred and is
continuing, the Borrower shall have the right to approve any successor
Administrative Agent to be appointed by the Required Lenders, provided that such
approval shall not be unreasonably withheld. Such resignation by or termination
of the Administrative Agent and appointment of a successor to the Administrative
Agent as agreed by the Required Lenders shall be effective thirty (30) days
after written notice of such appointment has been given to the Borrower if there
has been no response from the Borrower within such time period.

 

Section 12.12 Actions by Lenders

 

  (a)   Any approval (including, without limitation, any approval of or
authorization for any amendment to, or supplement or discharge of, any of the
Credit Documents, whether or not affecting the rights of the Lenders or any of
them or the rights or

 

-107-



--------------------------------------------------------------------------------

         obligations of the Credit Parties, Subsidiaries of the Credit Parties
or any of them), waiver (including, without limitation, any waiver of the
requirements of any Credit Document or any Default or Event of Default and
whether with or without conditions), consent, instruction or other expression of
the Lenders or any group thereof hereunder shall be obtained by an instrument in
writing signed in one or more counterparts by the Required Lenders (or if
required by Section 12.12(c), the Required Facility Lenders or all the Lenders,
as the case may be) (which instrument in writing, for greater certainty, may be
executed in counterpart as provided for in Section 13.9 and delivered by
facsimile).

 

  (b)   Subject to any other provision of this Section 12.12, any approval,
waiver, consent, instruction or other expression so expressed by the Required
Lenders (or, if required by Section 12.12(c), the Required Facility Lenders or
all the Lenders, as the case may be), shall be binding on all the Lenders and
the Administrative Agent.

 

  (c)   Notwithstanding Section 12.12(a), no approval, waiver, consent or
instruction of the Required Lenders shall:

 

  (i)   increase or decrease the principal amount of the outstanding
Accommodation under any Tranche or Credit or change the scheduled or final
Maturity Date of any Tranche or Credit, change the period during which
Accommodation pursuant to the Seasonal Credit is available, change the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate or amount of any interest, fee or letter of credit commission payable
hereunder or change the scheduled date of any payment thereof, increase or
decrease the amount of any Lender’s Commitment, or amend, modify or waive any
provision of any Credit Document requiring payments to be made to the Lenders
based on their Pro Rata Share under a particular Tranche or Credit or all the
Credits (including, without limitation, Section 10.4), in each case without the
consent of all Lenders;

 

  (ii)   amend, modify or waive any provision of this Section 12.12(c) or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under the Credit Documents, release any of the Collateral secured by the
Security except as otherwise permitted by this Agreement or release any of the
Credit Parties or Subsidiaries thereof from any of their obligations under the
Credit Documents, in each case without the consent of all Lenders;

 

  (iii)   reduce the percentage specified in the definition of Required Facility
Lenders without the consent of all Lenders under each affected Tranche or
Credit;

 

-108-



--------------------------------------------------------------------------------

 

  (iv)   amend, modify or waive any provision of Section 5.3, Section 5.4 or
Section 5.7 without the consent of the Required Lenders and, with respect to the
Term A Credit, the Required Facility Lenders under the Term A Credit;

 

  (v)   amend, modify or waive any provision of Section 5.5 without the consent
of the Required Lenders and, with respect to each of the Credits affected
thereunder, the Required Facility Lenders under each such affected Credit; or

 

  (vi)   amend, modify, or waive any provision of Section 5.6 or Section 5.8
without the consent of the Required Lenders and, with respect to each of the
Operating Credit or Seasonal Credit affected thereunder, the Required Facility
Lenders for each such affected Credit.

 

  (d)   Notwithstanding Sections 12.12(a) and (c):

 

  (i)   no amendment or waiver of Sections 12.1 to 12.11, and no amendment or
waiver of the duties, rights or liabilities of the Administrative Agent under
any of the Credit Documents, shall be made without the consent of the
Administrative Agent;

 

  (ii)   no amendment to, or waiver or postponement of, the terms and conditions
of the Overdraft Tranche or any amendment to or waiver of any of the provisions
of Section 10.3(1) shall be made or granted without the consent of the Overdraft
Lender; and

 

  (iii)   no amendment or waiver of any of the provisions of Section 2.11 or
Section 2.12(a) shall be made or granted without the consent of the Overdraft
Lender.

 

Section 12.13 Provisions for Benefit of Lenders Only

 

              The provisions of this Article 12 (other than Section 12.1,
Section 12.11 and Section 12.12(b)) and those provisions relating to the rights
and obligations of the Lenders and the Administrative Agent inter se shall be
operative as between the Lenders and the Administrative Agent only, and the
Borrower shall not have any rights under or be entitled to rely for any purposes
upon such provisions.

 

 

ARTICLE 13

MISCELLANEOUS

 

Section 13.1 Participations, Assignments and Transfers

 

  (a)   In addition to any transfer required by Section 10.4 to be made to any
other Lender or required by Applicable Law to be made to any Person, a Lender

 

-109-



--------------------------------------------------------------------------------

         (“Assignor”) may assign or transfer all or any part of its rights and
obligations in respect of any of its Commitment under any of the Credits, to any
Person (“Assignee”), at such times and upon such terms as it may determine, in
accordance with the following provisions:

 

  (i)   no such assignment or transfer shall be made to any Assignee at any time
that an Event of Default is not continuing:

 

  (A)   without the consent of the Borrower and the Administrative Agent (which,
in each case, shall not be unreasonably withheld or delayed) unless such
Assignee is another current Lender or an Affiliate thereof; and

 

  (B)   if, on the basis of the Applicable Law in effect and the circumstances
existing as at the date of such assignment or transfer, such assignment or
transfer increases the amount for which the Borrower is liable with respect to
Taxes pursuant to Section 6.3 or increased costs pursuant to Section 6.4
compared to such amounts existing prior to such assignment or transfer unless,
at such time, the Assignee waives its right to any such increased amounts and
provided that in any event (irrespective of whether an Event of Default has
occurred and is continuing) the Assignor and the Assignee will, at the request
of the Administrative Agent, deliver to the Administrative Agent an indemnity in
favour of the Administrative Agent for any liability which the Administrative
Agent may incur to any Governmental Authority in connection with any increase in
the amount for which the Borrower becomes liable with respect to Taxes pursuant
to Section 6.3 as a consequence of such assignment;

 

  (C)   to any Person who is a non-resident of Canada within the meaning of the
Income Tax Act (Canada).

 

  (ii)   the requirements stipulated in Section 13.1(a)(i), including, without
limitation, the requirement for consent of the Borrower, are of no effect for
any assignment or transfer to any Person at any time an Event of Default has
occurred and is continuing;

 

  (iii)   the minimum amount of any assignment or transfer which is less than
the whole Commitment of the Assignor under the Credits shall be $5,000,000 or
such greater amount that is a whole multiple of $1,000,000;

 

  (iv)   the Assignor and Assignee shall enter into an assignment and acceptance
agreement substantially in the form of Schedule 13.1(a)(iv) (the “Assignment
Agreement”), whereby the Assignee agrees to be bound by this Agreement in the
place and stead of the Assignor to the extent of the

 

-110-



--------------------------------------------------------------------------------

 

         rights and obligations of the Assignor in respect of the amount of its
Commitments under the Credits that has been assigned or transferred to the
Assignee and shall deliver such Assignment Agreement to the Administrative Agent
for its acceptance and recording in the Register;

 

  (v)   the Borrower agrees that upon execution, delivery, acceptance and
recording of the Assignment Agreement, such assignment or transfer shall be
effective upon the effective date provided in the Assignment Agreement
(“Transfer Date”), and the Assignee shall thereafter be and be treated as a
Lender for all purposes of the Credit Documents and shall, to the extent of the
rights and obligations assigned or transferred to it by the Assignor, be
entitled to the full benefits and subject to the full obligations of the
Assignor under the Credit Documents to the same extent as if the Assignee were
an original party in respect of the rights and obligations assigned or
transferred to it, and the Assignor shall be released and discharged accordingly
from all liabilities and obligations arising under or pursuant to the Credit
Documents from and after the Transfer Date in respect of the rights and
obligations assigned or transferred by it to the Assignee;

 

  (vi)   the Administrative Agent, on behalf of the Borrower, shall maintain at
the Administrative Agent’s Payment Branch, a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Accommodation (whether or not evidenced by a promissory note) owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of a Commitment and outstanding Accommodation thereunder or other
obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Credit Documents, notwithstanding any notice to the contrary. Any
assignment of any Commitment or outstanding Accommodation or other obligation
hereunder (whether or not evidenced by a promissory note) shall be effective
only upon appropriate entries with respect thereto being made in the Register.
Any assignment of all or part of a Commitment or Accommodation evidenced by a
promissory note shall be registered on the Register only upon surrender for
registration of assignment or transfer of such promissory note evidencing such
Commitment or Accommodation, accompanied by a duly executed Assignment
Agreement, and thereupon one or more new promissory notes in the same aggregate
principal amount shall be issued to the designated Assignee and the old
promissory notes shall be returned by the Administrative Agent to the Borrower
marked “cancelled”. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice; and

 

-111-



--------------------------------------------------------------------------------

 

  (vii)   the Administrative Agent shall: (A) promptly accept such Assignment
Agreement upon its receipt of an Assignment Agreement executed by an Assignor
and an Assignee (and, in any case where the consent of the Borrower is required,
by the Borrower) together with payment to the Administrative Agent of a
registration and processing fee of $2,000 (in the currency of the Commitment
being assigned and transferred), and (B) on the Transfer Date record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower.

 

  (b)   Any Lender that is an investment fund that invests in bank loans may,
without the consent of the Borrower or the Administrative Agent, pledge or
assign all or any portion of its Accommodation and promissory notes evidencing
such Accommodation to any trustee or any other representative of holders of
obligations owed or securities issued by such investment fund as security for
such obligations or securities, provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder, substitute any such
pledgee or assignee for such Lender as party hereto or increase the obligations
of the Borrower hereunder and no such pledge or assignment shall be made by any
such Lender at any time that an Event of Default is not continuing to any Person
who is a non-resident of Canada within the meaning of the Income Tax Act
(Canada). In order to facilitate such pledge or assignment, the Borrower hereby
agrees that, upon request of any Lender at any time and from time to time after
the Borrower has made its initial Borrowing hereunder, the Borrower shall
provide to such Lender, at the Borrower’s own expense, a promissory note or
promissory notes, substantially in the forms of Schedule 13.1(b) evidencing the
Term Loans and/or Revolving Loans, as applicable, owing to such Lender.

 

  (c)   Any Lender may, in the ordinary course of its business and in accordance
with Applicable Law, at any time sell to any Person (“Participants”)
participating interests in any Accommodation owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Credit Documents (including to loan derivative counterparties in
respect of Rate Protection Agreements) provided that no such sale shall be made
by any such Lender at any time that an Event of Default is not continuing to any
Person who is a non-resident of Canada within the meaning of the Income Tax Act
(Canada).

 

         In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Commitment and Accommodation for all purposes under this
Agreement and the other Credit Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents. In no event shall any Participant under any such

 

-112-



--------------------------------------------------------------------------------

 

         participation have any right to approve any amendment or waiver of any
provision of any Credit Document, or consent to any departure by any Credit
Party or Subsidiary thereof therefrom.

 

  (d)   The Lenders consent to each and every assignment, transfer or
participation which may be made on or after the date of this Agreement pursuant
to this Section, and to the release and discharge of each Assignor in accordance
with (v) of paragraph (a) above.

 

  (e)   Each Assignee shall be deemed to have confirmed to the Administrative
Agent and the Lenders that it has received a copy of this Agreement together
with such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to acquire such of the rights and
obligations of the Assignor as have been assigned or transferred to it, and each
Assignee agrees that, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, it will continue to make
its own credit decisions in taking or not taking actions under this Agreement,
and further agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

  (f)   Any grant, assignment or transfer pursuant to this Section will not
constitute a repayment by the Borrower to the granting Lender or to the
Assignor, as the case may be, of any Accommodation included in such assignment
or transfer, nor a new advance of such Accommodation to the Borrower by the
grantee or by the Assignee, as the case may be, and the parties acknowledge that
the Borrower’s obligations under this Agreement with respect to any assigned or
transferred Accommodation will continue and not constitute new obligations.

 

  (g)   The Administrative Agent and each Lender may disclose on a confidential
basis to a potential participant, transferee or assignee such information
concerning the Credit Parties and their Subsidiaries as the Administrative Agent
or such Lender may consider to be appropriate in connection therewith.

 

  (h)   For greater certainty, the Borrower may not assign or transfer all or
any of its rights or obligations under any Credit Document without the prior
written consent of all of the Lenders.

 

Section 13.2 Waiver

 

              No delay on the part of the Administrative Agent or any Lender in
exercising any right or privilege under any Credit Document shall operate as a
waiver of such right or privilege, and no waiver of any Default or Event of
Default shall operate as a waiver of such Default or Event of Default unless
made in writing and signed by an authorized officer of the Administrative Agent.
No written waiver shall preclude the exercise by the Administrative Agent or any
Lender of any right, power or privilege under any Credit Document other than in

 

-113-



--------------------------------------------------------------------------------

respect of the specific action or inaction covered by such waiver and strictly
in accordance with the terms of such waiver, or extend to or apply to any other
Default or Event of Default. No Lender shall be deemed to have waived, by reason
of making available any Accommodation under this Agreement, any Default or Event
of Default which has arisen by reason of any representation or warranty made or
deemed to have been made in any Credit Document proving to be false or
misleading.

 

Section 13.3 Further Assurances

 

              The Borrower shall from time to time immediately upon request by
the Administrative Agent do, make and execute, and cause each other Credit Party
and Borrower Subsidiary to do, make and execute, all such documents, acts,
matters and things as may be reasonably required by the Administrative Agent to
give effect to the Credit Documents, and to any assignment or transfer permitted
by Section 13.1.

 

Section 13.4 Notices

 

              Any notice or communication to be given under this Agreement
(other than telephone notice as specifically provided in this Agreement) may be
effectively given by delivering the same to the Borrower or the Administrative
Agent at the address set out opposite its signature or to any Lender at its
address set out on Schedule 1.1(rr) (or with respect to any Assignee pursuant to
Section 13.1, to the address provided by such Assignee to the Borrower and the
Administrative Agent) or by sending the same by facsimile or prepaid registered
mail to the parties at such addresses. Any notice or communication so mailed
shall be deemed to have been received on the fifth (5th) Business Day next
following the mailing of such notice, provided that postal service is in normal
operation during such time. Any notice or communication sent by facsimile or
delivered shall be deemed to have been received on transmission or delivery if
sent or delivered during normal business hours on a Business Day and, if not, on
the next Business Day following transmission or delivery. Any party may from
time to time notify the other parties, in accordance with the provisions of this
Section, of any change of its address which after such notification, until
changed by like notice, shall be the address of such party for all purposes of
this Agreement.

 

Section 13.5 Disclosure and Confidentiality

 

              The Borrower authorizes the Administrative Agent and the Lenders
and their respective agents, employees, auditors, advisors, consultants and
legal counsel to share with each other on a confidential basis all information
possessed by any of them relating to any Credit Party or Subsidiary thereof
including, without limitation, any information relating to the business,
operations, finances or prospects thereof.

 

              Except as otherwise provided in this Agreement, the Administrative
Agent and each Lender will maintain on a confidential basis (except as otherwise
permitted under the Credit Documents or as required by Applicable Law) all
information relating to the Credit Parties and their Subsidiaries provided to
them under the Credit Documents by the Credit Parties or Subsidiaries thereof;
provided, however, that this Section shall not apply to any information

 

-114-



--------------------------------------------------------------------------------

which: (i) was lawfully in the public domain at the time of communication to the
Administrative Agent or such Lender; (ii) lawfully enters the public domain
through no fault of the Administrative Agent or such Lender subsequent to the
time of communication to the Administrative Agent or such Lender; (iii) was
lawfully in the Administrative Agent’s or such Lender’s possession free of any
obligation of confidence at the time of communication to the Administrative
Agent or such Lender; or (iv) was lawfully communicated to the Administrative
Agent or such Lender free of any obligation of confidence subsequent to the time
of initial communication to the Administrative Agent or such Lender.

 

Section 13.6 Survival

 

              All agreements, representations and warranties made in this
Agreement shall survive the execution and delivery of this Agreement and the
obtaining of Accommodation, and all indemnities set forth in this Agreement
shall survive the repayment of all Accommodation and the termination of this
Agreement.

 

Section 13.7 Quantities of Documents

 

              The Borrower agrees to provide to the Administrative Agent
sufficient quantities of all documents, reports, financial statements and other
information required under the Credit Documents to be provided to the
Administrative Agent so that there shall be copies for the Administrative Agent
and each of the Lenders.

 

Section 13.8 Reproduction of Documents

 

              All Credit Documents and all documents relating to any Credit
Documents, including consents, waivers and modifications which may hereafter be
executed, documents received by the Administrative Agent or the Lenders in
connection with the negotiation of this Agreement and the making available of
Accommodation, and financial statements, certificates and other information
previously or hereafter furnished to the Administrative Agent or the Lenders,
may be reproduced by the Administrative Agent or the Lenders by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and the Administrative Agent and the Lenders may destroy
any original documents so reproduced. The Borrower agrees that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by the Administrative
Agent or the Lenders in the regular course of business) and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

Section 13.9 Counterparts

 

              This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and of
which taken together shall constitute one and the same agreement.

 

-115-



--------------------------------------------------------------------------------

 

Section 13.10 Benefit of Agreement

 

                This Agreement shall be binding upon and enure to the benefit of
the parties to this Agreement and their respective successors and permitted
assigns.

 

THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

-116-



--------------------------------------------------------------------------------

 

        IN WITNESS OF WHICH the parties to this Agreement have executed this
Agreement as of the day and year indicated on the first page of this Agreement.

 

Address:

     

INTERTAN CANADA LTD.

    279 Bayview Drive

       

    Barrie, Ontario

    L4M 4W5

     

By:

 

/s/    Jeffrey A. Losch

Name: Jeffrey A. Losch

           

Title: Senior Vice President

Attention:     Mr. Jim Maddox

Facsimile:    (705) 728-2012

                                               

Address:

    44 King Street West, 2nd Mezzanine Level

     

THE BANK OF NOVA SCOTIA

(in its capacity as a Lender)

    Toronto, Ontario

    M5H 1H1

                       

By:

 

/s/    Dan Kochanowski

Attention:     Mr. Dan Kochanowski

Facsimile:    (416) 866-6792

         

Name:

Title:

                                   

Address:

    44 King Street West, 2nd Mezzanine Level

     

THE BANK OF NOVA SCOTIA

(in its capacity as Administrative Agent)

    Toronto, Ontario

    M5H 1H1

                       

By:

 

/s/    Dan Kochanowski

Attention:     Mr. Dan Kochanowski

Facsimile:    (416) 866-6792

         

Name:

Title:

                                               

By:

                   

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

117



--------------------------------------------------------------------------------

 

Schedules – provided separately

 

NOTE: SCHEDULES TO THIS CREDIT AGREEMENT HAVE BEEN OMITTED FROM THIS DECEMBER
31, 2002 FILING ON FORM 10-Q.

 

118